



Exhibit 10.2


ANNEX VERSION


AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY [●], 2016
AMONG
WEATHERFORD INTERNATIONAL LTD.,
A BERMUDA EXEMPTED COMPANY,


AND
THE OTHER BORROWERS PARTY HERETO,
AS BORROWERS,


WEATHERFORD INTERNATIONAL PLC,
AN IRISH PUBLIC LIMITED COMPANY,


THE LENDERS PARTY HERETO,
THE ISSUING BANKS NAMED HEREIN,
AND
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT AND A SWINGLINE LENDER
__________________________________________________


JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC.,
WELLS FARGO SECURITIES, LLC, BANK OF TOKYO-MITSUBISHI UFJ, LTD., CITIGROUP
GLOBAL MARKETS INC.
AND
MORGAN STANLEY SENIOR FUNDING, INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,


DEUTSCHE BANK SECURITIES INC.,
AS SYNDICATION AGENT,


AND
WELLS FARGO SECURITIES, LLC, BANK OF TOKYO-MITSUBISHI UFJ, LTD., CITIGROUP
GLOBAL MARKETS INC.
AND
MORGAN STANLEY SENIOR FUNDING, INC.,
AS CO-DOCUMENTATION AGENTS




ACTIVE 214079716

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
Page
ARTICLE I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
 
 
 
SECTION 1.01
Definitions
1
SECTION 1.02
Types of Borrowings
46
SECTION 1.03
Accounting Terms; Changes in GAAP
46
SECTION 1.04
Interpretation
47
SECTION 1.05
Amendment and Restatement of Existing Credit Agreement
49
 
 
 
ARTICLE II
COMMITMENTS; LOANS
 
 
 
SECTION 2.01
Revolving Credit Loans
49
SECTION 2.02
Requests for Borrowings of Revolving Credit Loans
50
SECTION 2.03
Swingline Loans
51
SECTION 2.04
Funding of Borrowings
54
SECTION 2.05
Interest Elections
55
SECTION 2.06
Termination and Reduction of Commitments
56
SECTION 2.07
Repayment of Loans; Evidence of Debt
58
SECTION 2.08
Prepayment of Loans
59
SECTION 2.09
Fees
60
SECTION 2.10
Interest
62
SECTION 2.11
Alternate Rate of Interest
63
SECTION 2.12
Increased Costs
64
SECTION 2.13
Break Funding Payments
65
SECTION 2.14
Agreement to Defer Exercise of Right of Contribution, Etc.
66
SECTION 2.15
[RESERVED]
66
SECTION 2.16
Determination of Exchange Rates; Prepayment of Loans as a Result
 
 
Currency Fluctuations
66
SECTION 2.17
Defaulting Lenders
67
 
 
 
ARTICLE III
LETTERS OF CREDIT
 
 
 
SECTION 3.01
Letters of Credit    
69
 
 
 
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; TAXES
 
 
 
SECTION 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
75
SECTION 4.02
Taxes/Additional Payments
77
SECTION 4.03
Mitigation Obligations; Replacement of Lenders
80
 
 
 
 
 
 



- i -

--------------------------------------------------------------------------------




SECTION 4.04
Financial Assistance
81
 
 
 
ARTICLE V
CONDITIONS PRECEDENT
 
 
 
SECTION 5.01
Conditions Precedent to the Effective Date
83
SECTION 5.02
Conditions Precedent to All Credit Events
86
 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
 
 
SECTION 6.01
Organization and Qualification
87
SECTION 6.02
Authorization, Validity, Etc.
87
SECTION 6.03
Governmental Consents, Etc.
87
SECTION 6.04
No Breach or Violation of Law or Agreements
87
SECTION 6.05
Litigation
88
SECTION 6.06
Information; No Material Adverse Change
88
SECTION 6.07
Investment Company Act; Margin Regulations
89
SECTION 6.08
ERISA
89
SECTION 6.09
Tax Returns and Payments
89
SECTION 6.10
Requirements of Law
89
SECTION 6.11
No Default
90
SECTION 6.12
Anti-Corruption Laws and Sanctions
90
SECTION 6.13
Properties
90
SECTION 6.14
No Restrictive Agreements
90
SECTION 6.15
Solvency
90
SECTION 6.16
Insurance
91
SECTION 6.17
Rank of Obligations
91
SECTION 6.18
EEA Financial Institutions
91
SECTION 6.19
Compliance with the Swiss Non-Bank Rules
91
 
 
 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
 
 
SECTION 7.01
Information Covenants
92
SECTION 7.02
Books, Records and Inspections
94
SECTION 7.03
Insurance
95
SECTION 7.04
Payment of Taxes and other Claims
95
SECTION 7.05
Existence
95
SECTION 7.06
ERISA Compliance
95
SECTION 7.07
Compliance with Laws and Material Contractual Obligations
95
SECTION 7.08
Additional Guarantors; Additional Specified Jurisdictions
95
SECTION 7.09
Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
 
 
Subsidiaries as Restricted Subsidiaries
96
SECTION 7.10
More Favorable Financial Covenants
97
SECTION 7.11
Compliance with the Swiss Non-Bank Rules
98
SECTION 7.12
Secured Facility Covenant
99
 
 
 
 
 



- ii -

--------------------------------------------------------------------------------




 
 
 
ARTICLE VIII
NEGATIVE COVENANTS
 
 
 
SECTION 8.01
Indebtedness
99
SECTION 8.02
Fundamental Changes
102
SECTION 8.03
Material Change in Business
103
SECTION 8.04
Liens
104
SECTION 8.05
Asset Dispositions
104
SECTION 8.06
Investments
106
SECTION 8.07
Swap Agreements
107
SECTION 8.08
Restricted Payments
107
SECTION 8.09
Financial Covenants
109
SECTION 8.10
Limitation on Transactions with Affiliates
109
SECTION 8.11
Restrictive Agreements
110
SECTION 8.12
Use of Proceeds
111
SECTION 8.13
Changes to Fiscal Year
112
SECTION 8.14
Amendments to Documents Governing Certain Indebtedness
112
SECTION 8.15
Limit on Contingent Liabilities
112
 
 
 
ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES
 
 
 
SECTION 9.01
Events of Default and Remedies
112
SECTION 9.02
Right of Setoff
115
SECTION 9.03
Other Remedies
116
SECTION 9.04
Application of Moneys During Continuation of Event of Default
116
 
 
 
ARTICLE X
ADMINISTRATIVE AGENT
 
 
 
ARTICLE XI
MISCELLANEOUS
 
 
 
SECTION 11.01
Waiver; Amendments; Joinder; Removal of Certain Borrowers; Release
 
 
of Guarantors
120
SECTION 11.02
Notices
122
SECTION 11.03
Expenses, Etc.
125
SECTION 11.04
Indemnity
126
SECTION 11.05
Successors and Assigns
128
SECTION 11.06
Confidentiality
132
SECTION 11.07
Survival
134
SECTION 11.08
Governing Law
134
SECTION 11.09
Independence of Covenants
134
SECTION 11.10
Counterparts; Integration; Effectiveness; Electronic Execution
134
SECTION 11.11
Severability
135
SECTION 11.12
Conflicts Between This Agreement and the Other Loan Documents
135
SECTION 11.13
Headings
135
 
 
 
 
 
 
 
 
 



- iii -

--------------------------------------------------------------------------------




 
 
 
 
 
 
SECTION 11.14
Limitation of Interest
135
SECTION 11.15
Submission to Jurisdiction; Consent to Service of Process
136
SECTION 11.16
Waiver of Jury Trial
137
SECTION 11.17
Judgment Currency
137
SECTION 11.18
USA Patriot Act
138
SECTION 11.19
Payments Set Aside
138
SECTION 11.20
No Fiduciary Duty
138
SECTION 11.21
Release of Guarantors
139
SECTION 11.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
139
SECTION 11.23
Confirmation of Lender’s Status as a Swiss Qualifying Lender
140



- iv -

--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May [●], 2016, is among
WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company (“WIL-Bermuda”),
WEATHERFORD INTERNATIONAL plc, an Irish public limited company (“WIL-Ireland”),
the other Subsidiaries of WIL-Ireland from time to time party hereto, the
Lenders from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as a Swingline Lender, and the Issuing
Banks from time to time party hereto.
WHEREAS, WIL-Bermuda, WIL-Ireland, certain of the Lenders, and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
October 15, 2010 (as amended by that certain Amendment No. 1 to Credit
Agreement, dated as of July 13, 2011, as further amended by that certain
Amendment No. 2 to Credit Agreement, dated as of August 6, 2012, as further
amended by that certain Amendment No. 3 to Credit Agreement, dated as of June
30, 2015, and as further amended by that certain Amendment No. 4 to Credit
Agreement, dated as of February 1, 2016, the “Existing Credit Agreement”); and
WHEREAS, WIL-Ireland, WIL-Bermuda, WIL-Delaware, the Extending Lenders, the
“Required Lenders” (under and as defined in the Existing Credit Agreement), the
Administrative Agent, the Issuing Banks and the Swingline Lender have entered
into that certain Amendment and Restatement Agreement, dated as of the date
hereof (the “Amendment and Restatement Agreement”), to consent to and effect
certain transactions specified therein, including the amendment and restatement
of the Existing Credit Agreement in its entirety to extend the “Maturity Date”
(as defined in the Existing Credit Agreement) solely for the Extending Lenders
and make certain other modifications and amendments, all as more particularly
described herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
SECTION 1.01 Definitions. As used in this Agreement the following terms shall
have the following meanings:


“2019 Senior Notes” means the 9.625% Senior Notes due March 1, 2019 issued by
WIL-Bermuda.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Deposit Account” means any deposit account that is (a) subject to a
deposit account control agreement in form and substance reasonably acceptable to
the Administrative Agent, which establishes the Term Loan Agent’s “control”
(within the meaning of Section 9-104






1

--------------------------------------------------------------------------------




of the Uniform Commercial Code) with respect to such deposit account and (b)
subject to other documentation reasonably satisfactory to the Administrative
Agent that does not permit any withdrawals from such deposit account except to
Redeem any of the 2019 Senior Notes.
“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) of property or series of related acquisitions of property that
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the Capital Stock of a Person.
“Added Guarantor” shall have the meaning assigned to such term in Section
7.08(c).
“Additional Financial Covenant” means any affirmative or negative “maintenance”
financial covenant contained in any Other Debt Agreement applicable to
WIL-Ireland or any Restricted Subsidiary (regardless of whether such provision
is labeled or otherwise characterized as a “financial covenant”), including any
defined terms as used therein, the subject matter of which either (a) is similar
to that of any of the Financial Covenants or the related definitions contained
in this Agreement, but contains one or more percentages, amounts, formulas or
other provisions that are more restrictive as to WIL-Ireland or any Restricted
Subsidiary or more beneficial to the holder or holders of any Indebtedness to
which such Other Debt Agreement relates than as set forth herein (and such
covenant or similar restriction shall be deemed an Additional Financial Covenant
only to the extent that it is more restrictive or more beneficial) or (b) is
different from the subject matter of any of the Financial Covenants or the
related definitions contained in this Agreement.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders and any successor in such capacity pursuant to Article X.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, controls, is controlled by or is under direct or
indirect common control with, such specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling” and “controlled”), when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
“Affiliate Guaranty” means that certain Affiliate Guaranty, dated as of the
Effective Date, by and among WIL-Ireland and the other Guarantors party thereto
in favor of the Administrative Agent, for the benefit of itself and the other
holders of the Guaranteed Obligations.
“Agent Parties” has the meaning specified in Section 11.02(e)(ii).


2

--------------------------------------------------------------------------------




“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the
Effective Date is $1,379,888,888.89.
“Agreed Swingline Rate” has the meaning specified in Section 2.03(a).
“Agreement” means this Amended and Restated Credit Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Alternative Currency” shall mean, with respect to any Letter of Credit, any
currency (other than Dollars) so long as such currency is freely traded and
convertible into Dollars in the London Interbank market and a Dollar Equivalent
thereof can be calculated, in which such Letter of Credit shall be denominated,
as requested by any Borrower and agreed to by the applicable Issuing Bank, with
prior written consent of the Administrative Agent.
“Amendment and Restatement Agreement” has the meaning specified in the recitals
hereto.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to WIL-Ireland or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, (a) with respect to any Non-Extending
Lender’s (i) ABR Revolving Credit Loans, the per annum rate of interest set
forth in the definition of the term “Non-Extending Lender Applicable Rate” under
the heading “ABR Margin” and (ii) Eurodollar Revolving Credit Loans, the per
annum rate of interest set forth in the definition of the term “Non-Extending
Lender Applicable Rate” under the heading “LIBOR Margin”, in each case based
upon the ratings by S&P and Moody’s, respectively, applicable on such date to
the Index Debt and (b) with respect to any Extending Lender’s (i) ABR Revolving
Credit Loans, the per annum rate of interest set forth in the definition of the
term “Extending Lender Applicable Rate” under the heading “ABR Margin” and (ii)
Eurodollar Revolving Credit Loans, the per annum rate of interest set forth in
the definition of the term “Extending Lender Applicable Rate” under the heading
“LIBOR Margin”, in each case based upon the Specified Senior Leverage Ratio as
of the most recently ended Fiscal Quarter for which financial statements are
available.


3

--------------------------------------------------------------------------------




“Applicable Percentage” means, with respect to any Lender, the percentage
(carried out to the twelfth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment; provided that at any time that a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the Aggregate Commitments (disregarding any Defaulting Lender’s Commitment at
such time) represented by such Lender’s Commitment. If all of the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
permitted hereunder and to any Lender’s status as a Defaulting Lender at the
time of determination. The Applicable Percentage of each Lender as of the
Effective Date is set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Approved Fund” has the meaning specified in Section 11.05.
“Assignee Certificate” means a certificate executed by an assignee under an
Assignment and Assumption, substantially in the form of Exhibit I.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.05) and accepted by the Administrative Agent, in the form
of Exhibit A.
“Attributable Receivables Amount” means the amount of obligations outstanding
under receivables purchase facilities or factoring transactions on any date of
determination that would be characterized as principal if such facilities or
transactions were structured as secured lending transactions rather than as
purchases, whether such obligations would constitute on-balance sheet
Indebtedness or an off-balance sheet liability.
“Availability Period” means the period from the Effective Date to the earlier of
(a) (i) with respect to the Non-Extending Lenders, the Existing Maturity Date or
(ii) with respect to the Extending Lenders, the Extended Maturity Date and (b)
the date of termination of all of the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
WIL-Ireland or any Restricted Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including commercial credit cards and
purchasing cards), (b) stored value cards, (c) merchant processing services and
(d) treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services).


4

--------------------------------------------------------------------------------




“Banking Services Obligations” means any and all obligations of WIL-Ireland or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, examiner, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
so long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
“Board of Directors” means, with respect to any Person, the board of directors
(or other governing body) of such Person (or of its (managing) general partner
or managing member, as the case may be), or any committee thereof duly
authorized to act on behalf of such board of directors (or other governing
body).
“Borrowers” means, collectively, WIL-Bermuda and any other Persons from time to
time becoming Borrowers hereunder pursuant to Section 11.01(c), but excluding
any Persons who from time to time cease to be Borrowers hereunder pursuant to
Section 11.01(d).
“Borrowing” means (a) Revolving Credit Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Borrowing. For the
avoidance of doubt, prior to the Non-Extended Revolving Maturity Date, each
Borrowing shall be comprised of both Extended Revolving Loans and Non-Extended
Revolving Loans, as provided in Section 2.01.
“Borrowing Request” means a request by a Borrower for a Borrowing of Revolving
Credit Loans in accordance with Section 2.02, which, if in writing, shall be
substantially in the form of Exhibit B-1.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.


5

--------------------------------------------------------------------------------




“Capital Lease” means, as to any Person, any lease in respect of which the
rental obligation of such Person constitutes a Capital Lease Obligation.
“Capital Lease Obligation” means, with respect to any Person, the obligation of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property that is required to be
classified and accounted for as a capital lease obligation on a balance sheet of
such Person under GAAP and, for purposes of this Agreement, the amount of such
obligation at any date shall be the capitalized amount thereof at such date,
determined in accordance with GAAP.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.
“Carry-Over LC Exposure” means, as of any date of determination, the aggregate
LC Exposure of all Non-Extending Lenders and Extending Lenders as of such date
solely with respect to any and all Carry-Over Letters of Credit.
“Carry-Over Letter of Credit” means any Letter of Credit that was issued prior
to the Existing Maturity Date and has an expiry date after the Existing Maturity
Date.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and


6

--------------------------------------------------------------------------------




(f)     in the case of any Restricted Subsidiary that is organized under the
laws of a jurisdiction outside the United States of America, other investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Restricted Subsidiary
for cash management purposes.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which: (a) in the case
of the Weatherford Parent Company, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Effective Date)
or related persons constituting a “group” (as such term is used in Rule 13d-5
under the Exchange Act in effect on the Effective Date) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
as in effect on the Effective Date), directly or indirectly, of 50% or more of
the total voting power of the Voting Stock of the Weatherford Parent Company,
except as a result of a Redomestication; (ii) the shareholders of the
Weatherford Parent Company approve any plan of liquidation, winding up or
dissolution of the Weatherford Parent Company, except in connection with a
Redomestication; (iii) the Weatherford Parent Company Disposes of all or
substantially all of its assets to any Person other than an Obligor or a
Restricted Subsidiary organized in a Specified Jurisdiction that, concurrently
with such Disposition, becomes a Guarantor in accordance with Section 7.08(a),
except in connection with a Redomestication; or (iv) during any period of twelve
consecutive months, individuals who, at the beginning of such period,
constituted the Board of Directors of the Weatherford Parent Company (together
with any new directors whose appointment or election by such Board of Directors
or whose nomination for election by the shareholders of the Weatherford Parent
Company, as applicable, was approved by a vote of not less than a majority of
the directors then still in office who were either directors at the beginning of
such period or whose appointment, election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Weatherford Parent Company then in office, but
excluding from the foregoing clause any change in the composition or membership
of the Board of Directors of the Weatherford Parent Company resulting solely
from the addition thereto or removal therefrom of directors to the extent
necessary for the Weatherford Parent Company to comply with the United States
Sarbanes Oxley Act of 2002 or the rules and regulations of any stock exchange on
which the Weatherford Parent Company’s securities are listed, pursuant to the
recommendation of the Weatherford Parent Company’s legal counsel; or (b) in the
case of any other Obligor Party, except in a


7

--------------------------------------------------------------------------------




transaction permitted by Section 8.02, the Weatherford Parent Company ceases to
own, after giving effect to such event or series of events, directly or
indirectly, 100% of the issued and outstanding Capital Stock of each class of
such Obligor Party.
“Change of Control Event” means (a) the execution of any definitive agreement
which when fully performed by the parties thereto, would result in a Change of
Control; or (b) the commencement of a tender offer pursuant to Section 14(d) of
the Exchange Act that would result in a Change of Control if completed.
“Charges” has the meaning specified in Section 11.14.
“Citi Credit Documents” means, collectively, (a) that certain Credit and
Guaranty Agreement, dated as of March 3, 2014, among WIL-Bermuda, WIL-Delaware,
WIL-Ireland (successor-in-interest to Weatherford International Ltd., a Swiss
joint stock company), the lenders party thereto from time to time and Citicorp
USA, Inc., as administrative agent and as issuing bank, and (b) that certain
Continuing Agreement for Standby Letters of Credit, dated March 3, 2014, among
WIL-Bermuda, WIL-Delaware, WIL-Ireland (successor-in-interest to Weatherford
International Ltd., a Swiss joint stock company) and Citibank, N.A.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
“Commitments” means, collectively, the Extended Commitments and the Non-Extended
Commitments, if applicable, and “Commitment” means any Extended Commitment or
Non-Extended Commitment, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning specified in Section 11.02(e)(ii).
“Compliance Certificate” means with respect to any fiscal period, a certificate
of a Principal Financial Officer of WIL-Ireland substantially in the form of
Exhibit G, certifying as to (a) whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth reasonably detailed
calculations demonstrating compliance with the Financial Covenants for such
period, (c) attaching a summary report with respect to all Specified Letters of
Credit, including all undrawn amounts thereunder, as of the last day of such
period, (d) identifying all Material Specified Subsidiaries, (e) specifying
whether any Material Specified Subsidiaries are organized in jurisdictions other
than Specified Jurisdictions or Excluded Jurisdictions, and (f) stating whether
any change in GAAP or in the application thereof has occurred since the date of
WIL-Ireland’s consolidated financial statements most recently delivered pursuant
to Section 7.01(b) and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.


8

--------------------------------------------------------------------------------




“Consolidated Adjusted EBITDA” means, for any period and with respect to any
Reference Group, Consolidated Net Income of such Reference Group for such period
plus, (a) the following expenses or charges (without duplication) and to the
extent deducted from revenues in determining Consolidated Net Income of such
Reference Group for such period: (i) Consolidated Interest Expense, (ii) expense
for income taxes, (iii) depreciation, (iv) amortization, (v) extraordinary or
non-recurring cash costs, expenses and charges, including those related to (A)
severance, cost savings, operating expense reductions, facilities closings,
percentage of completion contracts, consolidations, and integration costs and
other restructuring
charges or reserves and (B) litigation, settlement and judgment costs and
expenses (provided that the aggregate amount of all amounts added back pursuant
to this clause (v) (excluding any such amounts attributable to Fiscal Quarters
ending on or prior to March 31, 2016), shall not exceed (y) $300,000,000 during
the term of this Agreement and (z) $100,000,000 in any Testing Period), (vi) any
non-cash losses or charges under Swap Agreements resulting from the application
of FASB ASC 815, (vii) non-cash compensation expenses or costs related to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, (viii) fees, expenses, premiums and similar charges
incurred in connection with the Term Loan Agreement, this Agreement and the
Transactions, and (ix) all other non-cash charges, expenses or losses minus, (b)
the following items of income or gains (without duplication) to the extent
included in Consolidated Net Income of such Reference Group for such period,
(i) interest income, (ii) income tax benefits (to the extent not netted from tax
expense), (iii) any cash payments made during such period in respect of non-cash
items described in clause (ix) above subsequent to the Fiscal Quarter in which
such non-cash expenses or losses were incurred (iv) any non-cash gains under
Swap Agreements resulting from the application of FASB ASC 815 and (v) all other
non-cash income or gains, all calculated for such Reference Group in accordance
with GAAP on a consolidated basis. For the purposes of calculating Consolidated
Adjusted EBITDA of any Reference Group for any Testing Period if at any time
during such Testing Period any member of the applicable Reference Group shall
have made any Material Acquisition or Material Disposition, Consolidated
Adjusted EBITDA of such Reference Group for such Testing Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Acquisition or Material Disposition had occurred on the first day of such
Testing Period.
“Consolidated Interest Expense” means, for any period and with respect to any
Reference Group, the interest expense (including interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of such
Reference Group calculated on a consolidated basis for such period with respect
to (a) all outstanding Indebtedness of such Reference Group and all outstanding
letters of credit, bank guaranties and bankers’ acceptances of such Reference
Group, in each case allocable to such period in accordance with GAAP (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing; amortization of original
issue discount resulting from the issuance of indebtedness at less than par;
financing fees (including arrangement, amendment and contract fees), debt
issuance costs, commissions and expenses and, in each case, the amortization
thereof; and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP; but excluding
any interest that is paid in kind by adding the amount thereof to the principal
amount of the related Indebtedness) and (b) the interest, yield, discount or
costs, as applicable, payable on all Attributable Receivables Amounts of such
Reference Group and attributable to such period. In the event that


9

--------------------------------------------------------------------------------




any member of such Reference Group shall have completed a Material Acquisition
or a Material Disposition at any time during any Testing Period, Consolidated
Interest Expense shall be determined for such period on a pro forma basis as if
such Material Acquisition or Material Disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such Testing Period.
“Consolidated Net Income” means, for any period and with respect to any
Reference Group, the net income (or loss) of such Reference Group calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded, without duplication: (a) the
income (or loss) of any Person accrued prior to the date such Person became a
Restricted Subsidiary of a member of such Reference Group, or is merged into or
consolidated with a member of such Reference Group or such Person’s assets are
acquired by any member of such Reference Group; (b) the income (or loss) of any
Person that is not a Restricted Subsidiary of any member of such Reference
Group, or that is accounted for by the equity method of accounting (provided
that Consolidated Net Income of such Reference Group for such period shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents to any member of such Reference Group
by such Person during such period); (c) the undistributed earnings of any
Restricted Subsidiary of any member of such Reference Group to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not at the time permitted by operation of the terms of
its organizational documents or any contractual obligation (other than the Loan
Documents) or Requirement of Law applicable to such Restricted Subsidiary; and
(d) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
to the extent included in Consolidated Net Income of such Reference Group for
such period.
“Credit Agricole” means Credit Agricole Corporate and Investment Bank and its
successors.
“Credit Party” means the Administrative Agent, any Issuing Bank, any Swingline
Lender or any other Lender.
“Default” means the occurrence of any event that with the giving of notice or
the passage of time or both would become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Obligor Party or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under


10

--------------------------------------------------------------------------------




other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by any Obligor Party or any Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Obligor Party’s or
Credit Party’s receipt of such certification in form and substance satisfactory
to such Obligor Party or such Credit Party, as applicable, and the
Administrative Agent, or (d) has become, or whose Lender Parent has become, the
subject of a Bankruptcy Event or a Bail-In Action.
“Designated Assets” means the assets described in a writing delivered to the
Administrative Agent and the Lenders prior to the Effective Date and identified
in such writing as the Designated Assets.
“Designated Joint Venture” means the potential joint venture involving the
Designated Assets that is described in the same writing delivered to the
Administrative Agent and the Lenders prior to the Effective Date that describes
the Designated Assets.
“Designated Joint Venture Investments Basket” means, at any date of
determination, an amount equal to the sum of (a) $25,000,000 plus (b) if such
date is on or after the first anniversary of the Effective Date, $25,000,000
plus (c) if such date is on or after the second anniversary of the Effective
Date, $25,000,000.
“Deutsche Bank” means Deutsche Bank AG New York Branch and its successors.
“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any property. “Disposition” has a meaning
correlative thereto.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or (b) is convertible or exchangeable for Indebtedness or redeemable
for any consideration other than other Capital Stock (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, in each case (determined as of the date of issuance), on or prior to the
date that is 91 days after the later of (i) the Extended Maturity Date and (ii)
the Term Loan Maturity Date; provided that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into which such Capital Stock is
convertible or for which such Capital Stock is exchangeable) the right to
require the issuer thereof to redeem such Capital Stock upon the occurrence of
any Change of Control or any Disposition occurring prior to the date that is 91
days after the later of (i) Extended Maturity Date and the (ii) Term Loan
Maturity Date at the time such Capital Stock is issued shall not constitute
Disqualified Capital Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such provisions prior
to Payment in Full.


11

--------------------------------------------------------------------------------




“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to any amount
denominated in an Alternative Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on such date of determination. In
making any determination of the Dollar Equivalent for any purpose, the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
on which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
“Dollars”, “dollars” and “$” means the lawful currency of the United States of
America.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which each party hereto has executed and
delivered this Agreement and the other conditions set forth in Section 5.01 are
first satisfied (or waived in accordance with Section 11.01).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Laws” means all Requirements of Law, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety with respect to exposure to Hazardous Materials.


12

--------------------------------------------------------------------------------




“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of WIL-Ireland or any of its Subsidiaries resulting from (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the U.S. Department of Labor thereunder.
“ERISA Affiliate” means (a) each member of a controlled group of corporations
and each trade or business (whether or not incorporated) under common control
which, together with WIL-Ireland or any Borrower, would be treated as a single
employer at any time within the preceding six years under Section 414 of the
Code and (b) any Subsidiary of any of the Obligors.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to a Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by WIL-Ireland, any Borrower or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by WIL-Ireland, any Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan; (f) the
incurrence by WIL-Ireland, any Borrower or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g)  the receipt by any Multiemployer Plan from WIL-Ireland,
any Borrower or any ERISA Affiliate of any notice, concerning the imposition
upon WIL-Ireland, any Borrower or any ERISA Affiliate of Withdrawal Liability or
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
is subject to the requirements for plans in endangered, critical or critical and
declining status under Section 432 of the Code or Section 305 of ERISA; or (h)
any Foreign Plan Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning specified in Section 9.01.
“Excess Cash Flow” means, for any Fiscal Quarter, the excess, if any, of (a) the
sum, without duplication, of (i) Consolidated Net Income for the WIL-Ireland
Group for such Fiscal


13

--------------------------------------------------------------------------------




Quarter, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Working Capital for such Fiscal Quarter, and (iv) the
aggregate net amount of non‑cash loss on the disposition of property by
WIL-Ireland and its Restricted Subsidiaries during such Fiscal Quarter (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by
WIL-Ireland and its Restricted Subsidiaries in cash during such Fiscal Quarter
on account of capital expenditures, (iii) the aggregate amount of all regularly
scheduled principal payments of Long-Term Debt (including the Term Loans) of
WIL-Ireland and its Restricted Subsidiaries made during such Fiscal Quarter
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (iv) increases
in Working Capital for such Fiscal Quarter, and (v) the aggregate net amount of
non-cash gain on the disposition of property by WIL-Ireland and its Restricted
Subsidiaries during such Fiscal Quarter (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income; provided that (A) in the case of clause (b)(ii), such
amount shall exclude the principal amount of Indebtedness incurred in connection
with such expenditures and (B) in the case of clauses (b)(ii) and (b)(iii), such
amounts shall exclude any such expenditures or payments financed with insurance
proceeds, issuances of Capital Stock by WIL-Ireland (other than Disqualified
Capital Stock), or the proceeds of Dispositions of assets.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exchange Rate” shall mean, with respect to any Alternative Currency on a
particular date, the rate at which such Alternative Currency may be exchanged
into Dollars, as set forth at 11:00 a.m., London time, on such date on the
applicable Reuters currency page with respect to such Alternative Currency. If
such rate does not appear on the applicable Reuters currency page, the Exchange
Rate with respect to such Alternative Currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrowers or, in the absence of
such agreement, such Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent in the London interbank market or other market where
its foreign currency exchange operations in respect of such Alternative Currency
are then being conducted, at or about 11:00 a.m., London time, at such date for
the purchase of Dollars with such Alternative Currency, for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error; provided further
that in connection with any determination of such rate, upon the written request
of any Borrower, the Administrative Agent shall notify such Borrower of the
sources used to determine such rate.
“Excluded Jurisdictions” means the countries or other jurisdictions identified
on Schedule 1.01A hereto.
“Excluded Swap Obligation” means, with respect to any Obligor, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Obligor of, or the


14

--------------------------------------------------------------------------------




grant by such Obligor of a security interest to secure, such Specified Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Obligor’s failure for any reason to constitute an ECP at the time
the guarantee of such Obligor or the grant of such security interest becomes
effective with respect to such Specified Swap Obligation. If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Specified Swap Obligation that
is attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower or Guarantor under any Loan Document,
(a) any taxes imposed on (or measured by reference to, in whole or in part) its
income, profits, capital or net worth (but excluding withholding Taxes for
purposes of this subsection (a) only) (i) by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or resident
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which a Borrower, the
Administrative Agent, any Lender, any Issuing Bank or any other such recipient
is located or otherwise conducting business activity, (c) in the case of a
Lender (other than an assignee pursuant to an assignment required by WIL-Bermuda
under Section 4.03(b)), any withholding tax that is imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office) or would have been so imposed if a Borrower
were a United States corporation, except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 4.02(a), (d) in the case of
any Lender that becomes a party to this Agreement after the date hereof (or
designates a new lending office after the date hereof) without the prior written
consent of WIL to the extent required by Section 11.05 (other than (i) a Lender
that becomes a party to this Agreement or designates a new lending office when
an Event of Default has occurred and is continuing, (ii) a Lender that
designates a new lending office after the date hereof pursuant to
Section 4.03(a), (iii) an assignee pursuant to an assignment by a Lender under
Section 4.03(a), and (iv) an assignee pursuant to an assignment required by
WIL-Bermuda under Section 4.03(b)), any withholding tax that is imposed on
amounts payable to such Lender pursuant to any Loan Document (and including any
additional withholding tax that is imposed on amounts payable to such Lender as
a result of a change in treaty, law or regulation), (e) in the case of a Lender,
any withholding tax imposed on amounts payable to such Lender immediately after
it changes its jurisdiction of organization and/or tax residency, except to the
extent payments to, or for the benefit of, such Lender were subject to a
withholding tax for which an Obligor was responsible immediately prior to the
Lender’s change in jurisdiction and/or tax residency, (f) any withholding tax
attributable to such Lender’s failure to comply with Section 4.02(c) or Section
4.02(e) and (g) any United States federal withholding Taxes imposed by FATCA.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.


15

--------------------------------------------------------------------------------




“Existing Letters of Credit” has the meaning specified in Section 3.01(a).
“Existing Maturity Date” means July 13, 2017.
“Existing Senior Notes” means, collectively, (a) the 2019 Senior Notes, (b) the
6.350% Senior Notes due June 15, 2017 issued by WIL-Delaware, (c) the 6.800%
Senior Notes due June 15, 2037 issued by WIL-Delaware, (d) the 6.500% Senior
Notes due August 1, 2036 issued by WIL-Bermuda, (e) the 6.000% Senior Notes due
March 15, 2018 issued by WIL-Bermuda, (f) the 7.000% Senior Notes due March 15,
2038 issued by WIL-Bermuda, (g) the 9.875% Senior Notes due March 1, 2039 issued
by WIL-Bermuda, (h) the 5.125% Senior Notes due September 15, 2020 issued by
WIL-Bermuda, (i) the 6.750% Senior Notes due September 15, 2040 issued by
WIL-Bermuda, (j) the 4.500% Senior Notes due April 15, 2022 issued by
WIL-Bermuda, and (k) the 5.950% Senior Notes due April 15, 2042 issued by
WIL-Bermuda.
“Existing Senior Notes Indentures” means, collectively, (a) that certain
Indenture, dated as of June 18, 2007, among WIL-Delaware, as issuer,
WIL-Bermuda, as guarantor, and Deutsche Bank Trust Company Americas, as trustee,
and (b) that certain Indenture, dated as of October 1, 2003, among WIL-Bermuda,
as issuer, WIL-Delaware, as guarantor, and Deutsche Bank Trust Company Americas,
as trustee, in each case, as supplemented or otherwise modified by all
supplemental indentures thereto or any other document supplementing or modifying
the terms of such Indentures prior to the Effective Date.
“Extended Commitment” means, with respect to each Extending Lender, the
commitment of such Extending Lender to (a) make Loans, (b) acquire
participations in Letters of Credit hereunder and (c) acquire participations in
Swingline Loans, which commitment will terminate on the Extended Maturity Date
(if not terminated earlier in accordance with the terms hereof), in an aggregate
principal amount set forth opposite such Extending Lenders name on Schedule 2.01
under the heading “Extended Commitment” or in the Assignment and Assumption
pursuant to which such Extending Lender shall have assumed its Extended
Commitment, as applicable, as such amount may be (i) reduced from time to time
pursuant to Section 2.06 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Extending Lender pursuant to Section 4.03
or Section 11.05.
“Extended Maturity Date” means July 12, 2019; provided that if WIL-Bermuda has
not voluntarily Redeemed at least $500,000,000 of its 2019 Senior Notes prior to
November 28, 2018 then, unless WIL-Bermuda has deposited cash in an amount equal
to or greater than $500,000,000 into an Acceptable Deposit Account on or before
November 28, 2018, the Extended Maturity Date shall be November 28, 2018.
“Extending Lender” means each Person listed on Schedule 2.01 to the extent such
Person is providing an Extended Commitment and any other Person that accepts an
assignment from, and assumes the obligations of, an Extending Lender pursuant to
an Assignment and Assumption Agreement, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption Agreement.
“Extending Lender Applicable Rate” means, for any day, with respect to the
facility fees payable to any Extending Lender hereunder or with respect to any
Eurodollar Revolving Credit


16

--------------------------------------------------------------------------------




Loan or ABR Revolving Credit Loan of any Extending Lender, as the case may be,
the applicable rate per annum set forth below under the captions “Facility Fee
Rate”, “LIBOR Margin” or “ABR Margin”, as the case may be, based upon the
Specified Senior Leverage Ratio as of the most recently ended Fiscal Quarter for
which financial statements are available:
Category
Specified Senior Leverage Ratio
Facility Fee Rate
LIBOR Margin
ABR Margin
Category 1
< 1.00 to 1.00
0.325%
1.925%
0.925%
Category 2
> 1.00 to 1.00 but < 2.00 to 1.00
0.400%
2.800%
1.800%
Category 3
> 2.00 to 1.00 but < 2.50 to 1.00
0.500%
3.200%
2.200%
Category 4
> 2.50 to 1.00
0.500%
3.700%
2.700%



If at any time WIL-Ireland fails to deliver the quarterly or annual financial
statements or related certificates required under this Agreement on or before
the date such statements or certificates are due, Category 4 shall be deemed
applicable for the period commencing three Business Days after such required
date of delivery and ending on the date which is three Business Days after such
statements or certificates are actually delivered, after which the Category
shall be determined in accordance with the table above as applicable.
Except as otherwise provided in the paragraph below, adjustments, if any, to the
Category then in effect shall be effective three Business Days after the
Administrative Agent has received the applicable financial statements and
related certificates and shall apply until the date immediately preceding the
effective date of the next such change.
Notwithstanding the foregoing, Category 2 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable financial statements for
the first Fiscal Quarter ending after the Effective Date and adjustments to the
Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.
“Extending Lender Revolving Credit Loan” means a Revolving Credit Loan of an
Extending Lender.
“Facility Fee Rate” means, for any day, (a) with respect to any Non-Extending
Lender, the per annum rate set forth in the definition of the term
“Non-Extending Lender Applicable Rate” under the heading “Facility Fee Rate”,
based upon the ratings by S&P and Moody’s, respectively, applicable on such date
to the Index Debt and (b) with respect to any Extending Lender, the per annum
rate set forth in the definition of the term “Extending Lender Applicable Rate”
under the heading “Facility Fee Rate”, based upon the Specified Senior Leverage
Ratio as of the most recently ended Fiscal Quarter for which financial
statements are available.


17

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any Intergovernmental Agreement
as defined in Treasury Regulation Section 1.1471-1T(b)(67) or any successor
provisions.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Covenants” means those covenants set forth in Section 8.09 and any
Additional Financial Covenants included in this Agreement from time to time
pursuant to Section 7.10.
“Financial Standby Letter of Credit” means a standby Letter of Credit under
which the beneficiary is entitled to draw thereon in the event that the account
party (or the Person or Persons on whose behalf such Letter of Credit was
issued) fails to perform a financial obligation. By way of example, a Financial
Standby Letter of Credit includes (a) a standby Letter of Credit that secures an
obligation to repay borrowed money or to pay invoices, insurance premiums or
other monetary obligations, (b) a standby Letter of Credit issued to back a bank
guarantee, surety bond or other similar instrument issued to secure an
obligation to repay borrowed money or to pay invoices, insurance premiums or
other monetary obligations and (c) each Existing Letter of Credit that is
identified as a “Financial Standby Letter of Credit” on Schedule 3.01.
“Financial Standby LC Participation Fee Rate” means, for any day, (a) with
respect to any Non-Extending Lender, a per annum rate equal to the applicable
“LIBOR Margin” set forth in the definition of the term “Non-Extending Lender
Applicable Rate”, based upon the ratings by S&P and Moody’s, respectively,
applicable on such date to the Index Debt and (b) with respect to any Extending
Lender, a per annum rate equal to the applicable “LIBOR Margin” set forth in the
definition of “Extending Lender Applicable Rate”, based upon the Specified
Leverage Ratio as of the most recently ended Fiscal Quarter for which financial
statements are available.
“Fiscal Quarter” means a Fiscal Quarter of WIL-Ireland, ending on the last day
of each March, June, September and December.
“Fiscal Year” means a Fiscal Year of WIL-Ireland, ending on December 31 of each
year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof.
“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
United States law, that is maintained or contributed to by WIL-Ireland, any
Borrower or any ERISA Affiliate or with respect to which WIL-Ireland, any
Borrower or any ERISA Affiliate may have any liability.


18

--------------------------------------------------------------------------------




“Foreign Plan Event” means with respect to any Foreign Plan, (i) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (ii) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan
required to be registered, (iii) the failure of any Foreign Plan to comply with
any material provisions of applicable law and regulations or with the material
terms of such Foreign Plan, or (iv) a final determination that WIL-Ireland, any
Borrower or any ERISA Affiliate are responsible for a deficit or funding
shortfall in a Foreign Plan.
“Funded Indebtedness” means, with respect to any Reference Group as of any date,
the sum, without duplication, of (a) all Indebtedness of the type described in
clauses (a), (b), (d) and (g) of the definition thereof of any member of such
Reference Group, other than any such Indebtedness that is Subordinated, and (b)
all Guarantees by any member of such Reference Group with respect to any of the
foregoing types of Indebtedness (whether or not the primary obligor is a member
of such Reference Group), other than any such Guarantee that is Subordinated.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board.
“Governmental Authority” means the government of any Specified Jurisdiction or
any other nation and any political subdivision of any of the foregoing, whether
state or local, and any central bank, agency, authority, instrumentality,
regulatory body, department, commission, board, bureau, court, tribunal or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person means any guaranty or other contingent liability
of such Person (other than any endorsement for collection or deposit in the
ordinary course of business), direct or indirect, with respect to any
Indebtedness of another Person, through an agreement or otherwise, including
(a) any other endorsement or discount with recourse or undertaking substantially
equivalent to or having economic effect similar to a guarantee in respect of any
such Indebtedness, (b) any agreement (i) to pay or purchase, or to advance or
supply funds for the primary purpose of the payment or purchase of, any such
Indebtedness, (ii) to purchase securities or to purchase, sell or lease
property, products, materials or supplies, or transportation or services, with
the primary purpose of enabling such other Person to pay any such Indebtedness
or (iii) to make any loan, advance or capital contribution to or other
investment in, or to otherwise provide funds to or for, such other Person in
respect of enabling such Person to satisfy any such Indebtedness (including any
liability for a dividend, stock liquidation payment or expense) or to assure a
minimum equity, working capital or other balance sheet condition in respect of
any such Indebtedness, and (c) any obligations of such Person as an account
party in respect of any letter of credit or bank guaranty issued to support any
such Indebtedness; provided, however, that notwithstanding the foregoing,
support letters delivered for audit purposes (to the extent consistent with past
practices of WIL-Ireland and its Restricted Subsidiaries) and performance
guarantees shall not be considered Guarantees pursuant to this definition. The
amount of any Guarantee shall be an amount equal to the lesser of the stated or


19

--------------------------------------------------------------------------------




determinable amount of the primary Indebtedness in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.
“Guaranteed Obligations” means (a) all Obligations and (b) all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that, with respect to any Obligor, the term
“Guaranteed Obligations” shall not include any Excluded Swap Obligations of such
Obligor.
“Guarantors” means each Holdco Guarantor and each other Restricted Subsidiary
that enters into a Guaranty Agreement with respect to the Guaranteed
Obligations. The Guarantors as of the Effective Date are set forth on Schedule
1.01C hereto.
“Guaranty Agreements” means, collectively, (a) the Affiliate Guaranty dated as
of the Effective Date by and among WIL-Ireland and the Restricted Subsidiaries
party thereto in favor of the Administrative Agent, for the benefit of itself
and the other holders of the Guaranteed Obligations, and (b) any other guaranty
agreement in form and substance reasonably satisfactory to the Administrative
Agent in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Guaranteed Obligations, in any such case, pursuant to which
any Person guarantees the Guaranteed Obligations.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
“Holdco Guarantor” means each of WIL-Ireland, WIL-Delaware, Weatherford
Investment (Luxembourg) S.à.r.l, a Luxembourg limited liability company,
Weatherford International Holding (Bermuda) Ltd., a Bermuda exempted company,
Weatherford Bermuda Holdings Ltd., a Bermuda exempted company, and Weatherford
Products GmbH, a Switzerland limited liability company.
“Hostile Acquisition” means (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved (prior to such acquisition) by the board of
directors (or any other applicable governing body) of such Person or by similar
action if such Person is not a corporation and (b) any such acquisition as to
which such approval has been withdrawn.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Incorporated Financial Covenant” has the meaning specified in Section 7.10(b).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether or not the recourse of the lender is to
the whole of the assets of such Person or only to a portion thereof), including
obligations evidenced by a bond, note, debenture or similar instrument, (b) all
non-contingent reimbursement obligations of such Person in respect of letters of
credit, bank guaranties, bankers’ acceptances, bid bonds, surety


20

--------------------------------------------------------------------------------




bonds, performance bonds, customs bonds, advance payment bonds and similar
instruments, (c) all obligations of such Person for the balance deferred and
unpaid of the purchase price for any property or services (except for trade
payables or other obligations arising in the ordinary course of business that
are not more than 90 days past due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) all Capital Lease Obligations of such Person; (e) all
Indebtedness (as described in the other clauses of this definition) of others
secured by a consensual Lien on property owned or acquired by such Person
(whether or not the Indebtedness secured thereby has been assumed); (f) all
Guarantees by such Person of the Indebtedness (as described in the other clauses
of this definition) of any other Person (including, for the avoidance of doubt,
any Subsidiary or other Affiliate of such Person or any third party that is not
affiliated with such Person); and (g) all Disqualified Capital Stock of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Borrower or Guarantor under any
Loan Document, other than Excluded Taxes and Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of WIL-Bermuda that is not guaranteed by any other Person (other than
WIL-Ireland and WIL‑Delaware) or subject to any other credit enhancement.
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.05, which, if in writing, shall be
substantially in the form of Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and,
with respect to the Non-Extending Lenders, the Existing Maturity Date and, with
respect to the Extending Lenders, the Extended Maturity Date, (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and, with respect
to the Non-Extending Lenders, the Existing Maturity Date and, with respect to
the Extending Lenders, the Extended Maturity Date and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.
“Interest Period” means, with respect to a Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as a
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next


21

--------------------------------------------------------------------------------




succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Borrowing of Revolving Credit Loans, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.


“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition (including pursuant to any merger or
consolidation with any Person) of any Capital Stock, evidences of Indebtedness
or other securities of any other Person, (b) loan or advance made by such Person
to any other Person, (c) Guarantee, assumption or other incurrence of liability
by such Person of or for any Indebtedness of any other Person, (d) capital
contribution or other investment by such Person in any other Person or (e)
purchase or other acquisition (in one transaction or a series of transactions)
of any assets of any other Person constituting a business unit.
“ISDA” means the International Swaps and Derivatives Association, Inc.
“Issuing Bank” means each of JPMorgan, Deutsche Bank, Credit Agricole, Wells
Fargo, Toronto Dominion and any other Lender that agrees to issue Letters of
Credit hereunder as contemplated by Section 3.01(k), in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“Issuing Bank Agreement” has the meaning specified in Section 3.01(k).
“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
“Land Rig Sale” means the Disposition of all or a portion of the land drilling
business of WIL-Ireland and its Subsidiaries.
“LC Collateral Account” has the meaning specified in Section 3.01(j).


22

--------------------------------------------------------------------------------




“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 3.01. The initial amount of
each Issuing Bank’s LC Commitment is set forth on Schedule 1.01B and may be
adjusted from time to time in accordance with Section 3.01(i).
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time.
“LC Sublimit” means, at any time, an amount equal to the lesser of
(i) $1,000,000,000 and (ii) the Aggregate Commitments at such time.
“Lead Arrangers” means JPMorgan, Deutsche Bank Securities Inc., Wells Fargo
Securities, LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Citigroup Global
Markets Inc. and Morgan Stanley Senior Funding, Inc.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means, collectively, the Extending Lenders and Non-Extending Lenders,
if applicable, and “Lender” means any Extending Lender or Non-Extending Lender,
as the context may require. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Request” means a request by a Borrower for the issuance,
amendment, renewal or extension, as the case may be, of a Letter of Credit in
accordance with Section 3.01(b), which shall be substantially in the form of
Exhibit F.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if a LIBO Screen Rate shall not be available at such time for such Interest
Period (the “Impacted Interest Period”), then the LIBO Rate for such Interest
Period shall be the Interpolated Rate. It is understood and agreed that all of
the terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.11.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, or any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time selected by
the Administrative Agent in its reasonable


23

--------------------------------------------------------------------------------




discretion), provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. When
determining the rate for a period which is less than the shortest period for
which the LIBO Screen Rate is available, the LIBO Screen Rate for purposes of
this definition shall be deemed to be the overnight screen rate where “overnight
screen rate” means the overnight rate determined by the Administrative Agent
from such service as the Administrative Agent may select.
“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind, including any conditional sale or other title
retention agreement or any lease (excluding, however, any lease that is not a
Capital Lease) in the nature thereof (whether voluntary or involuntary and
whether imposed or created by operation of law or otherwise); provided that
“Lien” shall not include or cover setoff rights and other standard arrangements
for netting payment obligations in the settlement of obligations arising under
(i) ISDA standard documents or agreements otherwise customary in swap or hedging
transactions, (ii) deposit, securities and commodity accounts and (iii) Banking
Services.
“Loan” means a Revolving Credit Loan or a Swingline Loan, as the context may
require.
“Loan Documents” means, collectively, this Agreement, the Amendment and
Restatement Agreement, any Notes issued pursuant to this Agreement, the Guaranty
Agreements, the Letters of Credit (and applications therefor), all instruments,
certificates and agreements now or hereafter executed or delivered by any
Obligor to the Administrative Agent, any Issuing Bank or any Lender pursuant to
or in connection with any of the foregoing, and all amendments, modifications,
renewals, extensions, increases and rearrangements of, and substitutions for,
any of the foregoing.
“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“Material Acquisition” means, with respect to any Reference Group, any
acquisition of property permitted hereunder (other than an acquisition of
property in the ordinary course of business) involving the payment of
consideration by any member of such Reference Group in excess of $20,000,000.
“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) and after taking into account actual
insurance coverage and effective indemnification with respect to such
occurrence, (a) a material adverse effect on the financial condition, business,
assets or operations of WIL-Ireland and its Restricted Subsidiaries, taken as a
whole, or (b) a material adverse effect on (i) the ability of the Obligors to
collectively perform their payment or other material obligations hereunder or
under the Notes and other Loan Documents or (ii) the ability of the
Administrative Agent or the Lenders to realize the material benefits intended to
be provided by the Obligors under the Loan Documents.
“Material Disposition” means, with respect to any Reference Group, any
Disposition of property that involves the receipt of consideration by any member
of such Reference Group in excess of $20,000,000.


24

--------------------------------------------------------------------------------




“Material Indebtedness” means (a) the Term Loan Facility, (b) Indebtedness
(other than the Loans and Letters of Credit) of any one or more of WIL-Ireland
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$100,000,000 and (c) obligations in respect of one or more Swap Agreements of
any one or more of WIL-Ireland and its Restricted Subsidiaries in an aggregate
principal amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of WIL-Ireland or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that
WIL-Ireland or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.
“Material Specified Subsidiary” means (a) any Restricted Subsidiary that,
together with its own consolidated Restricted Subsidiaries, as of the last day
of any Fiscal Quarter ended for which financial statements have been delivered
pursuant to Section 7.01(a) or Section 7.01(b) of this Agreement (i) had assets
representing more than 2.5% of the Total Specified Asset Value as of such date
or (ii) generated more than 2.5% of Consolidated Adjusted EBITDA of the
Specified Group for the four consecutive Fiscal Quarter period ending on such
date and (b) any Restricted Subsidiary organized in a Specified Jurisdiction
that is a primary obligor or provides a Guarantee of any overdraft facility,
working capital facility, letter of credit facility or other cash management
facility that, if fully utilized, would provide for extensions of credit in an
aggregate amount of $20,000,000 or more.
“Material Subsidiary” means (a) each Material Specified Subsidiary and (b) each
other Restricted Subsidiary that, together with its own consolidated Restricted
Subsidiaries, either (i) has total assets in excess of 5% of the total assets of
WIL-Ireland and its consolidated Restricted Subsidiaries or (ii) has gross
revenues in excess of 5% of the consolidated gross revenues of WIL-Ireland and
its consolidated Restricted Subsidiaries based, in each case, on the most recent
audited consolidated financial statements of WIL-Ireland. Notwithstanding the
foregoing, WIL-Delaware and WIL-Bermuda shall be deemed to be Material
Subsidiaries.
“Maximum Rate” has the meaning specified in Section 11.14.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“Multiemployer Plan” means any plan covered by Title IV of ERISA which is a
“multiemployer plan” (as such term is defined in Section 4001(a)(3) of ERISA).
“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments


25

--------------------------------------------------------------------------------




required to be made as a result of such event to repay Indebtedness (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year that are directly
attributable to such event (as determined reasonably and in good faith by a
Principal Financial Officer of WIL‑Ireland) and (iv) the proceeds of business
interruption insurance to the extent compensation for lost revenue.
“Net Proceeds” means, with respect to any event, (a) the Net Cash Proceeds with
respect to such event, plus (b) the fair market value (determined at the time
received) of any non-cash proceeds received by WIL-Ireland and its Restricted
Subsidiaries in respect to such event.
“New Weatherford Parent” has the meaning specified in clause (c) of the
definition of the term “Redomestication”.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of each Lender or each
affected Lender in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.


“Non-Extended Commitment” means, with respect to each Non-Extending Lender, the
commitment of such Non-Extending Lender to (a) make Loans, (b) acquire
participations in Letters of Credit hereunder and (c) acquire participations in
Swingline Loans, which commitment will terminate on the Existing Maturity Date
(if not terminated earlier in accordance with the terms hereof), in an aggregate
principal amount set forth opposite such Non-Extending Lenders name on Schedule
2.01 under the heading “Non-Extended Commitment” or in the Assignment and
Assumption pursuant to which such Non-Extending Lender shall have assumed its
Non-Extended Commitment, as applicable, as such amount may be (i) reduced from
time to time pursuant to Section 2.06 and (ii) reduced or increased from time to
time pursuant to assignments by or to such Extending Lender pursuant to Section
4.03 or Section 11.05.
“Non-Extending Lender” means each Person listed on Schedule 2.01 to the extent
such Person is providing a Non-Extended Commitment and any other Person that
accepts an assignment from, and assumes the obligations of, a Non-Extending
Lender pursuant to an Assignment and Assumption Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
Agreement.
“Non-Extending Lender Applicable Rate” means, for any day, with respect to the
facility fees payable to any Non-Extending Lender hereunder or with respect to
any Eurodollar Revolving Credit Loan or ABR Revolving Credit Loan of any
Non-Extending Lender, as the case may be, the applicable rate per annum set
forth below under the captions “Facility Fee Rate”, “LIBOR Margin” or “ABR
Margin”, as the case may be, based upon the ratings by S&P and Moody’s,
respectively, applicable on such date to the Index Debt:


26

--------------------------------------------------------------------------------




Index Debt Ratings (S&P/Moody’s):
Facility Fee Rate
LIBOR Margin
ABR Margin
Performance Level I 
A/A2 or above
0.125%
0.750%
0%
Performance Level II
A-/A3
0.150%
0.850%
0%
Performance Level III
BBB+/Baa1
0.175%
0.950%
0%
Performance Level IV
BBB/Baa2
0.225%
1.025%
0.025%
Performance Level V
BBB-/Baa3
0.275%
1.475%
0.475%
Performance Level VI
Below BBB-/Baa3
0.325%
1.925%
0.925%



For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the next succeeding paragraph of this definition), then such
rating agency shall be deemed to have established a rating in the same
Performance Level as the rating agency that has in effect a rating for the Index
Debt; (ii) if the ratings established or deemed to have been established by S&P
and Moody’s for the Index Debt shall fall within different Performance Levels,
the Non-Extending Lender Applicable Rate shall be based on the higher of the two
ratings unless one of the two ratings is two or more Performance Levels lower
than the other, in which case the Non‑Extending Lender Applicable Rate shall be
determined by reference to the Performance Level one rating lower than the
higher of the two ratings; (iii) if either S&P or Moody’s shall have issued at
any one time more than one rating of the Index Debt, the lowest such rating
issued by such rating agency shall apply; and (iv) if the ratings established or
deemed to have been established by S&P and Moody’s for the Index Debt shall be
changed (other than as a result of a change in the rating system of S&P or
Moody’s), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when or whether
notice of such change shall have been furnished by any Borrower to the
Administrative Agent and the Lenders. Each change in the Non-Extending Lender
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.
If the rating system of S&P or Moody’s shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrowers and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such


27

--------------------------------------------------------------------------------




amendment, the applicable Facility Fee, LIBOR Margin and ABR Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
If WIL-Bermuda shall at any time fail to have in effect a rating for the Index
Debt, WIL‑Bermuda shall seek and obtain, within thirty (30) days after such
rating first ceases to be in effect, a corporate credit rating or a bank loan
rating from S&P and/or Moody’s (or, if neither S&P nor Moody’s issues such types
of ratings or ratings comparable thereto, from another nationally recognized
rating agency approved by each of WIL-Bermuda and the Administrative Agent in
its reasonable discretion), and from and after the date on which such corporate
credit rating or bank loan rating is obtained until such time (if any) that a
rating for the Index Debt becomes effective again, the Non-Extending Lender
Applicable Rate shall be based on such corporate credit or bank loan rating or
ratings in the same manner as provided herein with respect to the ratings for
the Index Debt (with Performance Level VI being the Non-Extending Lender
Applicable Rate in effect from the time the ratings for the Index Debt cease to
be in effect until the earlier of (x) the date on which any such corporate
credit rating or bank loan rating is obtained and (y) the date on which a rating
for the Index Debt becomes effective again).
“Non-Extending Lender Revolving Credit Loan” means a Revolving Credit Loan of a
Non-Extending Lender.
“Note” means a Revolving Credit Note or a Swingline Note, as the context may
require.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on the Loans, all obligations with respect to Letters of Credit
(including unreimbursed LC Disbursements), all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations and indebtedness
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, administration, examinership, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of WIL-Ireland and its Subsidiaries to any of
the Lenders, the Administrative Agent, the Issuing Banks or any Indemnitee,
individually or collectively (whether existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise) arising or incurred under this
Agreement or any of the other Loan Documents or otherwise in respect of any of
the Loans or any of the Letters of Credit.


28

--------------------------------------------------------------------------------




“Obligors” means the Obligor Parties and any other Guarantors, and “Obligor”
means any of them.
“Obligor Parties” means the Borrowers and WIL-Ireland, and “Obligor Party” means
any of them.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Debt Agreement” means any agreement, instrument or other document
governing any Indebtedness for borrowed money of any Obligor (other than
intercompany Indebtedness).
“Other Subsidiaries Group” means, collectively, all of the Restricted
Subsidiaries of WIL-Ireland that are not Specified Group Members.
“Other Subsidiaries Group Member” means any member of the Other Subsidiaries
Group.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies, other than
Excluded Taxes, arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement, but
only to the extent that any of the foregoing is imposed by (i) Bermuda,
Switzerland, the United States or any other jurisdiction in which any Borrower
is organized or is resident for tax purposes or any other jurisdiction in which
WIL-Bermuda is Redomesticated or is resident for tax purposes with respect to a
Foreign Lender, or (ii) Bermuda, Switzerland, or any other jurisdiction in which
any Borrower is organized or is resident for tax purposes or any other
jurisdiction (other than the United States) in which WIL-Bermuda is
Redomesticated or is resident for tax purposes with respect to a Lender which is
not a Foreign Lender.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning specified in Section 11.05(c).
“Participant Certificate” means a certificate executed by a Participant,
substantially in the form of Exhibit J.
“Participant Register” has the meaning specified in Section 11.05(c).


29

--------------------------------------------------------------------------------




“PATRIOT Act” has the meaning specified in Section 11.18.
“Paying Borrower” has the meaning specified in Section 2.14.
“Payment in Full” means the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents (other than contingent
indemnification obligations as to which no claim has been received by any
Obligor) shall have been paid in full in cash and all Letters of Credit (other
than Letters of Credit with respect to which other arrangements satisfactory to
each applicable Issuing Bank have been made) shall have expired or terminated,
in each case, without any pending draw, and all LC Disbursements shall have been
reimbursed in full in cash.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Performance Standby Letter of Credit” means a standby Letter of Credit under
which the beneficiary is entitled to draw thereon in the event that the account
party (or the Person or Persons on whose behalf such Letter of Credit was
issued) fails to perform a nonfinancial contractual obligation. By way of
example, a Performance Standby Letter of Credit includes (a) a standby Letter of
Credit issued to secure (i) performance obligations in connection with the
provision of Weatherford Customer Services (including Weatherford Customer
Services about to be commenced) or (ii) performance obligations in connection
with bids for prospective projects involving Weatherford Customer Services,
(b) a standby Letter of Credit issued to back a bank guarantee, surety bond,
performance bond, customs bond, advance payment bond, or other similar
instrument issued to secure the obligation to perform Weatherford Customer
Services and (c) each Existing Letter of Credit that is identified as a
“Performance Letter of Credit” in Schedule 3.01.
“Performance Standby LC Participation Fee Rate” means, for any day, (a) with
respect to any Non-Extending Lender, a per annum rate equal to 50% of the
applicable “LIBOR Margin” set forth in the definition of the term “Non-Extending
Lender Applicable Rate”, based upon the ratings by S&P and Moody’s,
respectively, applicable on such date to the Index Debt and (b) with respect to
any Extending Lender, a per annum rate equal to 50% of the applicable “LIBOR
Margin” set forth in the definition of “Extending Lender Applicable Rate”, based
upon the Specified Leverage Ratio as of the most recently ended Fiscal Quarter
for which financial statements are available.
“Permitted Acquisition” means any Acquisition (other than a Hostile Acquisition)
by WIL-Ireland or a Restricted Subsidiary if (a) at the time of and immediately
after giving effect thereto, (i) no Default has occurred and is continuing or
would result therefrom, (ii) WIL-Ireland and its Restricted Subsidiaries are in
compliance with Section 8.03 and (iii) WIL-Ireland is in compliance, on a
pro forma basis, with the Financial Covenants recomputed as of the last day of
the most recently ended Fiscal Quarter of the Borrower for which financial
statements are available, as if such Acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be
amortized over the applicable Testing Period in accordance with its terms) had
occurred on the first day of the applicable Testing Period and, if


30

--------------------------------------------------------------------------------




the aggregate consideration paid in respect of such Acquisition exceeds
$50,000,000, WIL-Ireland shall have delivered to the Administrative Agent a
certificate of a Principal Financial Officer to such effect, together with all
relevant financial information, statements and projections reasonably requested
by the Administrative Agent, (b) all actions required to be taken with respect
to such acquired or newly formed Subsidiary under Section 7.08 shall have been
taken or will be taken within the time periods set forth therein, (c) if such
Acquisition involves a merger, consolidation or amalgamation of WIL-Ireland or a
Restricted Subsidiary with any other Person, such Acquisition is permitted under
Section 8.02, and (d) the aggregate consideration paid in respect of such
Acquisition, when taken together with the aggregate consideration paid in
respect of all other Acquisitions consummated since the Effective Date, does not
exceed (i) with respect to Acquisitions consummated by any of the Other
Subsidiaries Group Members, $100,000,000, and (ii) with respect to Acquisitions
consummated by WIL-Ireland and any of the Specified Group Members, the Permitted
Acquisitions Basket at the time of such Acquisition.
“Permitted Acquisitions Basket” means, at any date of determination, an amount
equal to the sum of (a) $200,000,000 plus (b) if such date is on or after the
first anniversary of the Effective Date, $200,000,000 plus (c) if such date is
on or after the second anniversary of the Effective Date, $200,000,000, plus (d)
the amount of net cash proceeds from issuances of Capital Stock (other than
Disqualified Capital Stock) by WIL-Ireland to the extent such net cash proceeds
are used to pay consideration in respect of Acquisitions.
“Permitted Existing Indebtedness” means (i) the Indebtedness of WIL-Ireland and
its Restricted Subsidiaries (other than Indebtedness of the type described in
Section 8.01(m)) existing as of the Effective Date and identified on Schedule
8.01 and (ii) the Existing Senior Notes.
“Permitted Factoring Customers” means the Persons identified to the
Administrative Agent in writing on or prior to the Effective Date, as such
Persons may be updated from time to time by WIL-Ireland with the approval of the
Administrative Agent.
“Permitted Factoring Transaction Documents” means each of the documents and
agreements entered into in connection with any Permitted Factoring Transaction.
“Permitted Factoring Transactions” means receivables purchase facilities and
factoring transactions entered into by WIL-Ireland or any Restricted Subsidiary
with respect to Receivables originated by WIL-Ireland or such Restricted
Subsidiary in the ordinary course of business and owing by one or more Permitted
Factoring Customers, which receivables purchase facilities and factoring
transaction give rise to Attributable Receivables Amounts that are non-recourse
to WIL-Ireland and its Restricted Subsidiaries other than limited recourse
customary for receivables purchase facilities and factoring transactions of the
same kind, provided that the aggregate face amount of all receivables sold or
transferred pursuant to Permitted Factoring Transactions shall not exceed
$300,000,000 in any Fiscal Year.
“Permitted Liens” means, without duplication:
(a)    Liens for Taxes or unpaid utilities (i) not yet delinquent or which can
thereafter be paid without penalty, (ii) which are being contested in good faith
by appropriate proceedings


31

--------------------------------------------------------------------------------




(provided that, with respect to Taxes referenced in this clause (ii), adequate
reserves with respect thereto are maintained on the books of WIL-Ireland or its
Subsidiaries, to the extent required by GAAP) or (iii) imposed by any foreign
Governmental Authority and attaching solely to assets with a fair market value
not in excess of $50,000,000 in the aggregate at any one time;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been made to the
extent required by GAAP;
(c)    pledges or deposits made in compliance with, or deemed trusts arising in
connection with, workers’ compensation, unemployment insurance, old age
benefits, pension, employment or other social security laws or regulations;
(d)    easements, rights-of-way, use restrictions, minor defects or
irregularities in title, reservations (including reservations in any original
grant from any government of any land or interests therein and statutory
exceptions to title) and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of WIL-Ireland or any of its Restricted Subsidiaries;
(e)    judgment and attachment Liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings, promptly
instituted and diligently conducted, and for which adequate reserves have been
made to the extent required by GAAP;
(f)    Liens on the assets (and related insurance proceeds) of any entity or
asset (and related insurance proceeds) existing at the time such asset or entity
is acquired by WIL-Ireland or any of its Restricted Subsidiaries, whether by
merger, amalgamation, consolidation, purchase of assets or otherwise; provided
that (i) such Liens are not created, incurred or assumed by such entity in
contemplation of such entity’s being acquired by WIL-Ireland or any of its
Restricted Subsidiaries, (ii) such Liens do not extend to any other assets of
WIL-Ireland or any of its Restricted Subsidiaries and (iii) the Indebtedness
secured by such Liens is permitted pursuant to this Agreement;
(g)    Liens on fixed or capital assets acquired, constructed or improved by
WIL-Ireland or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 8.01(m), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not at any
time encumber any property (other than proceeds from associated insurances and
proceeds of, improvements, accessions and upgrades to, and related contracts,
intangibles and other assets incidental to or arising from, the property so
acquired, constructed or improved) other than the property financed by such
Indebtedness;


32

--------------------------------------------------------------------------------




(h)    Liens incurred to secure the performance of tenders, bids, leases,
statutory obligations, surety and appeal bonds, government contracts,
performance and return-of-money bonds and other obligations of a like nature
incurred in the ordinary course of business (exclusive of obligations for the
payment of borrowed money but inclusive of Liens solely on cash and Cash
Equivalents not to exceed $50,000,000 at any one time securing letters of credit
or letter of credit facilities supporting such obligations);
(i)    leases or subleases granted to others not interfering in any material
respect with the business of WIL-Ireland or any of its Restricted Subsidiaries;
(j)    Liens to secure obligations arising from statutory or regulatory
requirements;
(k)    any interest or title of a lessor in property (and proceeds (including
proceeds from insurance) of, and improvements, accessions and upgrades to, such
property) subject to any Capital Lease Obligation or operating lease which
obligation or lease, in each case, is permitted under this Agreement;
(l)    Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of
WIL-Ireland or any of its Restricted Subsidiaries on deposit with or in
possession of such bank;
(m)    Liens on the cash deposited in an Acceptable Deposit Account pursuant to
the definition of “Extended Maturity Date”;
(n)    Liens solely on any cash earnest money deposits or escrow arrangements
made by WIL-Ireland or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement relating to any acquisition of property
permitted hereunder; and
(o)    extensions, renewals and replacements of any Lien permitted by any of the
preceding clauses, so long as (i) the principal amount of any debt secured
thereby is not increased (other than to the extent of any amounts incurred to
pay costs of any such extension, renewal or replacement) and (ii) such Lien does
not extend to any additional assets (other than improvements and accessions to,
and replacements of, the assets originally subject to such Lien).
“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Indebtedness”) incurred in exchange for, or the proceeds of
which are used to extend, refinance, replace, defease, discharge, refund or
otherwise retire for value any other Indebtedness (for purposes of this
definition, the “Refinanced Indebtedness”), provided that (a) the aggregate
principal amount (or accreted value, in the case of Indebtedness issued with
original issue discount) of the New Indebtedness (including undrawn or available
committed amounts) does not exceed the sum of (i) the aggregate principal amount
(or accreted value, in the case of Indebtedness issued with original issue
discount) then outstanding of the Refinanced Indebtedness (including undrawn or
available committed amounts) plus (ii) an amount necessary to pay all accrued
(including, for purposes of defeasance, future accrued) and unpaid interest on
the Refinanced Indebtedness and any fees, premiums and expenses related to such
exchange or refinancing, (b) the New Indebtedness has a stated maturity that is
no earlier than 91 days after the Term Loan Maturity Date, (c) the New
Indebtedness has a Weighted Average Life to Maturity that is no shorter than the
period beginning on the date of incurrence of the New


33

--------------------------------------------------------------------------------




Indebtedness and ending after the Term Loan Maturity Date, (d) the New
Indebtedness is not incurred or Guaranteed by any Person that was not an obligor
on the Refinanced Indebtedness; provided that (i) in the event that the
Refinanced Indebtedness is of the type described in Section 8.01(b) the New
Indebtedness may be Guaranteed by any Obligor and (ii) in the event that the
Refinanced Indebtedness is of the type described in clause (i) of the definition
of “Permitted Existing Indebtedness”, the New Indebtedness may be incurred or
Guaranteed by WIL-Ireland, WIL-Bermuda, WIL-Delaware or any Other Subsidiaries
Group Member; and (e) if the Refinanced Indebtedness is subordinated in right of
payment to the Obligations, the New Indebtedness is subordinated in right of
payment to the Obligations to at least the same extent as the Refinanced
Indebtedness.
“Person” means any individual, corporation, company, limited or general
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or other entity, or any Governmental
Authority.
“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and at any time
within the preceding six years has been (a) sponsored, maintained or contributed
to by WIL-Ireland, any Borrower or any ERISA Affiliate for employees of
WIL-Ireland, any Borrower or any ERISA Affiliate or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which WIL-Ireland, any Borrower or any
ERISA Affiliate is or was then making or accruing an obligation to make
contributions.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the JPMorgan (for so long as it is the Administrative Agent) or any
successor administrative agent pursuant to Article X hereto as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
by the such Person as being effective.
“Principal Financial Officer” means, with respect to any Obligor Party, any
director, any manager, the chief financial officer, the treasurer or the
principal accounting officer of such Obligor Party.
“Receivables” means any right to payment of WIL-Ireland or any Restricted
Subsidiary created by or arising from sales of goods, leases of goods or the
rendition of services rendered no matter how evidenced whether or not earned by
performance (whether constituting accounts, general intangibles, chattel paper
or otherwise).
“Receivables Related Security” means all contracts, contract rights, guarantees
and other obligations related to Receivables, all proceeds and collections of
Receivables and all other assets and security of a type that are customarily
sold or transferred in connection with receivables purchase facilities and
factoring transactions of a type that could constitute Permitted Factoring
Transactions.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


34

--------------------------------------------------------------------------------




“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness. The term “Redeem” has a meaning correlative thereto.
“Redomestication” means:
(a)    any amalgamation, merger, plan or scheme of arrangement, exchange offer,
business combination, reincorporation, reorganization, consolidation or similar
action of the Weatherford Parent Company with or into any other person (as such
term is used in Section 13(d) of the Exchange Act), or of any other person (as
such term is used in Section 13(d) of the Exchange Act) with or into the
Weatherford Parent Company, or the sale, distribution or other disposition
(other than by lease) of all or substantially all of the properties or assets of
the Weatherford Parent Company and its Subsidiaries taken as a whole to any
other person (as such term is used in Section 13(d) of the Exchange Act);
(b)    any continuation, discontinuation, domestication, redomestication,
amalgamation, merger, plan or scheme of arrangement, exchange offer, business
combination, reincorporation, reorganization consolidation or similar action of
the Weatherford Parent Company, pursuant to the law of the jurisdiction of its
organization and of any other jurisdiction; or
(c)    the formation of a Person that becomes, as part of the transaction or
series of related transactions, the direct or indirect owner of 100% of the
voting shares of the Weatherford Parent Company (the “New Weatherford Parent”);
if, as a result thereof:
(x)    in the case of any action specified in clause (a), the entity that is the
surviving, resulting or continuing Person in such amalgamation, merger, plan or
scheme of arrangement, exchange offer, business combination, reincorporation,
reorganization, consolidation or similar action, or the transferee in such sale,
distribution or other disposition;
(y)    in the case of any action specified in clause (b), the entity that
constituted the Weatherford Parent Company immediately prior thereto (but
disregarding for this purpose any change in its jurisdiction of organization);
or
(z)    in the case of any action specified in clause (c), the New Weatherford
Parent,
(in any such case the “Surviving Person”) is a corporation or other entity,
validly incorporated or formed and existing in good standing (to the extent the
concept of good standing is applicable) (1) under the laws of the State of
Delaware or another State of the United States, the United Kingdom, Switzerland
or The Kingdom of the Netherlands, (2) under the laws of any other member
country of the European Union (but only to the extent that (x) each Lender can
legally do business with, and receive Guarantees (and payments in respect
thereof) from, an entity organized in such member country and (y) doing business
with and receiving Guarantees (and payments in respect thereof) from such entity
would not result in any material adverse tax, regulatory or legal consequences
to any Lender) or (3) with the consent of all of the Lenders (such consent not
to be unreasonably withheld) under the laws of any other jurisdiction, provided
that (I) each class of Capital Stock of the Surviving Person issued and
outstanding


35

--------------------------------------------------------------------------------




immediately following such action, and giving effect thereto, shall be
beneficially owned by substantially the same Persons, in substantially the same
percentages, as was the Capital Stock of the entity constituting the Weatherford
Parent Company immediately prior thereto (provided that in no event shall a
Change of Control (disregarding the phrase “except as a result of a
Redomestication” contained in clause (a)(i) of the definition of “Change of
Control” for these purposes) result from any of the actions specified in
clauses (a) through (c) above) and (II) the Surviving Person shall have
delivered to the Administrative Agent:


(i)    a certificate to the effect that, both before and after giving effect to
such transaction, no Default or Event of Default exists;
(ii)    an opinion, reasonably satisfactory in form, scope and substance to the
Administrative Agent, of counsel reasonably satisfactory to the Administrative
Agent, addressing such matters in connection with the Redomestication as the
Administrative Agent or any Lender may reasonably request;
(iii)    if applicable, the documents required by Section 8.02(b); and
(iv)    if the Surviving Person is the New Weatherford Parent, (A) an instrument
whereby such Person unconditionally guarantees the Obligations for the benefit
of the Credit Parties and (B) an instrument whereby such Person becomes a party
to this Agreement and assumes all rights and obligations hereunder of the entity
constituting the Weatherford Parent Company immediately prior to the
transactions described above, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
“Reference Group” means the Specified Group, the WIL-Ireland Group or the Other
Subsidiaries Group, as applicable.
“Register” has the meaning specified in Section 11.05(b)(iv).
“Regulation D” means Regulation D of the Board (respecting reserve
requirements), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board (respecting eligible securities
and margin requirements), as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board (respecting margin credit
extended by banks), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board (respecting borrowers who obtain
margin credit), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.


36

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than fifty percent (50%) of the sum of
the Total Revolving Credit Exposure and unused Commitments at such time;
provided that the Revolving Credit Exposure of, and unused Commitment of, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means, with respect to any Obligor, any director, any
manager, the president, the chief financial officer, the treasurer, the
principal accounting officer or any vice president with responsibility for
financial or accounting matters of such Obligor, or an individual specifically
authorized by the Board of Directors of such Obligor to sign on behalf of such
Obligor.
“Restricted Obligations” has the meaning specified in Section 4.04(a).
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) on account of any Capital Stock of
WIL-Ireland or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Capital Stock of WIL-Ireland or any Restricted Subsidiary,
(c) any voluntary Redemption of any Indebtedness prior to the stated maturity
thereof or (d) any payment in violation of any subordination terms of any
Indebtedness.
“Restricted Payment Basket” means, at any time, an amount equal to 50% of the
cumulative amount of Excess Cash Flow of WIL-Ireland and its Restricted
Subsidiaries for each Fiscal Quarter ending on or after the Effective Date and
prior to such time (taken as one accounting period), commencing with the Fiscal
Quarter ending June 30, 2016.
“Restricted Subsidiary” means any Subsidiary of WIL-Ireland that is not an
Unrestricted Subsidiary. For the avoidance of doubt, each Borrower and each
Guarantor (other than WIL-Ireland) shall be a Restricted Subsidiary.
“Restrictive Agreement” means any agreement or other arrangement that prohibits,
limits, restricts or imposes any condition upon (a) the ability of any Obligor
or any Specified Group Member to create, incur or permit to exist any Lien upon
any of its property or assets (i) in favor of the Administrative Agent and the
Lenders to secure any of the Guaranteed Obligations or (ii) in favor of the Term
Loan Agent and the Term Loan Secured Parties to secure any of the Term Loan
Obligations or (b) the ability of any Specified Group Member to pay any
dividends or other distributions with respect to its Capital Stock to, or to
make or repay any loans or advances to, or to Dispose of any assets to, any
Obligor or any other Specified Group Member


37

--------------------------------------------------------------------------------




that is located in a Specified Jurisdiction, or, in each case, which requires
the consent of any other Person in connection therewith.
“Revaluation Date” means each of the following: (a) each date of a renewal or
extension of a Letter of Credit denominated in an Alternative Currency, (b) on
the first Business Day of each calendar month, and (c) such additional dates as
the Administrative Agent shall reasonably determine or the Required Lenders
shall reasonably require as a result of fluctuations in the relevant currency
exchange rates or the occurrence and continuation of an Event of Default.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Credit
Loans at such time plus (b) such Lender’s LC Exposure at such time plus (c) such
Lender’s Swingline Exposure at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(a) and shall
include each portion thereof comprised of Extending Lender Revolving Credit
Loans and Non-Extending Lender Revolving Credit Loans.
“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit D-1.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., or
any successor to the ratings agency business thereof.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, the Hong Kong Monetary Authority, Her Majesty’s Treasury of
the United Kingdom, the Australian Department of Foreign Affairs and Trade or
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, any European Union member state, the Hong Kong Monetary
Authority, the Australian Commonwealth Government or any other relevant
sanctions authority.
“SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.


38

--------------------------------------------------------------------------------




“Solvent” means, in reference to any Person as of any date, (i) the fair value
of the assets of such Person, at a fair valuation, will, as of such date, exceed
its debts and liabilities (subordinated, contingent or otherwise); (ii) the
present fair saleable value of the property of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities (subordinated, contingent or
otherwise), as such debts and other liabilities become absolute and matured;
(iii) such Person will, as of such date, be able to pay its debts and
liabilities (subordinated, contingent or otherwise), as such debts and
liabilities become absolute and matured; and (iv) such Person will not, as of
such date, have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted after the Effective Date.
“Specified Asset Coverage Ratio” means, as of any date of determination, the
ratio of (a) Total Specified Asset Value as of such date to (b) Specified Senior
Indebtedness as of such date.
“Specified Asset Sale” means any Disposition of assets by WIL-Ireland or any
Restricted Subsidiary other than (a) involuntary dispositions as a result of
casualty or condemnation events (so long as, in the case of casualty or
condemnation of property that is Term Loan Collateral and has a net book value
in excess of $20,000,000, the Net Cash Proceeds received by WIL-Ireland and its
Restricted Subsidiaries in connection therewith are reinvested, (i) with respect
to the first $100,000,000 of such Net Cash Proceeds received by WIL-Ireland and
its Restricted Subsidiaries over the term of this Agreement, in assets useful to
the business of WIL-Ireland and the Restricted Subsidiaries and (ii) thereafter,
in additional Term Loan Collateral, in each case, within 180 days following the
receipt of such Net Cash Proceeds) and (b) Dispositions to the extent permitted
by Sections 8.05(a), 8.05(b), 8.05(c), 8.05(e), 8.05(f), 8.05(g), 8.05(i),
8.05(k), 8.05(l) and 8.05(m).
“Specified Consolidated Adjusted EBITDA” means, with respect to any period, the
Consolidated Adjusted EBITDA of the Specified Group for such period, adjusted as
necessary to exclude amounts attributable to WIL-Bermuda and WIL-Delaware.
“Specified Event of Default” means an Event of Default pursuant to clauses (a),
(c) (but only as a result of a breach of a Financial Covenant), (f), (g), (h),
(i), (j), (k) or (l) of Section 9.01.
“Specified Group” mean, collectively, the Specified Obligors and their
Restricted Subsidiaries.
“Specified Group Member” means any member of the Specified Group.
“Specified Jurisdiction” means the United States of America (or any state
thereof), Canada (or any province or territory thereof), the United Kingdom,
Ireland, Switzerland, Luxembourg, Bermuda, the British Virgin Islands, the
Netherlands, Argentina, Australia, Norway and certain other jurisdictions to be
identified from time to time by the Administrative Agent in accordance with
Section 7.08(b). In no event shall any Excluded Jurisdiction be or become a
Specified Jurisdiction.
“Specified Letter of Credit” means any standby letter of credit, bank guaranty
or similar instrument that (a) has been issued for the account of any Specified
Group Member or (b) with


39

--------------------------------------------------------------------------------




respect to which any Specified Group Member is otherwise required to reimburse
the issuing institution for any amounts drawn on such letter or credit or
otherwise provide any guarantee with respect to such letter of credit.
“Specified Leverage and LC Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) the sum of (i) Specified Senior Indebtedness as of
such date and (ii) the aggregate undrawn amount of all Specified Letters of
Credit as of such date to (b) Specified Consolidated Adjusted EBITDA for the
Testing Period ending on such date.
“Specified Obligor” means any Obligor other than WIL-Ireland, WIL-Bermuda and
WIL-Delaware.
“Specified Senior Indebtedness” means, as of any date of determination, the
aggregate principal amount of all Funded Indebtedness (which for purposes of
Section 8.01(j) only, shall include Indebtedness of the type described in clause
(c) of the definition thereof) of the Specified Group as of such date, other
than Funded Indebtedness of WIL-Bermuda and WIL-Delaware (but, for the avoidance
of doubt, including any Funded Indebtedness consisting of Guarantees by
Specified Group Members (other than WIL-Bermuda and WIL-Delaware) of Funded
Indebtedness of WIL-Bermuda and WIL-Delaware).


“Specified Senior Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) Specified Senior Indebtedness as of such date to (b)
Specified Consolidated Adjusted EBITDA for the Testing Period ending on such
date.
“Specified Swap Obligation” means, with respect to any Obligor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act or
any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated” means with respect to any Indebtedness or Guarantee of
Indebtedness, that such Indebtedness or Guarantee is contractually subordinated
to the Obligations on terms acceptable to the Administrative Agent after taking
into consideration such factors as the Administrative Agent may deem relevant to
such determination.
“Subordinated Indebtedness” means any Indebtedness that is Subordinated.


40

--------------------------------------------------------------------------------




“Subsidiary” of a Person means (a) a company or corporation a majority of whose
Voting Stock is at the time, directly or indirectly, owned by such Person, by
one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership in which such Person or one or
more subsidiaries of such Person is, at the date of determination, a general
partner, or (c) any other Person (other than a corporation or partnership) in
which such Person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such Person. Unless the context otherwise clearly requires, references in this
Agreement to a “Subsidiary” or the “Subsidiaries” refer to a Subsidiary or the
Subsidiaries of WIL-Ireland.
“Surviving Person” has the meaning specified in the definition of
“Redomestication”.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of WIL-Ireland or its
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of WIL-Ireland or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.03.
“Swingline Borrowing Request” means a request by a Borrower for a Swingline Loan
in accordance with Section 2.03(b), which, if in writing, shall be substantially
in the form of Exhibit B-2.
“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Applicable Percentage of the aggregate principal amount of all
Swingline Loans outstanding at such time.
“Swingline Lender” means JPMorgan, in its capacity as a provider of Swingline
Loans, or any successor Swingline Lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.03(a).
“Swingline Note” means a promissory note made by the Borrowers in favor of a
Swingline Lender evidencing the Swingline Loans made by such Swingline Lender,
substantially in the form of Exhibit D-2.


41

--------------------------------------------------------------------------------




“Swingline Sublimit” means, with respect to each Swingline Lender at any time,
an amount equal to the lesser of (i) $50,000,000 and (ii) the Aggregate
Commitments at such time. The Swingline Sublimit of each Swingline Lender is
part of, and not in addition to, the Aggregate Commitments at any time.
“Swiss Borrower” means any Borrower organized under the laws of Switzerland or,
if different, deemed resident in Switzerland for Swiss Withholding Tax purposes.
“Swiss Guarantor” means any Guarantor organized under the laws of Switzerland
or, if different, deemed resident in Switzerland for Swiss Withholding Tax
purposes.
“Swiss Guidelines” means, together, the guidelines S-02.122.1 in relation to
bonds of April 1999 as issued by the Swiss Federal Tax Administration (Merkblatt
S-02.122.1 vom April 1999 betreffend “Obligationen”), S-02.123 in relation to
interbank transactions of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)), S-02.128 in
relation to syndicated credit facilities of January 2000 (Merkblatt S-02.128 vom
Januar 2000 “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen”), S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt S-02.130.1
vom April 1999 “Geldmarktpapiere und Buchforderungen inländischer Schuldner”),
the circular letter No. 15 (1-015-DVS-2007) of 7 February 2007 in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss withholding tax and Swiss stamp taxes
(Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 7. Februar 2007) and the circular letter No. 34 of 26 July
2011 (1-034-V-2011) in relation to customer credit balances (Kreisschreiben Nr.
34 “Kundenguthaben” vom 26. Juli 2011) as issued, and as amended or replaced
from time to time by the Swiss Federal Tax Administration, or as applied in
accordance with a tax ruling (if any) issued by the Swiss Federal Tax
Administration, or as substituted or superseded and overruled by any law,
statute, ordinance, regulation, court decision or the like as in force from time
to time.
“Swiss Obligor” means a Swiss Borrower or a Swiss Guarantor.
“Swiss Qualifying Lender” means (i) a bank as defined in the Swiss Federal Code
for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die Banken
und Sparkassen) as amended from time to time or (ii) a person or entity which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws in force in its jurisdiction
of incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all and in each case in
accordance with the Swiss Guidelines.
“Swiss Non-Bank Rules” means together the Swiss Twenty Non-Bank Rule and the
Swiss Ten Non-Bank Rule.
“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.


42

--------------------------------------------------------------------------------




“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
other than Swiss Qualifying Lenders of a Swiss Borrower under this Agreement
must not at any time exceed ten (10); in each case in accordance with the
meaning of the Swiss Guidelines or the applicable legislation or explanatory
notes addressing the same issues that are in force at such time.
“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors other than Swiss Qualifying Lenders of a Swiss Borrower under all its
outstanding debts relevant for the classification as debentures
(Kassenobligation) (within the meaning of the Swiss Guidelines), including any
Loans under this Agreement to a Swiss Borrower, must not at any time exceed
twenty (20), in each case in accordance with the meaning of the Swiss Guidelines
or the applicable legislation or explanatory notes addressing the same issues
that are in force at such time.
“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal Act
on Withholding Tax (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober
1965, SR 642.21), as amended from time to time.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding) imposed by any
Governmental Authority.
“Term Loan Agreement” means that certain Term Loan Agreement, dated as of the
date hereof, by and among WIL-Bermuda, the lenders from time to time party
thereto and JPMorgan, as administrative agent.
“Term Loans” means the Loans (as defined in the Term Loan Agreement).
“Term Loan Collateral” means the Collateral (as defined in the Term Loan
Agreement).
“Term Loan Documents” means the Loan Documents (as defined in the Term Loan
Agreement).
“Term Loan Facility” means the senior secured term loan facility provided
pursuant to the Term Loan Agreement and the other Term Loan Documents.
“Term Loan Maturity Date” means the Maturity Date (as defined in the Term Loan
Agreement).
“Term Loan Obligations” means the Secured Obligations (as defined in the Term
Loan Agreement).
“Testing Period” means any period of four consecutive Fiscal Quarters (whether
or not such quarters are all within the same Fiscal Year).
“Toronto Dominion” means The Toronto Dominion Bank, New York Branch.
“Total LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the Dollar


43

--------------------------------------------------------------------------------




Equivalent of the aggregate amount of all LC Disbursements that have not yet
been reimbursed by or on behalf of the Borrowers at such time.
“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) the aggregate principal amount of Funded Indebtedness of the
WIL-Ireland Group as of such date to (b) the Consolidated Adjusted EBITDA of the
WIL-Ireland Group for the Testing Period ending on such date.
“Total Revolving Credit Exposure” means at any time, the sum of (a) the
aggregate outstanding principal amount of all Revolving Credit Loans at such
time plus (b) the Total LC Exposure at such time plus (c) the aggregate
outstanding principal amount of all Swingline Loans at such time.
“Total Specified Asset Value” means, as of any date of determination, the book
value of all assets of the Specified Group on a consolidated basis as of such
date, adjusted as necessary to exclude amounts attributable to WIL-Bermuda and
WIL-Delaware.
“Transactions” means the transactions contemplated by the Amendment and
Restatement Agreement, the Loan Documents and the Term Loan Documents.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Subsidiary” means (a) any Subsidiary which WIL-Ireland has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 7.09 and (b) any direct or indirect Subsidiary of
any Subsidiary described in clause (a), in each case that meets the following
requirements:
(i)    such Subsidiary shall have no Indebtedness with recourse to WIL-Ireland
or any Restricted Subsidiary;
(ii)    such Subsidiary is not party to any agreement, contract, arrangement or
understanding with WIL-Ireland or any Restricted Subsidiary that violates
Section 8.10;
(iii)    such Subsidiary is a Person with respect to which neither WIL-Ireland
nor any of its Restricted Subsidiaries has any direct or indirect obligation
(A) to subscribe for additional Capital Stock of such Person or (B) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results (it being understood that any
contractual arrangements between WIL-Ireland or any of its Restricted
Subsidiaries and such Subsidiary pursuant to which such Subsidiary sells
products or provides services to WIL-Ireland or such Restricted Subsidiary in
the ordinary course of business are not included in this clause (B));
(iv)    such Subsidiary does not, either individually or together with other
Subsidiaries that are designated as Unrestricted Subsidiaries, own or operate,
directly or indirectly, all or substantially all of the assets of WIL-Ireland
and its Subsidiaries; and


44

--------------------------------------------------------------------------------




(v)    such Subsidiary does not hold any Capital Stock in, or any Indebtedness
of, WIL-Ireland or any Restricted Subsidiary.
If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness, Liens
and Investments of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness, Liens or
Investments are not permitted to be incurred as of such date hereunder
(including under the Financial Covenants), WIL-Ireland shall be in default of
the applicable covenant.
“Voting Stock” means, with respect to any Person, shares of any class or classes
of Capital Stock in such Person entitling holders thereof (whether at all times
or only so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the Board of Directors or
other governing body of such Person.
“Weatherford Customer Services” means the provision of equipment (including the
manufacturing, shipment, installation, servicing or removal thereof) and
services in the oil and natural gas industry, and pipeline and specialty
services.
“Weatherford Parent Company” means WIL-Ireland or, if a Redomestication has
occurred subsequent to the Effective Date and prior to the event in question on
the date of determination, the Surviving Person resulting from such
Redomestication.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“Wholly-Owned Subsidiary” of a Person means any Restricted Subsidiary of which
all issued and outstanding Capital Stock (excluding directors’ qualifying shares
or similar jurisdictional requirements) is directly or indirectly owned by such
Person. Unless the context otherwise clearly requires, references in this
Agreement to a “Wholly-Owned Subsidiary” or the “Wholly‑Owned Subsidiaries”
refer to a Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of WIL-Ireland.
“WII” means WIL-Delaware for purposes of Section 11.01.
“WIL” means WIL-Bermuda for purposes of Section 11.01.
“WIL-Bermuda” has the meaning specified in the introductory paragraph of this
Agreement.




45

--------------------------------------------------------------------------------





“WIL-Delaware” means Weatherford International, LLC, a Delaware limited
liability company.
“WIL-Ireland” has the meaning specified in the introductory paragraph of this
Agreement; provided that, if a Redomestication occurs subsequent to the
Effective Date and WIL-Ireland is not the Surviving Person resulting from such
Redomestication, the term “WIL-Ireland” shall refer to the Surviving Person
resulting from such Redomestication.
“WIL-Ireland Group” means, collectively, WIL-Ireland and its Restricted
Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital” means, at any date, the excess of current assets of
WIL-Ireland and its Restricted Subsidiaries on such date over current
liabilities of WIL-Ireland and its Restricted Subsidiaries on such date, all
determined on a consolidated basis in accordance with GAAP.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02 Types of Borrowings. Borrowings hereunder are distinguished by
“Type”. The “Type” of a Loan refers to the determination whether such Loan is a
part of a Loan bearing interest at the Adjusted LIBO Rate or at the Alternate
Base Rate.


SECTION 1.03 Accounting Terms; Changes in GAAP.
 
(a)Except as otherwise expressly provided herein, all accounting and financial
terms used herein and not otherwise defined herein and the compliance with each
covenant contained herein which relates to financial matters shall be determined
in accordance with GAAP as in effect from time to time; provided that, if
WIL-Ireland notifies the Administrative Agent that WIL-Ireland requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies WIL-Ireland
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Loan Document, GAAP will be deemed to treat leases that
would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States as in effect on




46

--------------------------------------------------------------------------------




December 31, 2015 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2015, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.


(c)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of WIL-Ireland or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.


(d)All pro forma computations required to be made hereunder giving effect to any
acquisition or Disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred, unless otherwise expressly provided hereunder, on the first day of the
period of four consecutive Fiscal Quarters ending with the most recent Fiscal
Quarter for which financial statements shall have been delivered pursuant to
Section 7.01(a) or Section 7.01(b) (including under the Existing Credit
Agreement), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of (but without giving
effect to any synergies or cost savings) and any related incurrence or reduction
of Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).


SECTION 1.04 Interpretation.


(a)In this Agreement unless the context indicates otherwise:


(i)the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;


(ii)any pronoun shall include the corresponding masculine, feminine and neuter
forms;


(iii)the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement in its entirety and not to any particular
Article, Section or other subdivision hereof;


47

--------------------------------------------------------------------------------






(iv)any reference to any Person includes such Person’s successors and assigns,
including any Person that becomes a successor to WIL-Ireland as a result of a
Redomestication, and reference to a Person in a particular capacity excludes
such Person in any other capacity or individually, provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;


(v)any reference to any agreement, document or instrument (including this
Agreement) means such agreement, document or instrument as amended, restated,
amended and restated, supplemented or otherwise modified and in effect from time
to time (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements or other modifications set forth herein
or in any other Loan Document), and any reference to any Note or other note
includes any note issued pursuant hereto in extension or renewal thereof and in
substitution or replacement therefor;


(vi)any reference to any Article, Section, page, Schedule or Exhibit means such
Article, Section or page hereof or such Schedule or Exhibit hereto;


(vii)the words “including”, “include” and “includes” shall be deemed to be
followed by the phrase “without limitation” and the term “or” is not exclusive;


(viii)with respect to the determination of any period of time, except as
expressly provided to the contrary, the word “from” means “from and including”
and the word “to” means “to but excluding”;


(ix)the word “will” shall be construed to have the same meaning and effect as
the word “shall”;


(x)any reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time; and


(xi)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


(b)The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.


(c)No provision of this Agreement shall be interpreted or construed against any
Person solely because that Person or its legal representative drafted such
provision.


(d)Unless otherwise specified herein, (i) all dollar amounts expressed herein
shall refer to Dollars and (ii) for purposes of calculating compliance with the
terms of this Agreement and the other Loan Documents (including for purposes of
calculating compliance with the covenants), each obligation or calculation shall
be converted to its Dollar Equivalent.


48

--------------------------------------------------------------------------------




SECTION 1.05 Amendment and Restatement of Existing Credit Agreement. This
Agreement amends and restates the Existing Credit Agreement as more specifically
set forth in the Amendment and Restatement Agreement. The execution and delivery
of the Amendment and Restatement Agreement by the parties thereto operates to
bind each of the parties to this Agreement. Accordingly, each reference herein
to the execution and delivery of this Agreement shall mean by operation of the
execution and delivery of the Amendment and Restatement Agreement.


ARTICLE II
COMMITMENTS; LOANS


SECTION 2.01 Revolving Credit Loans.


(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make loans to the Borrowers (each such loan, a “Revolving Credit Loan”)
denominated in Dollars, from time to time during the Availability Period
applicable to such Lender in an aggregate principal amount that shall not result
in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (ii) the Total Revolving Credit Exposure exceeding the Aggregate
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Credit
Loans.


(b)    Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Revolving Credit Loans made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any
Revolving Credit Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Revolving Credit Loans as required. Prior to the Existing
Maturity Date, Revolving Credit Loans shall be made by both Extending Lenders
and Non-Extending Lenders in accordance with their respective Applicable
Percentages. Revolving Credit Loans made on or after the Existing Maturity Date
shall be made by Extending Lenders in accordance with their respective
Applicable Percentages (after giving effect to the termination of the
Non-Extended Commitments (and, if applicable, Extended Commitments), and to the
repayment of any Revolving Credit Loans and the reallocation of participation
interests in Letter of Credit Exposure and Swingline Loans in the manner
contemplated by Section 2.06(a) on such date).


(c)    Subject to Section 2.11, each Borrowing (other than any Swingline
Borrowing) shall be comprised entirely of ABR Loans or Eurodollar Loans as a
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the joint and several obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement. Revolving Loans made by both
Extending Lenders and Non-Extending Lenders shall be deemed to constitute a
single Borrowing having the same Interest Period.
 
(d)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of


49

--------------------------------------------------------------------------------




$1,000,000 and not less than $2,000,000. At the time that each ABR Borrowing is
made, such ABR Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 3.01(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.


(e)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Extended
Maturity Date.


SECTION 2.02 Requests for Borrowings of Revolving Credit Loans. To request a
Borrowing of Revolving Credit Loans, a Borrower shall notify the Administrative
Agent (and the Administrative Agent shall promptly thereafter notify the
Lenders) of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:30 a.m., New York City time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 3.01(e) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or by facsimile transmission or electronic
transmission (in .pdf format) to the Administrative Agent of a written Borrowing
Request signed by the Borrower requesting the Borrowing. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.01:
  
(i)the aggregate principal amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the account of the requesting Borrower to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.04.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the requesting Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Credit Loan to be made as
part of the requested Borrowing.


50

--------------------------------------------------------------------------------




SECTION 2.03 Swingline Loans.


(a)    Subject to the terms and conditions set forth herein, any Swingline
Lender may in its sole discretion, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, make loans (each such loan, a “Swingline
Loan”), denominated in Dollars, to the Borrowers from time to time on any
Business Day during the Availability Period applicable to Extending Lenders in
an aggregate principal amount not to exceed at any time outstanding the amount
of such Swingline Lender’s Swingline Sublimit; provided that after giving effect
to any Swingline Loan, (i) such Swingline Loan, when aggregated with the
Revolving Credit Exposure of the Lender acting as such Swingline Lender, shall
not exceed such Lender’s Commitment, (ii) the aggregate principal amount of all
outstanding Swingline Loans shall not exceed $50,000,000 and (iii) the Total
Revolving Credit Exposure shall not exceed the Aggregate Commitments; and
provided further that a Borrower shall not use the proceeds of any Swingline
Loan to refinance any outstanding Swingline Loan. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swingline Loans. Subject to Section 2.03(c)(ii),
each Swingline Loan shall bear interest at a rate that is mutually agreeable to
the applicable Swingline Lender and the applicable Borrower at the time such
Borrower delivers a Swingline Borrowing Request for a Swingline Loan to such
Swingline Lender (the “Agreed Swingline Rate”). Immediately upon the making of a
Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s Applicable Percentage multiplied by the amount of such Swingline Loan.


(b)    To request a Swingline Borrowing, a Borrower shall notify the applicable
Swingline Lender and the Administrative Agent of such request by telephone not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Borrowing. Each such telephonic Swingline Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or by facsimile transmission or
electronic transmission (in .pdf format) to the applicable Swingline Lender and
the Administrative Agent of a written Swingline Borrowing Request signed by the
Borrower requesting the Swingline Borrowing. Each such telephonic and written
Swingline Borrowing Request shall specify (i) the requested date of such
Swingline Borrowing (which shall be a Business Day) and (ii) the amount of the
requested Swingline Borrowing, which shall be an integral multiple of $500,000
and not less than $1,000,000. Upon receiving a Swingline Borrowing Request, the
applicable Swingline Lender may, in its sole discretion, either reject such
request or agree to make such Swingline Loan, it being understood that no
Swingline Lender shall be under any obligation to make any Swingline Loan to any
Borrower at any time. If a Swingline Lender agrees to make a Swingline Loan to
any Borrower, it shall make such Swingline Loan available to such Borrower by
means of a credit (if JPMorgan is the applicable Swingline Lender) to the
general deposit account of such Borrower with the Administrative Agent (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 3.01(e), by remittance to the applicable
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Borrowing.


(c)    (i)    Any Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorize such Swingline Lender to so request on their behalf), that each Lender
make an ABR


51

--------------------------------------------------------------------------------




Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swingline Loans made by such Swingline Lender then outstanding. Any such request
shall be made in writing (which written request shall be deemed to be a
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.02 (without regard to the minimum and multiples specified in
Section 2.01 for the principal amount of ABR Borrowings) and the conditions set
forth in Section 5.02. The applicable Swingline Lender shall furnish the
Borrowers with a copy of the applicable Borrowing Request promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Borrowing Request available to the Administrative Agent, for the account of the
applicable Swingline Lender, by wire transfer of immediately available funds, by
1:00 p.m., New York City time, on the day specified in such Borrowing Request,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders, whereupon, subject to
Section 2.03(c)(ii), each Lender that so makes funds available shall be deemed
to have made an ABR Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable
Swingline Lender.


(ii)    If for any reason any Swingline Loan cannot be refinanced by a Borrowing
of Revolving Credit Loans in accordance with Section 2.03(c)(i), the request for
ABR Loans submitted by a Swingline Lender as set forth in Section 2.03(c)(i)
shall be deemed to be a request by such Swingline Lender that each of the
Lenders fund its risk participation in the relevant Swingline Loan and each such
Lender’s payment to the Administrative Agent for the account of such Swingline
Lender pursuant to Section 2.03(c)(i) shall be deemed payment in respect of such
participation. From and after the date when the Lenders are required to make
funds available to the Administrative Agent for the account of the applicable
Swingline Lender for the purpose of funding the Lenders’ risk participations in
any Swingline Loans made by such Swingline Lender, such Swingline Loans shall
bear interest at the rate applicable to ABR Revolving Credit Borrowings as
provided in Section 2.10(a) rather than the applicable Agreed Swingline Rate.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of any Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(i), then such Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by such Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such Swingline Lender in
connection with the foregoing. If such Lender pays such amount, the amount so
paid (excluding the interest and fees referred to in the immediately preceding
sentence) shall constitute such Lender’s Loan included in the relevant Borrowing
or funded participation in the relevant Swingline Loan, as the case may be. A
certificate of the applicable Swingline Lender submitted to any Lender (through
the Administrative Agent), with


52

--------------------------------------------------------------------------------




respect to any amounts owing under this Section 2.03(c)(iii) shall be conclusive
absent manifest error.


(iv)    Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Swingline Lender,
the applicable Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Lender’s obligation to make Revolving Credit Loans (but not fund risk
participations) pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02. Funding of risk participations in accordance with
this Section shall not relieve or otherwise impair the obligation of any
Borrower to repay Swingline Loans made to it, together with interest as provided
herein.


(v)    For the avoidance of doubt no Non-Extending Lender shall have any
Swingline Exposure with respect to any Swingline Loan made on or after the
Existing Maturity Date.


(d)    (i)     At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the applicable Swingline Lender receives
any payment on account of such Swingline Loan, such Swingline Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by such Swingline Lender.


(ii)    If any payment received by the applicable Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by such
Swingline Lender under any of the circumstances described in Section 11.19
(including pursuant to any settlement entered into by such Swingline Lender in
its discretion), each Lender shall pay to such Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Effective Rate. The Administrative Agent will
make such demand upon the request of the applicable Swingline Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.


(e)    Each Swingline Lender shall be responsible for invoicing the applicable
Borrower for interest on the Swingline Loans made by such Swingline Lender to
such Borrower. Until each Lender funds its ABR Loan or risk participation
pursuant to this Section 2.03 with respect to any Swingline Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
applicable Swingline Lender.


(f)    Each Borrower shall make all payments of principal and interest in
respect of each Swingline Loan made to it by any Swingline Lender directly to
such Swingline Lender in accordance with Section 2.07.


53

--------------------------------------------------------------------------------




SECTION 2.04 Funding of Borrowings.


(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) by
12:00 noon, New York City time, in the case of a Borrowing consisting of
Eurodollar Loans and (ii) by 1:30 p.m., New York City time, in the case of a
Borrowing consisting of ABR Loans, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.03. The
Administrative Agent shall make such Loans available to the requesting Borrower
by promptly crediting the amounts so received in like funds to an account of
such Borrower designated by such Borrower in the applicable Borrowing Request;
provided that an ABR Borrowing made to finance the reimbursement of an LC
Disbursement as provided in Section 3.01(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Loans (or, in the case
of any Borrowing of ABR Loans, prior to 12:30 p.m., New York City time, on the
date of such Borrowing) that such Lender shall not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such ratable portion
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the requesting Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
Borrowers, jointly and severally, and the applicable Lender severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the requesting Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
(A) the Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to the Loans comprising such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


(c)    (i) With respect to any Borrower that is not organized under the laws of
any jurisdiction of the United States, any Lender may, with notice to the
Administrative Agent and WIL-Ireland, fulfill its Commitment by causing an
Affiliate of such Lender to act as the Lender in respect of such Borrower;
provided that any exercise of such option shall not affect the joint and several
obligation of the Borrowers to repay the Loans made to such Borrower and to
reimburse LC Disbursements made under Letters of Credit issued for the account
of such Borrower in accordance with the terms of this Agreement.


(ii)     As a condition to any Lender being permitted to fulfill its Commitment
by causing an Affiliate of such Lender to act as the Lender in respect of any
Borrower under Section 2.04(c)(i), such Affiliate must comply with
Sections 4.02(c) and 4.02(e) as if it were a Lender that became a party to this
Agreement pursuant to an Assignment and Assumption executed on the first date on
which such Commitment is being fulfilled by such Affiliate. Additionally, in
applying the provisions of Section 4.02


54

--------------------------------------------------------------------------------




and the definition of “Excluded Taxes”, such Affiliate shall be treated as a
Lender that executed an Assignment and Assumption on the first date on which
such Commitment is fulfilled by such Affiliate. Notwithstanding anything in this
Agreement to the contrary, an Affiliate acting as a Lender under
Section 2.04(c)(i) shall not be entitled to any greater gross-up or indemnity
under Section 4.02 than that to which the applicable Lender would have been
entitled had such Affiliate not acted as a Lender under Section 2.04(c)(i);
provided if an Affiliate is acting as a Lender pursuant to Section 2.04(c)(i)
solely as a result of a Lender being unable to fulfill its Commitment to any
applicable Borrower due to a Requirement of Law, such Affiliate shall be
entitled to a gross-up or indemnification to the same extent that would have
resulted had such Lender made an assignment to such Affiliate under
Section 11.05. Moreover, nothing in this Section 2.04(c) shall be construed as
making an Affiliate of any Lender a beneficial owner of payments received as a
result of such Affiliate’s fulfillment of such Lender’s Commitment to the extent
the arrangement between such Lender and such Affiliate is one whereby such
Affiliate is merely acting as an agent for such Lender.
SECTION 2.05 Interest Elections.


(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as otherwise
provided pursuant to Section 2.02. Thereafter, a Borrower may, at any time and
from time to time, elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section; provided that, in
connection with any such election, such Borrower shall be subject to all
applicable payment obligations set forth in Section 2.13. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.


(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.02 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or by facsimile
transmission or electronic transmission (in .pdf form) to the Administrative
Agent of a written Interest Election Request signed by such Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


55

--------------------------------------------------------------------------------




(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower making such Interest Election
Request shall be deemed to have selected an Interest Period of one month’s
duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)    If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing, (1) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (2) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


SECTION 2.06 Termination and Reduction of Commitments.


(a)    Termination of Non-Extended Commitments on the Existing Maturity Date.


(i)    On the Existing Maturity Date, (if the Commitments have not been
terminated in full earlier in accordance with the terms hereof), (x) the
Borrowers shall pay to each Non-Extending Lender all amounts then payable to
such Non-Extending Lender under this Agreement (including any amounts required
by Section 2.13) and (y) such Non-Extending Lender’s Non-Extended Commitment
(and, in the case of a Non-Extending Lender that is an Issuing Bank, such
Issuing Bank’s LC Commitment) shall automatically terminate.
 
(ii)    On the Existing Maturity Date, immediately after giving effect to
Section 2.06(a)(i), the Administrative Agent shall administer the reallocation
of Applicable Percentages of the Aggregate Commitments and any obligation to
participate in Swingline Loans and any Carry-Over LC Exposure ratably among the
Extending Lenders, provided that such reallocation shall only be made to the
extent such reallocation does not result in an Extending Lender’s Revolving
Credit Exposure exceeding such Extending Lender’s Commitment (and, if such
reallocation cannot, or can




56

--------------------------------------------------------------------------------




only partially, be effected, the Borrowers shall, on the Existing Maturity Date,
cash collateralize, for the benefit of the applicable Issuing Banks, the
Borrowers’ obligations corresponding to the Carry-Over LC Exposure associated
with each Carry-Over Letter of Credit (after giving effect to any partial
reallocation) in accordance with the procedures set forth in Section 3.01(j)(i)
(and the cash so deposited shall be held, invested and applied by such Issuing
Bank in a manner consistent with the investment and other procedures described
in Section 3.01(j))) until the earlier of (1) the expiration and termination of
such Carry-Over Letter of Credit or (2) the first Business Day after the
Existing Maturity Date on which all Carry-Over LC Exposure in connection with
such Carry-Over Letter of Credit shall have been fully reallocated.


(iii)    The Borrowers hereby agree to compensate the Lenders for all losses,
expenses and liabilities incurred by any Lender (if any) in connection with the
sale or assignment of any Eurodollar Loan resulting from such reallocation on
the terms and in the manner set forth in Section 2.13.


(b)    Reduction of Extended Commitments. Until the Aggregate Commitments have
been permanently reduced (and only to the extent necessary to cause the
Aggregate Commitments to be permanently reduced) to $1,000,000,000, the
Extending Lenders’ Commitments shall be permanently reduced ratably among the
Extending Lenders in accordance with their respective Extended Commitments (i)
on the Existing Maturity Date (after giving effect to the termination of the
Non-Extending Lenders’ Commitments pursuant to Section 2.06(a) and the
accompanying repayments of Obligations) by an aggregate amount equal to
$57,550,000.00 and (ii) on July 13, 2018 by an aggregate amount equal to
$115,100,000.00; provided that on the date of any reduction of the Extending
Lenders’ Commitments pursuant to this Section 2.06(b) the Borrowers shall first
be required to prepay the Extending Lenders’ Revolving Credit Loans in
accordance with Section 2.08(d).


(c)    Reduction of Aggregate Commitments in connection with Certain Asset
Sales. Until the Aggregate Commitments have been permanently reduced (and only
to the extent necessary to cause the Aggregate Commitments to be permanently
reduced) to $1,000,000,000, the Lenders’ Commitments shall be permanently
reduced ratably among the Lenders in accordance with their respective
Commitments immediately upon the receipt of Net Proceeds by WIL-Ireland or any
of its Restricted Subsidiaries in connection with a Specified Asset Sale by an
aggregate amount equal to (i) with respect to the Land Rig Sale, 100% of the Net
Cash Proceeds received by WIL-Ireland and its Restricted Subsidiaries from such
sale and (ii) with respect to any Specified Asset Sale other than the Land Rig
Sale (A) consummated prior to the Existing Maturity Date, 75% of the Net Cash
Proceeds received by WIL-Ireland and its Restricted Subsidiaries from such sale
and (B) consummated on or after the Existing Maturity Date, 75% of the Net
Proceeds received by WIL-Ireland and its Restricted Subsidiaries from such sale;
provided that, in any calendar year, the Lenders’ Commitments shall be reduced
pursuant to this Section 2.06(c)(ii) only to the extent that the Net Cash
Proceeds received by WIL-Ireland and its Restricted Subsidiaries from the
consummation of Specified Asset Sales in such calendar year exceeds $20,000,000.




57

--------------------------------------------------------------------------------




(d)    Termination of Extended Commitments on the Extended Maturity Date. Unless
previously terminated pursuant to the terms hereof, the Extended Commitments
shall terminate on the Extended Maturity Date.


(e)    Voluntary Reduction of Commitments.
 
(i)    At their option, the Borrowers may at any time terminate, or from time to
time reduce, the Commitments, provided that (A) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (B) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.08, the Total Revolving Credit Exposure would exceed
the Aggregate Commitments.


(ii)    The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.06(e)(i) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrowers pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrowers may state that such notice is conditioned
upon the effectiveness of other credit facilities or the closing of a securities
offering, in which case such notice may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Except as expressly set forth in the Loan Documents, each
reduction of Commitments shall be made ratably among the Lenders in accordance
with their respective applicable Commitments.


SECTION 2.07    Repayment of Loans; Evidence of Debt.


(a)    The Borrowers hereby jointly and severally and unconditionally promise to
pay (i) to the Administrative Agent for the account of each Non-Extending Lender
the then unpaid principal amount of each Revolving Credit Loan of such Lender on
the Existing Maturity Date and (ii) to the Administrative Agent for the account
of each Extending Lender the then unpaid principal amount of each Revolving
Credit Loan of such Lender on the Extended Maturity Date.


(b)    The Borrowers hereby jointly and severally and unconditionally promise to
pay to each Swingline Lender the then unpaid principal amount of each Swingline
Loan made by such Swingline Lender on the earlier of the Extended Maturity Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least two Business Days after such Swingline
Loan is made; provided that (i) on each date that a Borrowing of Revolving
Credit Loans is made, the Borrowers shall repay all Swingline Loans then
outstanding and (ii) notwithstanding the foregoing, the then unpaid principal
amount of all Swingline Loans shall be repaid in full on the Existing Maturity
Date.




58

--------------------------------------------------------------------------------




(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.


(e)    The entries made in the accounts maintained pursuant to Section 2.07(c)
or Section 2.07(d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the
Borrowers, jointly and severally, to repay the Loans in accordance with the
terms of this Agreement.


(f)    After the Effective Date, any Lender by written notice to the Borrowers
(with a copy to the Administrative Agent) may request that Loans made by it be
evidenced by a Note. In such event, the Borrowers shall prepare, execute and
deliver to such Lender a Revolving Credit Note or Swingline Note, as applicable,
payable, jointly and severally, to the order of such Lender and its permitted
assigns. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after assignment pursuant to Section 11.05) be
represented by one or more Notes payable to the order of such Lender and its
permitted assigns.


SECTION 2.08 Prepayment of Loans.


(a)    Subject to prior notice in accordance with Section 2.08(b), the Borrowers
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, without premium or penalty (but subject to any amounts
payable under Section 2.13).


(b)    A Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) by telephone
(promptly confirmed by hand delivery, facsimile or electronic transmission (in
.pdf format)) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:30 a.m., New York City time, one
Business Day before the date of prepayment, (ii) in the case of prepayment of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the same
Business Day as the date of prepayment, or (iii) in the case of prepayment of a
Swingline Loan, not later than 2:00 p.m., New York City time, on the same
Business Day as the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that a notice of prepayment delivered
by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of a securities offering
(or any combination thereof), in which case such notice may be revoked by the
Borrowers (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not




59

--------------------------------------------------------------------------------




satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02 or in the case of an advance of a Swingline Borrowing
as provided in Section 2.03, as applicable. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.
All prepayments under, and each failure to make a prepayment specified in any
prepayment notice delivered pursuant to, this Section 2.08(b) shall be subject
to Section 2.13.


(c)    On the date that a Change of Control occurs, the Commitments shall
terminate and the Borrowers jointly and severally shall (i) prepay the principal
amount of the Loans and all accrued and unpaid interest thereon in immediately
available funds and (ii) deposit in the LC Collateral Account an amount in cash
required by Section 3.01(j)(i).


(d)    If after giving effect to any reduction of the Extending Lenders’
Extended Commitments pursuant to Section 2.06(b) the Total Revolving Credit
Exposure exceeds the Aggregate Commitments, the Borrowers jointly and severally
shall immediately (i) prepay the principal amount of the Extending Lenders’
Revolving Credit Loans ratably among the Extending Lenders in accordance with
their respective Extended Commitments in an aggregate principal amount
sufficient to cause the Total Revolving Credit Exposure to be less than or equal
to the Aggregate Commitments and (ii) if any excess remains after prepaying all
of the Lenders’ Revolving Credit Loans as a result of LC Exposures, cash
collateralize LC Exposures in accordance with the procedures set forth in
Section 3.01(j)(i) in an amount equal to such excess.


(e)    If after giving effect to any reduction of the Lenders’ Commitments
pursuant to Section 2.06(c) the Total Revolving Credit Exposure exceeds the
Aggregate Commitments, the Borrowers jointly and severally shall immediately
(i) prepay the principal amount of the Lenders’ Revolving Credit Loans ratably
among the Lenders in accordance with their respective Commitments in an
aggregate principal amount sufficient to cause the Total Revolving Credit
Exposure to be less than or equal to the Aggregate Commitments and (ii) if any
excess remains after prepaying all of the Lenders’ Revolving Credit Loans as a
result of LC Exposures, cash collateralize LC Exposures in accordance with the
procedures set forth in Section 3.01(j)(i) in an amount equal to such excess.


SECTION 2.09 Fees.


(a)    The Borrowers, jointly and severally, agree to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue
(i) during the period from and including the Effective Date to but excluding the
date on which such Lender’s Commitment terminates, at the Facility Fee Rate on
the average daily amount of the Commitment of such Lender (whether used or
unused), and (ii) to the extent any Lender has any Revolving Credit Exposure
after its Commitment terminates, at the Facility Fee Rate on the Revolving
Credit Exposure of such Lender during the period from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year, on the Existing Maturity Date (in the case




60

--------------------------------------------------------------------------------




of Non-Extending Lenders), on the Extended Maturity Date (in the case of
Extending Lenders) and on the date on which the aggregate Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the aggregate Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 365 or 366 days, as applicable, and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).


(b)    The Borrowers, jointly and severally, agree to pay:


(i)    to the Administrative Agent, for the account of each Lender in accordance
with its Applicable Percentage, a participation fee with respect to the Lenders’
participations in Letters of Credit, which shall accrue (A) in the case of each
Performance Standby Letter of Credit, at the Performance Standby LC
Participation Fee Rate on the average daily Dollar Equivalent amount available
to be drawn under such Performance Standby Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the earlier of (1) the date on which such Letter of Credit expires or
terminates and (2) the Existing Maturity Date (in the case of Non-Extending
Lender) or the Extended Maturity Date (in the case of Extending Lenders), and
(B) in the case of each Financial Standby Letter of Credit, at the Financial
Standby LC Participation Fee Rate on the average daily Dollar Equivalent amount
available to be drawn under such Financial Standby Letter of Credit during the
period from and including the date of issuance of such Letter of Credit to but
excluding the earlier of (1) the date on which such Letter of Credit expires or
terminates and (2) the Existing Maturity Date (in the case of Non-Extending
Lender) or the Extended Maturity Date (in the case of Extending Lenders);


(ii)    to each Issuing Bank, for its own account, a fronting fee with respect
to each Letter of Credit issued by such Issuing Bank, which shall accrue at the
rate of 0.200% per annum on the average daily Dollar Equivalent amount available
to be drawn under such Letter of Credit during the period from and including the
date of issuance of such Letter of Credit to but excluding the date on which
such Letter of Credit expires or terminates, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
such Letter of Credit or processing of drawings thereunder.


Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
in Dollars on the third Business Day after such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable to the Non-Extending Lenders on the Existing Maturity Date, to
the Extending Lenders on the Extended Maturity Date and to all Lenders on any
other date on which the aggregate Commitments terminate, and any such fees
accruing after the date on which the aggregate Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable in Dollars within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
365 or 366 days, as applicable, and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The amount of
participation and fronting fees payable hereunder shall be set forth in a
written invoice or other notice delivered


61

--------------------------------------------------------------------------------




to the Borrowers by the Administrative Agent or, in the case of fronting fees,
by the applicable Issuing Bank.
(c)    The Borrowers, jointly and severally, agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between WIL-Bermuda and the Administrative Agent.


(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for ratable distribution, in the case of facility
fees, utilization fees and participation fees to the extent described in this
Section 2.09, to the applicable Lenders. Fees paid shall not be refundable under
any circumstances (unless otherwise agreed by the Administrative Agent with
respect to fees payable to the Administrative Agent for its own account).


SECTION 2.10 Interest.


(a)    The Loans comprising each ABR Revolving Credit Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.


(b)    The Loans comprising each Eurodollar Revolving Credit Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.


(c)    Swingline Loans shall bear interest at the rates specified in
Section 2.03.


(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% plus
the rate otherwise applicable to such Loan as provided in Sections 2.10(a),
2.10(b) and 2.10(c) or (ii) in the case of any other amount, 2.000% plus the
rate applicable to ABR Revolving Credit Borrowings as provided in Section
2.10(a).


(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to Section 2.10(d) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Credit Loan to a Lender prior to the end
of the Availability Period applicable to such Lender), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(f)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base


62

--------------------------------------------------------------------------------




Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative
Agent in accordance with the terms hereof, and such determination shall be
presumed correct absent manifest error.


(g)    The interest rates provided for in this Agreement with respect to any
Swiss Obligor, including this Section 2.10, are minimum interest rates. When
entering into this Agreement, the parties have assumed that the interest payable
at the rates set out in this Section 2.10 or in other Sections of this Agreement
is not and will not become subject to Swiss Withholding Tax. Notwithstanding
that the parties do not anticipate that any payment of interest will be subject
to Swiss Withholding Tax, they agree that, in the event that Swiss Withholding
Tax is imposed on interest payments, the payment of interest due by a Swiss
Obligor shall, in line with and subject to Section 4.02, including any
limitations therein and any obligations thereunder, be increased to an amount
which (after making any deduction of the Non-Refundable Portion (as defined
below) of the Swiss Withholding Tax) results in a payment to each Lender
entitled to such payment of an amount equal to the payment which would have been
due had no deduction of the Swiss Withholding Tax been required. For this
purpose, the Swiss Withholding Tax shall be calculated on the full grossed-up
interest amount. For the purposes of this Section, “Non-Refundable Portion”
shall mean the Swiss Withholding Tax at the standard rate (being, as at the date
hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax Administration
confirms that, in relation to a specific Lender based on an applicable double
tax treaty, the Non-Refundable Portion is a specified lower rate, in which case
such lower rate shall be applied in relation to such Lender. The Lenders shall
provide to the Swiss Obligors all reasonably requested information, and
otherwise reasonably cooperate, to obtain such Swiss tax ruling. Each Swiss
Obligor shall provide to the Administrative Agent the documents required by law
or applicable double taxation treaties for the Lenders to claim a refund of any
Swiss Withholding Tax so deducted.


SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)    the Administrative Agent reasonably determines (which determination shall
be presumed correct absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
        
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurodollar Borrowing for such Interest
Period;


then the Administrative Agent shall give written notice (by facsimile
transmission or electronic transmission (in .pdf format)) thereof to the
Borrowers and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Borrowing to, or
continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective, and, in the case of any request for the continuation of a
Eurodollar Borrowing, such Eurodollar Borrowing shall on the last day of the


63

--------------------------------------------------------------------------------




then current Interest Period applicable thereto be converted to an ABR Borrowing
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
SECTION 2.12 Increased Costs.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;


(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or


(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (g) of the definition of Excluded
Taxes, (C) Connection Income Taxes, and (D) Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to any Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Recipient hereunder (whether of principal, interest or
otherwise), then upon written request of such Recipient (with a copy to the
Administrative Agent), the Borrowers, jointly and severally, shall pay to such
Person such additional amount or amounts as shall compensate such Recipient for
such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or
Issuing Bank (with a copy to the Administrative Agent), the Borrowers, jointly
and severally, shall pay to such Lender or such Issuing Bank, as the case may
be, such additional




64

--------------------------------------------------------------------------------




amount or amounts as shall compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.


(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in Section 2.12(a) or Section 2.12(b),
along with (i) a calculation of such amount or amounts, (ii) a description of
the specific Change in Law that justifies such amounts due and (iii) such other
pertinent information related to the foregoing as any Borrower may reasonably
request, shall be delivered to the Borrowers and shall be presumed correct
absent manifest error. Any Lender’s or Issuing Bank’s determination of any such
amount or amounts shall be made in good faith (and not on an arbitrary or
capricious basis) and substantially consistent with similarly situated customers
of such Person under agreements having provisions similar to Section 2.12(a) or
2.12(b), as applicable, after consideration of such factors as such Person then
reasonably determines to be relevant. The Borrowers, jointly and severally,
shall pay such Lender or such Issuing Bank, as the case may be, the correct
amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or an Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than
120 days prior to the date that such Lender or such Issuing Bank, as the case
may be, delivers written notice to the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 120-day period referred to above shall be extended to include the
period of retroactive effect thereof.


(e)    Each Lender requesting compensation under this Section shall comply with
Section 4.03(a).


SECTION 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment or reallocation of Revolving Credit Exposures pursuant
to or as a result of Section 2.06 or 2.08), (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure (for a reason other than the failure of a Lender to fund a Loan
or a portion thereof required to be funded hereunder) to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of an assignment required by the Borrowers
pursuant to Section 4.03(b), then, in any such event, upon written demand by a
Lender (with a copy to the Administrative Agent) the Borrowers, jointly and
severally, shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount reasonably determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on


65

--------------------------------------------------------------------------------




the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrowers
(with a copy to the Administrative Agent) and shall be presumed correct absent
manifest error, and shall set forth a calculation of such amounts and such other
information as any Borrower may reasonably request. The Borrowers, jointly and
severally, shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.


SECTION 2.14 Agreement to Defer Exercise of Right of Contribution, Etc.
Notwithstanding any payment or payments made by a Borrower (a “Paying Borrower”)
hereunder, or any setoff or application by the Administrative Agent or any
Lender of any security furnished by, or of any credits or claims against, such
Paying Borrower, if an Event of Default has occurred and is continuing, such
Paying Borrower will not assert or exercise any rights of the Administrative
Agent or any Lender or of its own, against any other Borrower to recover the
amount of any such payment, setoff or application by the Administrative Agent or
any Lender, whether by way of assertion of any claim, or exercise of any remedy
or right of subrogation, reimbursement, exoneration, contribution,
indemnification, participation or otherwise, and whether arising by contract, by
statute, under common law or otherwise, and, if an Event of Default has occurred
and is continuing, such Paying Borrower shall not have any right to exercise any
right of recourse to or any claim against assets or property of the other
Borrowers for such amounts, in each case unless and until all of the Obligations
of the Borrowers have been fully and finally satisfied. If any amount shall be
paid to a Paying Borrower by any other Borrower after payment in full of the
Obligations, and the Obligations shall thereafter be reinstated in whole or in
part and the Administrative Agent or any Lender is forced to repay to any
Borrower any sums received in payment of the Obligations, the obligations of
each Borrower hereunder shall be automatically pro tanto reinstated and such
amount shall be held in trust by the payee thereof for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Obligations, whether
matured or unmatured.


SECTION 2.15 [RESERVED].


SECTION 2.16 Determination of Exchange Rates; Prepayment of Loans as a Result of
Currency Fluctuations.


(a)    The Administrative Agent shall determine the Exchange Rates (in
accordance with the definition thereof) as of each Revaluation Date to be used
for calculating Dollar Equivalent amounts in respect of the amounts available
for drawing under outstanding Letters of Credit denominated in Alternative
Currencies. Such Exchange Rates shall become effective as of such Revaluation
Date and shall be the Exchange Rates employed in converting




66

--------------------------------------------------------------------------------




any amounts between the applicable Alternative Currencies until the next
Revaluation Date to occur.


(b)    If as a result of fluctuations in Exchange Rates (which shall be
calculated in accordance with the definition thereof by the Administrative Agent
on each Revaluation Date), the Administrative Agent notifies the Borrowers in
writing that the Total Revolving Credit Exposure exceeds 100% of the aggregate
Commitments, the Borrowers shall, within three Business Days following receipt
of such notice, prepay outstanding Loans in an amount equal to such excess or,
if such excess is greater than the amount of all outstanding Loans, the
Borrowers shall, within three Business Days following receipt of such notice,
prepay all outstanding Loans and deliver to the Administrative Agent cash
collateral in an amount equal to the remaining excess after giving effect to
such prepayment.


SECTION 2.17 Defaulting Lenders.


(a)    Notwithstanding any provision of any Loan Document to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:


(i)    facility fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a);


(ii)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.01); provided that the provisions of
this clause (ii) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification described in Section 11.01 for
which such Defaulting Lender’s consent is expressly required;


(iii)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, then:


(A)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be automatically reallocated (effective as of the date
such Lender becomes a Defaulting Lender) among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages, but only to the extent
that (x) each non-Defaulting Lender’s Revolving Credit Exposure does not exceed
the Commitment of such non-Defaulting Lender, (y) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (z) no Event of Default has occurred and is continuing;


(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall, within three Business Days
following the Borrowers’ receipt of written notice from the Administrative
Agent, (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize, for




67

--------------------------------------------------------------------------------




the benefit of the applicable Issuing Banks, the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 3.01(j)(i) (and the cash so deposited shall be
held, invested and applied by such Issuing Bank in a manner consistent with the
investment and other procedures described in Section 3.01(j)) for so long as
such LC Exposure is outstanding;


(C)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (B) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.09(b)(i) with respect to such Defaulting Lender’s LC Exposure during
the period such Defaulting Lender’s LC Exposure is cash collateralized;


(D)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (A) above, then the Letter of Credit participation fees payable to the
Lenders pursuant to Section 2.09(b)(i) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages after giving effect to such
reallocation; and


(E)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender under Section 2.09(a) (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and all Letter of Credit participation fees that otherwise would have been
payable to such Defaulting Lender under Section 2.09(b)(i) with respect to such
LC Exposure shall be payable to the Issuing Banks, ratably based on the portion
of such LC Exposure attributable to Letters of Credit issued by each Issuing
Bank, until such LC Exposure is reallocated and/or cash collateralized pursuant
to clause (A) or (B) above; and


(iv)    so long as any Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with
Section 2.17(a)(iii)(B), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(a)(iii)(A) (and
such Defaulting Lender shall not participate therein);


(b)    The rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.17 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Administrative Agent and each Lender,
Issuing Bank, Swingline Lender,


68

--------------------------------------------------------------------------------




Borrower or any other Obligor may at any time have against, or with respect to,
such Defaulting Lender.


(c)    In the event that the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Banks agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposures and LC Exposures of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.


ARTICLE III
LETTERS OF CREDIT


SECTION 3.01 Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, any
Borrower may request that any Issuing Bank issue Letters of Credit, denominated
in Dollars or any Alternative Currency, for such Borrower’s account, in a form
reasonably acceptable to the Administrative Agent and such Issuing Bank, at any
time and from time to time during (i) in the event such Issuing Bank is also a
Non-Extending Lender, the Availability Period applicable to Non-Extending
Lenders and (ii) in the event such Issuing Bank is also an Extending Lender, the
Availability Period applicable to Extending Lenders. Notwithstanding the
foregoing, the letters of credit identified on Schedule 3.01 (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower to, or entered into by any Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Nothing contained in this Article III is intended to
limit or restrict the rights of any Borrower or any Restricted Subsidiary to
obtain letters of credit otherwise permitted by this Agreement from any Person,
regardless of whether such Person is a party hereto.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal or extension of an outstanding Letter of Credit issued by any
Issuing Bank), a Borrower shall hand deliver or transmit by facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by such Issuing Bank) to such Issuing Bank and the Administrative Agent
not later than 11:00 a.m., New York City time, (i) three Business Days before
the proposed date such Letter of Credit is to be issued and (ii) one Business
Day before the proposed date of any amendment, renewal or extension of a Letter
of Credit, a Letter of Credit Request requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with Section 3.01(c)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or




69

--------------------------------------------------------------------------------




extend such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended by an
Issuing Bank only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the Total LC Exposure shall not exceed the LC Sublimit, (ii) the
Total Revolving Credit Exposure shall not exceed the Aggregate Commitments, and
(iii) the portion of the Total LC Exposure attributable to Letters of Credit
issued by such Issuing Bank will not, unless such Issuing Bank shall so agree,
exceed the LC Commitment of such Issuing Bank. Unless the applicable Issuing
Bank has received written notice from any Lender, the Administrative Agent or
any Obligor, before 4:30 p.m., New York City time, on the Business Day
immediately prior to the requested date of issuance, amendment, renewal or
extension of the applicable Letter of Credit that one or more applicable
conditions contained in Section 5.02 shall not then be satisfied, then, subject
to the terms and conditions hereof, such Issuing Bank shall, on the requested
date, issue, amend, renew or extend, as applicable, such Letter of Credit. Upon
the date of issuance, amendment, renewal or extension of any Letter of Credit by
the applicable Issuing Bank, such Issuing Bank shall promptly notify the
Administrative Agent of such issuance, amendment, renewal or extension of such
Letter of Credit, the amount available for drawing thereunder as of such date,
and the expiry date thereof.


(c)    Expiration Date. Each Letter of Credit shall expire on or prior to the
date that is three Business Days prior to (i) with respect to each Issuing Bank
that is also a Non-Extending Lender, the Existing Maturity Date and (ii) with
respect to each Issuing Bank that is also an Extending Lender, the Extended
Maturity Date.


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Equivalent amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of the Dollar Equivalent Amount of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in Section 3.01(e), or of any reimbursement payment
required to be refunded to a Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. For the avoidance of doubt, no Non-Extending Lender shall have any
obligation to participate in any Letter of Credit issued on or after the
Existing Maturity Date.




70

--------------------------------------------------------------------------------




(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers, jointly and severally, shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in the same currency as the LC Disbursement not
later than 12:00 noon, New York City time, on the Business Day immediately
following the date that such LC Disbursement is made, if the Borrowers shall
have received notice of such LC Disbursement on the date that such LC
Disbursement is made, or, if such notice has not been received by the Borrowers
on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the date that the Borrowers receive such
notice; provided that, if such LC Disbursement is not less than the minimum
amount for an ABR Borrowing or a Swingline Loan as set forth in Section 2.02 or
Section 2.03, as applicable, any Borrower may, at its election and subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.02 or Section 2.03, as applicable, that such payment be financed with
an ABR Borrowing or a Swingline Loan in the Dollar Equivalent amount thereof
and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing or Swingline
Loan. If the Borrowers fail to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrowers in respect thereof and such Lender’s Applicable
Percentage of the Dollar Equivalent thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the Dollar Equivalent of the payment then due from the Borrowers,
in the same manner as provided in Section 2.04 with respect to Revolving Credit
Loans made by such Lender (and Section 2.04 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Borrowings
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve any Borrower of its obligation to reimburse such LC Disbursement.
Notwithstanding anything to the contrary contained herein, the Non-Extending
Lenders shall not have any obligation to reimburse any Issuing Bank for any LC
Disbursement made under any Carry-Over Letter of Credit that occurs on or after
the Extended Maturity Date or in any Letter of Credit Issued on or after the
Existing Maturity Date.


(f)    Obligations Absolute. The Borrowers’ joint and several obligations to
reimburse LC Disbursements as provided in Section 3.01(e) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, excluding payments by such Issuing Bank
with respect to drafts or other documents that do not comply on their face with
the express terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not




71

--------------------------------------------------------------------------------




similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Affiliates, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse an Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by a Borrower that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, willful misconduct or unlawful acts on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower for whose
account the Letter of Credit was issued by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or shall make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse
such Issuing Bank and the Lenders with respect to any such LC Disbursement.


(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless such LC Disbursement is reimbursed by a Borrower in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such LC Disbursement is reimbursed, at the rate
per annum then applicable to ABR Borrowings; provided that, if the Borrowers
fail to reimburse such LC Disbursement when due pursuant to Section 3.01(e),
then Section 2.10(d)(ii) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 3.01(d) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.


(i)    Modification and Termination of LC Commitments of Issuing Banks.


72

--------------------------------------------------------------------------------






(i)    The LC Commitment of any Issuing Bank may be terminated at any time by
written notice by the Borrowers to the Administrative Agent and such Issuing
Bank. From and after the effective date of any such termination, the Issuing
Bank whose LC Commitment was terminated shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination (and shall continue to be an “Issuing Bank” for purposes of this
Agreement), but it shall not be required to issue any additional Letters of
Credit hereunder. Following receipt by the Administrative Agent of the
Borrowers’ written notice of termination, the Administrative Agent shall amend
Schedule 1.01B to remove such Issuing Bank from Schedule 1.01B.


(ii)    By written notice to the Borrowers, each Issuing Bank may from time to
time request that such Issuing Bank’s LC Commitment be increased, decreased or
terminated. Within ten Business Days following receipt of such notice, the
Borrowers shall provide such Issuing Bank with notice of their acceptance or
rejection of such modification or termination, and if the Borrowers accept such
modification or termination, the Borrowers shall also provide a copy of such
notice to the Administrative Agent. With respect to a termination of such
Issuing Bank’s LC Commitment, from and after the effective date of such
termination, such Issuing Bank shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such modification or
termination (and shall continue to be an “Issuing Bank” for purposes of this
Agreement), but shall not be required to issue any additional Letters of Credit
hereunder. Following receipt by the Administrative Agent of the Borrowers’
acceptance of such modification or termination, the Administrative Agent shall
amend Schedule 1.01B to either (a) reflect the amount of such Issuing Bank’s
modified LC Commitment or (b) in the event of a termination, remove such Issuing
Bank from Schedule 1.01B.


(j)    Cash Collateralization.


(i)    If (A) any Event of Default shall occur and be continuing, on the
Business Day that the Borrowers receive notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposures representing greater than 50% of the Total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
(B) on the Existing Maturity Date any portion of the Carry-Over LC Exposure
required by Section 2.06(a)(iii) or (C) the Borrowers are required to cash
collateralize LC Exposure pursuant to Section 2.08, the Borrowers shall deposit
in an account maintained with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Banks and the Lenders
(the “LC Collateral Account”), an amount in cash equal to (x) in the case of
clause (A) immediately above, 105% of the Total LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the joint and several
obligation of the Borrowers to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to a Borrower described in clause (g) or (h) of
Section 9.01 or (y) in the case of clause (B) immediately above, 105% of the
aggregate amount of Carry-Over LC Exposure that could not be




73

--------------------------------------------------------------------------------




reallocated to the Extending Lenders issued by such Issuing Bank or (z) in the
case of clause (C) immediately above, an amount necessary to satisfy the
requirements of Section 2.08. Any such deposits pursuant to this Section
3.01(j)(i) shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
as defined in the Uniform Commercial Code of the State of New York, including
the exclusive right of withdrawal, over the LC Collateral Account. The
Administrative Agent shall have no obligation to pay interest on the investment
of such deposits, but the Administrative Agent shall invest such deposits in a
manner consistent with the Administrative Agent’s management of its own
overnight cash investments, which investments shall be made at the Borrowers’
risk and expense. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements made by the Issuing Banks for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the joint and several reimbursement obligations of the Borrowers pursuant to
Section 3.01(e) or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposures representing greater than
50% of the Total LC Exposure), be applied to satisfy other obligations of the
Borrowers under this Agreement. If the Borrowers are required to provide an
amount of cash collateral (1) as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as provided in this Section
3.01(j)(i)) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived, (2) as a result of Carry-Over
LC Exposure that has not been reallocated to the Extending Lenders, such cash
collateral (to the extent not applied as provided in this Section 3.01(j)(i))
shall be returned to the Borrowers within three Business Days after the date
described in Section 2.06(a)(iii) or (3) pursuant to Section 2.08 and the Total
Revolving Credit Exposure is subsequently reduced to an amount less than the
Aggregate Commitments, such cash collateral (to the extent not applied as
provided in this Section 3.01(j)(i)) or a portion thereof shall be promptly
returned to the Borrowers to the extent that the amount of the Total Revolving
Credit Exposure is less than the amount of the Aggregate Commitments.


(ii)    The obligations of each of the Borrowers under this Agreement and the
other Loan Documents regarding Letters of Credit, including obligations under
this Section 3.01, shall survive after the Extended Maturity Date and
termination of this Agreement for so long as any LC Exposure exists.


(k)    Designation of Additional Issuing Banks. From time to time, the Borrowers
may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement (an “Issuing Bank
Agreement”), which shall be in a form reasonably satisfactory to the Borrowers
and the Administrative Agent, shall set forth the LC Commitment of such Lender
and shall be executed by such Lender, the Borrowers and the Administrative Agent
and, from and after the effective date of such Issuing Bank Agreement, (i) such
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be


74

--------------------------------------------------------------------------------




deemed to include such Lender in its capacity as an Issuing Bank. Following
designation of an additional Issuing Bank in accordance with this
Section 3.01(k), the Administrative Agent shall amend Schedule 1.01B to reflect
the addition of such Issuing Bank and such Issuing Bank’s LC Commitment as
provided in such Issuing Bank’s Issuing Bank Agreement.


(l)    Classification of Letters of Credit. Notwithstanding anything to the
contrary contained herein, the determination of whether a Letter of Credit shall
be classified as a Financial Standby Letter of Credit or a Performance Standby
Letter of Credit for purposes hereof shall be made by the Issuing Bank that has
issued such Letter of Credit, and such determination shall be presumed correct,
absent manifest error. Upon the issuance of a Letter or Credit by an Issuing
Bank, such Issuing Bank shall notify the Administrative Agent as to whether such
Letter of Credit shall be classified a Financial Standby Letter of Credit or a
Performance Standby Letter of Credit for purposes hereof.


ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; TAXES


SECTION 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.12, 2.13 or 4.02, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York; provided that (i) payments
to be made directly to an Issuing Bank or a Swingline Lender as expressly
provided herein shall be made directly to such Issuing Bank or such Swingline
Lender, as applicable, and (ii) payments pursuant to Sections 2.12, 2.13, 4.02
and 11.04 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan (or of any breakage
indemnity in respect of any Loan) shall be made in Dollars; all other payments
hereunder (except in connection with reimbursement of LC Disbursements, as
specifically provided in Section 3.01(e)) and under each other Loan Document
shall be made in Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment. Notwithstanding the foregoing provisions of this Section,
if, after the issuance of any Letter of Credit in any Alternative Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Letter of
Credit was issued (herein, the “original currency”) no longer exists or for any
reason the relevant Borrower is not


75

--------------------------------------------------------------------------------




able to make payment to the Issuing Bank in such original currency, or the terms
of this Agreement require the conversion of such Letter of Credit or the related
Letter of Credit Exposure into Dollars (including as required by Sections
3.01(c) and 3.01(d)), then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that each Borrower takes all risks of
the imposition of any such currency control or exchange regulations or
conversion, and each Borrower agrees to indemnify and hold harmless the Issuing
Banks, the Administrative Agent and the Lenders from and against any loss
resulting from any Letter of Credit denominated in an Alternative Currency that
is not repaid to the Issuing Banks, the Administrative Agent or the Lenders, as
the case may be, in the original currency.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to a Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


(d)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the




76

--------------------------------------------------------------------------------




account of the Lenders or any Issuing Bank hereunder that such Borrower shall
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due. In such event, if a Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(c), Section 2.04(b), Section 3.01(d), Section 3.01(e),
Section 4.01(d) or Section 11.04(b), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, any Swingline Lender or any
Issuing Bank to satisfy such Lender’s obligations to the Administrative Agent,
such Swingline Lender or such Issuing Bank, as applicable, under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.


SECTION 4.02 Taxes/Additional Payments.


(a)    Any and all payments by or on account of any obligation of the Borrowers
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b)    The Borrowers, jointly and severally, shall indemnify the Administrative
Agent, each Lender and each Issuing Bank, within 20 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of a
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrowers shall not be liable for any penalties, interest or expenses
that result from the failure of the Administrative Agent, a Lender or an Issuing
Bank to notify the Borrowers of the Indemnified Taxes or Other Taxes within a




77

--------------------------------------------------------------------------------




reasonable period of time after becoming aware of such Indemnified or Other
Taxes. A certificate as to the amount of such payment or liability delivered to
the Borrowers by a Lender or an Issuing Bank, or by the Administrative Agent on
its own behalf or on behalf of a Lender or such Issuing Bank, shall be presumed
correct absent manifest error.


(c)    Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
organized, tax resident or otherwise located, or any treaty to which any such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to such Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law (or otherwise reasonably requested by
such Borrower) as shall permit such payments to be made without withholding or
at a reduced rate.


(d)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes paid by a Borrower or
with respect to which a Borrower has paid additional amounts pursuant to this
Section 4.02, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 4.02 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that each Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay promptly the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority with respect to such amount) to
the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to any Borrower or any other Person.
Notwithstanding anything to the contrary in this paragraph (d), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (d) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.


(e)    Without limiting the generality of the foregoing, each Lender shall
deliver to each Borrower and the Administrative Agent on the Effective Date or
upon the effectiveness of any Assignment and Assumption by which it becomes a
party to this Agreement (unless an Event of Default under Section 9.01(a),
9.01(g) or 9.01(h) has occurred and is continuing on the effective date of such
Assignment and Assumption) (i) two duly completed copies of United States
Internal Revenue Service Form W-8ECI, W‑8BEN, W-8BEN-E, W-8EXP, W-8IMY or W-9,
or other applicable governmental form, as the case may be, certifying in each
case that such Lender is entitled to receive payments under this Agreement and
the Notes payable to it without deduction or withholding of any United States
federal income Taxes, as if each Borrower were incorporated under the laws of
the United States or a State thereof and (ii)  any other governmental forms
(including tax residency certificates) which are necessary or required under




78

--------------------------------------------------------------------------------




an applicable Tax treaty or otherwise by law to eliminate any withholding Tax or
which have been reasonably requested by the Borrowers. Each Lender which
delivers to the Borrowers and the Administrative Agent a Form W-8ECI, W-8BEN,
W-8BEN-E, W‑8EXP, W-8IMY or W-9, or other applicable governmental form pursuant
to the preceding sentence further undertakes to deliver to the Borrowers and the
Administrative Agent two further copies of such form on or before the date that
any such form expires (currently, three successive calendar years for
Form W-8BEN, W-8BEN-E or Form W-8ECI) or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it, and such amendments thereto or extensions or renewals thereof as may
reasonably be requested by a Borrower and the Administrative Agent, in each case
certifying that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income Taxes,
unless Change in Law has occurred prior to the date on which any such delivery
would otherwise be required which renders all such forms inapplicable or which
would prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender advises the Borrowers and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income Taxes. If a payment made to a Lender
under any Loan Document would be subject to United States federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrowers
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrowers and the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers and the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.


(f)    The Borrowers, jointly and severally, will remit to the appropriate
Governmental Authority, prior to delinquency, all Indemnified Taxes and Other
Taxes payable in respect of any payment. Within 30 days after the date of any
payment of Indemnified Taxes or Other Taxes, the applicable Borrower will
furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment of such Indemnified Taxes or Other Taxes or such
other evidence thereof as may be reasonably satisfactory to the Administrative
Agent.


(g)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of the Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(h)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrowers has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any




79

--------------------------------------------------------------------------------




Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.05(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).


(i)    Notwithstanding any provision of this Agreement to the contrary
(including Section 2.10(g) and this Section 4.02), a Swiss Obligor shall not be
required to make a tax gross up, a tax indemnity payment or an increased
interest payment under any Loan Document to a specific Lender or Participant
(but, for the avoidance of doubt, shall remain required to make a tax gross up,
a tax indemnity payment, or an increased interest payment to all other Lenders)
in respect of Swiss Withholding Tax due on interest payments by a Swiss Obligor
under this Agreement as a direct result of such Lender or Participant (i) making
an incorrect declaration of its status as to whether or not it is a Swiss
Qualifying Lender or a single Swiss Non-Qualifying Lender, (ii) breaching the
restrictions regarding transfers, assignments, participations, sub-participation
and exposure transfers set forth in Section 11.05 (provided, however, that if a
Specified Event of Default occurs within 90 days following any such transfer,
assignment, participation or sub-participation, the Swiss Obligors shall be
required to make such tax gross up, tax indemnity payment or increased interest
payment) or (iii) ceasing to be a Swiss Qualifying Lender other than as a result
of any change after the date it became a Lender or Participant under this
Agreement in (or in the interpretation, administration or application of) any
law or double taxation treaty, or any published practice or published concession
of any relevant taxing authority.


SECTION 4.03 Mitigation Obligations; Replacement of Lenders.


(a)    If any Lender requests compensation under Section 2.12, or if a Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 4.02, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 4.02,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby, jointly and severally, agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)    If (i) any Lender requests compensation under Section 2.12 (including for
Taxes under Section 2.12(a)(iii)), or (ii) a Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender




80

--------------------------------------------------------------------------------




pursuant to Section 4.02, or (iii) any Lender becomes a Defaulting Lender, or
(iv) any Lender becomes a Swiss Non-Qualifying Lender (but only if such event
causes a breach of the Swiss Non-Bank Rules), or (v) any Lender fails to provide
its consent to a Redomestication under the laws of a jurisdiction (other than
the United Kingdom, The Kingdom of the Netherlands, Luxembourg or Switzerland)
outside of the United States, or (vi) any Lender is a Non-Consenting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.05), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (1) the
Borrowers shall have received the prior written consent of each Issuing Bank
and, if such assignee is not already a Lender hereunder, the Administrative
Agent, which consent of the Issuing Banks and the Administrative Agent (if
applicable) shall not be unreasonably withheld, conditioned or delayed, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (3) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 4.02, such assignment shall result in a reduction in such compensation
or payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply and such Lender neither received nor continued to
claim any such compensation or payment. Notwithstanding anything to the contrary
herein, any Non-Consenting Lender shall be deemed to have consented to the
assignment and delegation of its interests, rights and obligations to any
proposed assignee pursuant to this Section 4.03(b) if it does not execute and
deliver an Assignment and Assumption to the Administrative Agent within one
Business Day after having received a written request therefor.


SECTION 4.04 Financial Assistance.


(a)    If and to the extent that a payment in fulfilling a liability of any
Swiss Obligor under this Agreement other than such Swiss Obligor’s own
liabilities or liabilities of one of its Wholly-Owned Subsidiaries would, at the
time payment is due, under Swiss law and practice (inter alia, prohibiting
capital repayments or restricting profit distributions) not be permitted (such
obligations, “Restricted Obligations”), then such obligations and payment amount
shall from time to time be limited to the amount permitted to be paid; provided,
however, that such limited amount shall at no time be less than such Swiss
Obligor’s profits and reserves available for distribution as dividends (being
the balance sheet profits and any reserves available for this purpose, in each
case in accordance with Article 798 of the Swiss Federal Code of Obligations) at
the time or times the relevant payment is requested from such Swiss Obligor;
provided further that such limitation (as may apply from time to time or not)
shall not (generally or definitively) free such Swiss Obligor from payment
obligations hereunder in excess thereof, but merely postpone the payment date
therefor until such times as payment is again permitted notwithstanding such
limitation. Any and all indemnities and guarantees contained in the Loan




81

--------------------------------------------------------------------------------




Documents including, in particular, Sections 4.02(b) and 9.02 shall be construed
in a manner consistent with the provisions herein contained.


(b)    In respect of Restricted Obligations, each Swiss Obligor shall:


(i)    if and to the extent required by applicable law in force at the relevant
time:


(A)     subject to any applicable double taxation treaty, deduct Swiss
anticipatory tax (Verrechnungssteuer) at the rate of 35% (or such other rate as
in force from time to time) from any payment made by it in respect of Restricted
Obligations;
(B)     pay any such deduction to the Swiss Federal Tax Administration; and
(C)     notify the Administrative Agent that such a deduction has been made and
provide the Administrative Agent with evidence that such a deduction has been
paid to the Swiss Federal Tax Administration, all in accordance with Section
4.02(a) and Section 4.02(f); and
(ii)    to the extent such a deduction is made, not be obliged to either
gross-up in accordance with Section 4.02(a) or indemnify the Administrative
Agent, each Lender and each Issuing Bank in accordance with Section 4.02(b) in
relation to any such payment made by it in respect of Restricted Obligations
unless grossing-up is permitted under the laws of Switzerland then in force.


(c)    If and to the extent requested by the Administrative Agent and if and to
the extent this is from time to time required under Swiss law (restricting
profit distributions), in order to allow the Administrative Agent, each Lender
and each Issuing Bank to obtain a maximum benefit from the relevant Swiss
Obligor’s liabilities under this Agreement, each Swiss Obligor undertakes to
promptly implement all such measures and/or to promptly obtain the fulfillment
of all prerequisites allowing it to promptly make the requested payment(s)
hereunder from time to time, including the following:


(i)    preparation of an up-to-date audited balance sheet of such Swiss Obligor;


(ii)    confirmation of the auditors of such Swiss Obligor that the relevant
amount represents the maximum freely distributable profits;


(iii)    approval by a quotaholders’ meeting of the relevant Swiss Obligor of
the resulting profit distribution; and
        
(iv)    to the extent permitted by applicable law, write up any of the assets of
the relevant Swiss Obligor that are shown in its balance sheet with a book value
that is significantly lower than the market value of the assets and provided
that such write up would not have materially adverse tax consequences for such
Swiss Obligor or any of its Affiliates.




82

--------------------------------------------------------------------------------








ARTICLE V
CONDITIONS PRECEDENT


SECTION 5.01 Conditions Precedent to the Effective Date. The obligation of each
Lender to make any Loan on or after Effective Date and the obligation of each
Issuing Bank to issue any Letter of Credit on or after the Effective Date for
the account of any Borrower is subject to satisfaction of the following
conditions:


(a)    The Administrative Agent shall have received the following, all in form
and substance reasonably satisfactory to the Administrative Agent:


(i)    the Amendment and Restatement Agreement executed by each Person listed on
the signature pages thereof;


(ii)    the Affiliate Guaranty executed by each Guarantor existing as of
Effective Date;


(iii)    Revolving Credit Notes payable to each Lender requesting (at least one
Business Day prior to the Effective Date) a Revolving Credit Note, duly
completed and executed by the Borrowers and dated the Effective Date;


(iv)    Swingline Notes payable to each Swingline Lender, duly completed and
executed by the Borrowers and dated the Effective Date;


(v)    a certificate of a Responsible Officer of WIL-Ireland, dated the
Effective Date and certifying (A) that the representations and warranties made
by each Obligor in any Loan Document delivered at or prior to the Effective Date
are true and correct in all material respects (except to the extent qualified by
materiality or reference to Material Adverse Effect, in which case such
applicable representation and warranty shall be true and correct in all
respects) as of the Effective Date, except for those that by their express terms
apply to an earlier date which shall be true and correct in all material
respects as of such earlier date, and (B) as to the absence of the occurrence
and continuance of any Default or Event of Default;


(vi)    a certificate of the secretary or an assistant secretary or other
Responsible Officer of each Obligor, dated the Effective Date and certifying
(A) true and complete copies of the constitution or memorandum of association
and bye-laws, the certificate of incorporation and bylaws or the other
organizational documents, each as amended and in effect on the Effective Date,
of such Obligor, (B) the resolutions adopted by the Board of Directors of such
Obligor (1) authorizing the execution, delivery and performance by such Obligor
of the Loan Documents to which it is or shall be a party and, in the case of a
Borrower, the borrowing of Loans by such Borrower and the issuance of Letters of
Credit for the account of such Borrower hereunder and (2) authorizing officers
or other representatives of such Obligor to execute and deliver the Loan
Documents to which it is or shall be a party and any related documents,
including




83

--------------------------------------------------------------------------------




any agreement contemplated by this Agreement, (C) the absence of any proceedings
for the dissolution, liquidation or winding up of such Obligor and (D) the
incumbency and specimen signatures of the officers or other authorized
representatives of such Obligor executing any documents on its behalf;


(vii)    favorable, signed opinions addressed to the Administrative Agent and
the Lenders dated the Effective Date, each in form and substance reasonably
satisfactory to the Administrative Agent, from (A) Latham & Watkins LLP, special
United States counsel to the Obligors, (B) Conyers Dill & Pearman Limited,
special Bermuda counsel to WIL-Bermuda, (C) Baker & McKenzie LLP, special Swiss
counsel to certain of the Obligors, (D) Matheson, special Irish counsel to
certain of the Obligors, (E) Dentons, special Canadian counsel to certain of the
Obligors, (F) Baker & McKenzie LLP, special Luxembourg counsel to certain of the
Obligors, (G) Arendt & Medernach SA, special Luxembourg counsel to the
Administrative Agent, (H) Conyers Dill & Pearman Limited, special British Virgin
Islands counsel to certain of the Obligors, (I) Sidley Austin LLP, special
English counsel to the Administrative Agent, (J) Jones Walker LLP, special
Louisiana counsel to Weatherford U.S., L.P., (K) Allens, special Australian
counsel to the Administrative Agent, (L) Selmer, special Norwegian counsel to
the Administrative Agent, (M) Baker & McKenzie Amersterdam N.V., special Dutch
counsel to certain of the Obligors and (N) Szakaly Law Firm, special Hungarian
counsel to Weatherford Capital Management Services Limited Liability Company, in
each case, given upon the express instruction of the applicable Obligor(s), as
applicable;


(viii)    (A) a certificate of a Principal Financial Officer of WIL-Ireland
certifying that, after giving effect to the Transactions, WIL-Ireland and its
Subsidiaries on a consolidated basis are Solvent as of the Effective Date and
(B) a certificate of a Principal Financial Officer of WIL-Bermuda certifying
that, after giving effect to the Transactions, WIL-Bermuda and its Subsidiaries
on a consolidated basis are Solvent as of the Effective Date;


(ix)    a certificate of a Principal Financial Officer of WIL-Ireland
demonstrating, after giving effect to the Transactions, that WIL-Ireland is in
compliance on a pro forma basis with the Financial Covenants as of the Effective
Date;


(x)    a certificate of a Principal Financial Officer of WIL-Ireland with
supporting information certifying as to (A) the calculation of WIL-Bermuda’s
Consolidated Net Worth (as defined in each of the Existing Senior Notes
Indentures and in each of the Citi Credit Documents) as of March 31, 2016 in
accordance with each of the Senior Notes Indentures and each of the Citi Credit
Documents and (B) WIL-Bermuda’s ability to incur indebtedness under the Term
Loan Facility on the Effective Date and to secure such indebtedness and other
obligations in respect thereof without having to share the Liens on the
collateral securing the Term Loan Facility equally and ratably with any series
of the issued and outstanding Existing Senior Notes or any of the obligations
under the Citi Credit Documents; and


(xi)    to the extent available in the applicable jurisdiction(s), (A) copies of
the memorandum of association, articles or certificates of incorporation or
other




84

--------------------------------------------------------------------------------




similar organizational documents of each Obligor (other than WIL-Bermuda)
certified as of a recent date prior to the Effective Date by the appropriate
Governmental Authority or by a Responsible Officer with respect to Obligors
organized under the laws of the British Virgin Islands, (B) certificates of
appropriate public officials or bodies as to the existence, good standing and
qualification to do business as a foreign entity, of each Obligor in each
jurisdiction in which the ownership of its properties or the conduct of its
business requires such qualification and where the failure to so qualify would,
individually or collectively, have a Material Adverse Effect and (C) to the
extent not covered by clauses (A) and (B) immediately above, and only with
respect any Obligor organized outside of the United States of America, Bermuda,
the British Virgin Islands, Ireland or Switzerland, documents, excerpts or
certificates issued by appropriate public officials or bodies with respect to
such Obligor that are customarily delivered by entities organized in the same
jurisdiction as such Obligor in connection with transactions similar to the
Transactions.


(b)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that all material consents of each Governmental Authority and
of each other Person, if any, required to be received by the Obligors in
connection with (i) the Loans, (ii) the Letters of Credit and (iii) the
execution, delivery and performance of this Agreement and the other Loan
Documents to which any Obligor is a party have been satisfactorily obtained.


(c)    The Lenders shall have received (i) audited consolidated financial
statements of WIL-Ireland for the Fiscal Year ended December 31, 2015, including
condensed consolidating financial information with respect to the Guarantors to
the extent required to be presented in the periodic reports of WIL-Ireland filed
with the SEC pursuant to the Exchange Act and (ii) unaudited interim
consolidated financial statements of WIL-Ireland for each quarterly period ended
subsequent to December 31, 2015 to the extent such financial statements are
available, including condensed consolidating financial information with respect
to the Guarantors to the extent required to be presented in the periodic reports
of WIL-Ireland filed with the SEC pursuant to the Exchange Act.


(d)    The Borrowers shall have paid (i) to the Administrative Agent, the Lead
Arrangers and the Lenders, as applicable, all fees and other amounts agreed upon
by such parties to be paid on or prior to the Effective Date, and (ii) to the
extent invoiced at or before 1:00 p.m., New York City time, on the Business Day
immediately prior to the Effective Date, all out-of pocket expenses required to
be reimbursed or paid by the Borrowers pursuant to Section 11.03 or any other
Loan Document.


(e)    The Term Loan Facility shall be closed and effective, the Specified
Prepayment (as defined in the Amendment and Restatement Agreement) and
Commitment Reduction (as defined in the Amendment and Restatement Agreement)
shall have occurred, and there shall be Extending Lenders representing Extended
Commitments and commitments under the Term Loan Facility of at least
$1,600,000,000 in the aggregate.


(f)    Each Obligor shall have provided to the Administrative Agent and the
Lenders if requested at least three Business Days prior to the Effective Date,
the documentation and other information requested by the Administrative Agent or
any Lender in order to comply




85

--------------------------------------------------------------------------------




with requirements of the PATRIOT Act and applicable “know your customer” and
anti-money laundering rules and regulations.


(g)    The Administrative Agent and the Lenders are satisfied with the
description and scope of the Designated Assets as described in writing to the
Administrative Agent and the Lenders prior to the Effective Date.


(h)    Each Obligor shall have provided the Administrative Agent such other
information and supporting documentation regarding the WIL-Bermuda
recapitalization transaction as the Administrative Agent shall reasonably
request.


Each Lender, by delivering its signature page to the Amendment and Restatement
Agreement, shall be deemed to have consented to, approved or accepted or to be
satisfied with, each Loan Document and each other document required thereunder
to be consented to, approved by or acceptable or satisfactory to a Lender,
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Effective Date specifying its objection thereto.
SECTION 5.02 Conditions Precedent to All Credit Events. The obligation of the
Lenders to make any Loan on the occasion of any Borrowing on or after the
Effective Date and of any Issuing Bank to issue, amend, renew or extend any
Letter of Credit on or after the Effective Date is subject to the further
conditions precedent that, on the date such Loan is made or Letter of Credit is
issued, amended, renewed or extended:


(a)    The representations and warranties of each Obligor set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except to the extent qualified by materiality or reference to
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct in all material respects
(except to the extent qualified by materiality or reference to Material Adverse
Effect, in which case such applicable representation and warranty shall be true
and correct in all respects) as of such specified earlier date.


(b)    The Administrative Agent and, if applicable, the applicable Swingline
Lender or the applicable Issuing Bank, shall have received (i) in the case of a
Borrowing, a Borrowing Request by the time and on the Business Day specified in
Section 2.02, (ii) in the case of a Swingline Borrowing, a Swingline Borrowing
Request as required by Section 2.03(b) by the time and on the Business Day
specified in Section 2.03(b) and (iii) in the case of an issuance, amendment,
renewal or extension of a Letter of Credit, a Letter of Credit Request as
required by Section 3.01(b) by the time and on the Business Day specified in
Section 3.01(b).


(c)    No Default or Event of Default shall have occurred and be continuing or
would result from the making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit.




86

--------------------------------------------------------------------------------




The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each of the Obligors to each of the Lenders that
all of the conditions specified in Section 5.02(a) and 5.02(c) have been
satisfied as of that time.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Each Obligor Party represents and warrants to the Lenders, the Issuing Banks and
the Administrative Agent as follows:
SECTION 6.01 Organization and Qualification. Each Obligor and each Restricted
Subsidiary (a) is a company, corporation, partnership or entity having limited
liability that is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the corporate, partnership or other power and authority to own its
property and to carry on its business as now conducted and (c) is duly qualified
as a foreign corporation or other foreign entity to do business and is in good
standing in every jurisdiction in which the failure to be so qualified would,
together with all such other failures of the Obligors and the Restricted
Subsidiaries to be so qualified or in good standing, have a Material Adverse
Effect.


SECTION 6.02 Authorization, Validity, Etc. Each Obligor has the corporate or
other power and authority to execute, deliver and perform its obligations
hereunder and under the other Loan Documents to which it is a party and to
obtain the Loans and request Letters of Credit, and to consummate the
Transactions, and all such action has been duly authorized by all necessary
corporate, partnership or other proceedings on its part or on its behalf. Each
Loan Document has been duly and validly executed and delivered by or on behalf
of each Obligor and constitutes valid and legally binding agreements of such
Obligor enforceable against such Obligor in accordance with the terms hereof,
and the Loan Documents to which such Obligor is a party, when duly executed and
delivered by or on behalf of such Obligor, shall constitute valid and legally
binding obligations of such Obligor enforceable in accordance with the
respective terms thereof and of this Agreement, except, in each case (a) as may
be limited by bankruptcy, insolvency, examinership, reorganization, moratorium,
fraudulent transfer or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and by general principles of equity
which may limit the right to obtain equitable remedies (regardless of whether
such enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.


SECTION 6.03 Governmental Consents, Etc. No authorization, consent, approval,
license or exemption of, or filing or registration with, any Governmental
Authority is necessary to have been made or obtained by any Obligor for the
valid execution, delivery and performance by any Obligor of any Loan Document to
which it is a party or the consummation of the Transactions, except those that
have been obtained and are in full force and effect and such matters relating to
performance as would ordinarily be done in the ordinary course of business after
the Effective Date.


SECTION 6.04 No Breach or Violation of Law or Agreements. Neither the execution,
delivery and performance by any Obligor of the Loan Documents to which it is a
party, nor




87

--------------------------------------------------------------------------------




compliance with the terms and provisions thereof, nor the extensions of credit
contemplated by the Loan Documents, nor the consummation of the Transactions
(a) will breach or violate any applicable Requirement of Law, (b) will result in
any breach or violation of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
prohibited hereunder upon any of its property or assets pursuant to the terms
of, (i) the Existing Senior Notes, any Existing Senior Notes Indenture or any
Citi Credit Document or (ii) any other indenture, agreement or other instrument
to which it or any of its Restricted Subsidiaries is party or by which any
property or asset of it or any of its Restricted Subsidiaries is bound or to
which it is subject, except for breaches, violations and defaults under
clauses (a) and (b)(ii) that collectively for the Obligors would not have a
Material Adverse Effect, or (c) will violate any provision of the organizational
documents or by-laws of any Obligor.


SECTION 6.05 Litigation. Except as set forth on Schedule 6.05, (a) there are no
actions, suits or proceedings pending or, to the best knowledge of WIL-Ireland,
threatened in writing against any Obligor or against any of their respective
properties or assets that are reasonably likely to have (individually or
collectively) a Material Adverse Effect and (b) to the best knowledge of
WIL-Ireland, there are no actions, suits or proceedings pending or threatened
that purport to affect or pertain to the Loan Documents or any transactions
contemplated thereby.


SECTION 6.06 Information; No Material Adverse Change.


(a)    All written information heretofore furnished by the Obligors to the
Administrative Agent or any Lender in connection with this Agreement or any of
the other Loan Documents (including the information contained in the
Confidential Information Memorandum dated April 2016 delivered in connection
with Transactions, the facility evidenced hereby and the Term Loan Facility),
when considered together with the disclosures made herein, in the other Loan
Documents and in the filings made by any Obligor with the SEC pursuant to the
Exchange Act, did not as of the date thereof (or if such information related to
a specific date, as of such specific date), when read together and taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements were made,
except for such information, if any, that has been updated, corrected,
supplemented, superseded or modified pursuant to a written instrument delivered
to the Administrative Agent and the Lenders prior to the Effective Date.


(b)    WIL-Ireland has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the Fiscal Year ended December 31, 2015 reported on by KPMG LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of WIL-Ireland and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.


(c)    There has been no material adverse change since December 31, 2015 in the
financial condition, business, assets or operations of WIL-Ireland and its
Restricted Subsidiaries, taken as a whole.




88

--------------------------------------------------------------------------------




SECTION 6.07 Investment Company Act; Margin Regulations.


(a)    Neither any Obligor nor any of its Restricted Subsidiaries is, or is
regulated as, an “investment company,” as such term is defined in the Investment
Company Act of 1940 (as adopted in the United States), as amended.


(b)    Neither any Obligor nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” as defined
in Regulation U. No part of the proceeds of the Loans made to the Borrowers will
be used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock (except that
WIL-Ireland and any of its Restricted Subsidiaries may purchase the common stock
of WIL‑Ireland, subject to compliance with applicable law and provided that
following the application of the proceeds of each Borrowing, not more than 25%
of the value of the assets (either of the applicable Borrower only or of
WIL-Ireland and its Subsidiaries on a consolidated basis) subject to any
restriction contained in any Loan Document is comprised of “margin stock” as
defined in Regulation U, including such purchased common stock of WIL-Ireland)
or for any purpose that violates, or is inconsistent with, the provisions of
Regulation T, U or X.


SECTION 6.08 ERISA.


(a)    Each Obligor and each ERISA Affiliate has maintained and administered
each Plan in compliance with all applicable laws, except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
have a Material Adverse Effect.


(b)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect.


SECTION 6.09 Tax Returns and Payments. Each Obligor and each Restricted
Subsidiary has caused to be filed all United States federal income Tax returns
and other material Tax returns, statements and reports (or obtained extensions
with respect thereto) which are required to be filed and has paid or deposited
or made adequate provision in accordance with GAAP for the payment of all Taxes
(including estimated Taxes shown on such returns, statements and reports) which
are shown to be due pursuant to such returns, except (a) for Taxes whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP and (b) where the failure to pay such Taxes (collectively for the
Obligors and the Restricted Subsidiaries, taken as a whole) would not have a
Material Adverse Effect.


SECTION 6.10 Requirements of Law.


(a)    The Obligors and each of their Restricted Subsidiaries are in compliance
with all Requirements of Law, applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of their businesses and the ownership of their property,
except for instances in which the failure to comply therewith, either
individually or in the aggregate, would not have a Material Adverse Effect.




89

--------------------------------------------------------------------------------




(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither WIL-Ireland nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required for the conduct of WIL-Ireland’s or any of
its Subsidiaries’ business under any Environmental Law, (ii) is liable for any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) has knowledge of any facts or circumstances
that would give rise to any Environmental Liability.


SECTION 6.11 No Default. No Default or Event of Default has occurred and is
continuing.


SECTION 6.12 Anti-Corruption Laws and Sanctions. Each Obligor Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Obligor Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Obligor Party, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Obligor Party,
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) each Obligor Party,
any Subsidiary of such Obligor Party or any of their respective directors,
officers or employees, or (b) to the knowledge of each Obligor Party, any agent
of such Obligor Party or any Subsidiary of such Obligor Party that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, nor the use of proceeds of the
Loans or any other transaction contemplated by the Credit Agreement will violate
any Anti-Corruption Laws or any Sanctions applicable to any party hereto.


SECTION 6.13 Properties.


(a)    Each of WIL-Ireland and its Restricted Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for (i) Liens permitted by Section 8.04 and (ii) minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.


(b)    Each of WIL-Ireland and its Restricted Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by WIL- Ireland and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such failure to own or license, or infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 6.14 No Restrictive Agreements. WIL-Ireland and its Restricted
Subsidiaries are not subject to any Restrictive Agreements other than
Restrictive Agreements permitted by Section 8.11.


SECTION 6.15 Solvency.




90

--------------------------------------------------------------------------------




(a)    Immediately after the consummation of the Transactions to occur on the
Effective Date, WIL-Ireland and its Subsidiaries, taken as a whole, are and will
be Solvent.


(b)    Immediately after the consummation of the Transactions to occur on the
Effective Date, WIL-Bermuda and its Subsidiaries, taken as a whole, are and will
be Solvent.


(c)    WIL-Bermuda does not intend to, nor will permit its Restricted
Subsidiaries (taken as a whole) to, and WIL-Ireland does not believe that it or
its Restricted Subsidiaries (taken as a whole) will, incur debts beyond its or
their ability to pay such debts as such debts mature, taking into account the
timing of and amounts of cash to be received by it or any such Restricted
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Restricted Subsidiary.


SECTION 6.16 Insurance. WIL-Ireland and its Subsidiaries maintain, including
through self‑insurance, insurance with respect to their property and business
against such liabilities and risks, in such types and amounts and with such
deductibles or self-insurance risk retentions, in each case as are in accordance
with customary industry practice for companies engaged in similar businesses as
WIL-Ireland and its Subsidiaries (taken as a whole), as such customary industry
practice may change from time to time.


SECTION 6.17 Rank of Obligations. The obligations of each Obligor under the Loan
Documents to which it is a party rank at least equally with all of the unsecured
and unsubordinated Indebtedness of such Obligor, except Indebtedness mandatorily
(and not consensually) preferred by applicable law, and ahead of all
subordinated Indebtedness, if any, of such Obligor.


SECTION 6.18 EEA Financial Institutions. No Obligor is an EEA Financial
Institution.


SECTION 6.19 Compliance with the Swiss Non-Bank Rules.


(a)    Each Swiss Obligor is in compliance with the Swiss Non-Bank Rules;
provided, however, that a Swiss Obligor shall not be in breach of this
representation if the permitted number of Swiss Non-Qualifying Lenders is
exceeded solely by reason of:


(i)    a failure by one or more Lenders or Participants to comply with their
obligations under Section 11.05;


(ii)    a confirmation made by a one or more Lenders or Participants to be one
single Swiss Non-Qualifying Lender is incorrect;


(iii)    one or more Lenders or Participants ceasing to be a Swiss Qualifying
Lender (to the extent such Lender or Participant confirmed to be a Swiss
Qualifying Lender) as a result of any reason attributable to such Lender or
Participant; or


(iv)    an assignment or participation of any Loan under this Agreement to a
Swiss Non-Qualifying Lender after the occurrence of an Event of Default.




91

--------------------------------------------------------------------------------




(b)    For the purposes of this Section 6.19, each Swiss Obligor shall assume
that the aggregate number of Lenders or Participants under this Agreement which
are Swiss Non-Qualifying Lenders is eight.


ARTICLE VII
AFFIRMATIVE COVENANTS


Until Payment in Full, the Obligor Parties covenant and agree that:
SECTION 7.01 Information Covenants. Each Obligor Party shall furnish or cause to
be furnished to the Administrative Agent:


(a)    As soon as available, and in any event within 45 days after the end of
each of the first three Fiscal Quarters in each Fiscal Year of WIL-Ireland
(commencing with the Fiscal Quarter ended March 31, 2016), the Quarterly Report
on Form 10-Q, or its equivalent, of WIL-Ireland for such Fiscal Quarter;
provided that the Obligor Parties shall be deemed to have furnished said
Quarterly Report on Form 10-Q for purposes of this Section 7.01(a) on the date
the same shall have been made available on “EDGAR” (or any successor thereto) or
on its home page on the worldwide web (which page is, as of the date of this
Agreement, located at www.weatherford.com). Such Quarterly Report shall include,
and to the extent it does not include shall be supplemented by, a consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by one
of its Principal Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of WIL-Ireland and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.


(b)    As soon as available, and in any event within 90 days after the close of
each Fiscal Year of WIL-Ireland, the Annual Report on Form 10-K, or its
equivalent, of WIL‑Ireland for such Fiscal Year, certified by KPMG LLP or other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and the Required Lenders,
whose certification shall be without qualification or limitation; provided that
(i) the Obligor Parties shall be deemed to have furnished said Annual Report on
Form 10-K for purposes of this Section 7.01(b) on the date the same shall have
been made available on “EDGAR” (or any successor thereto) or on its home page on
the worldwide web (which page is, as of the date of this Agreement, located at
www.weatherford.com) and (ii) if said Annual Report on Form 10-K contains the
report of such independent public accountants (without qualification or
exception, and to the effect, as specified above), no Obligor Party shall be
required to deliver such report. Such Annual Report shall include, and to the
extent it does not include shall be supplemented by, WIL-Ireland’s audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (which opinion shall be without qualification or exception as to the
scope of such audit)




92

--------------------------------------------------------------------------------




to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of
WIL-Ireland and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.


(c)    Promptly after the same become publicly available (whether on “EDGAR” (or
any successor thereto) or WIL-Ireland’s homepage on the worldwide web or
otherwise), notice to the Administrative Agent of the filing of all periodic
reports on Form 10-K or Form 10-Q, and all amendments to such reports and all
definitive proxy statements filed by any Obligor or any of its Subsidiaries with
the SEC, or any Governmental Authority succeeding to any or all of the functions
of the SEC, or with any national securities exchange, or distributed by
WIL-Ireland to its shareholders generally, as the case may be (and in
furtherance of the foregoing, WIL-Ireland will give to the Administrative Agent
prompt written notice of any change at any time or from time to time of the
location of WIL-Ireland’s home page on the worldwide web).


(d)    Promptly, and in any event within five Business Days after:


(i)    the occurrence of any of the following with respect to any Obligor Party
or any of its Restricted Subsidiaries: (A) the pendency or commencement of any
litigation, arbitration or governmental proceeding against such Obligor or
Restricted Subsidiary which would reasonably be expected to have a Material
Adverse Effect and (B) the institution of any proceeding against any Obligor
Party or any of its Restricted Subsidiaries with respect to, or the receipt of
notice by such Person of potential liability or responsibility for violation or
alleged violation of, any law, rule or regulation (including any Environmental
Law) which would reasonably be expected to have a Material Adverse Effect; or


(ii)    any Responsible Officer of such Obligor Party obtains knowledge of the
occurrence of any event or condition which constitutes a Default or an Event of
Default; or


(iii)    any Responsible Officer of such Obligor Party obtains knowledge of the
occurrence of a Change of Control or Change of Control Event;


a notice of such event, condition, occurrence or development, specifying the
nature thereof.
(e)    Within five Business Days after the delivery of the financial statements
provided for in Sections 7.01(a) and 7.01(b), a Compliance Certificate with
respect to the fiscal period covered by such financial statements.


(f)    Promptly, and in any event within 30 days after any Responsible Officer
of such Obligor Party obtains knowledge thereof, notice of:


(i)    the occurrence or expected occurrence of (A) any ERISA Event with respect
to any Plan, (B) a failure to make any required contribution to a Plan before
the due date (including extensions) thereof or (C) any Lien in favor of the PBGC
or a Plan, in each case which would reasonably be expected to have a Material
Adverse Effect; and




93

--------------------------------------------------------------------------------




(ii)    the institution of proceedings or the taking of any other action by the
PBGC or WIL-Ireland or any ERISA Affiliate or any Multiemployer Plan with
respect to the withdrawal from, or the termination, insolvency, endangered,
critical or critical and declining status (within the meaning of such terms as
used in ERISA) of, any Plan, which withdrawal, termination, insolvency,
endangered, critical or critical and declining status would reasonably be
expected to have a Material Adverse Effect, except that no notice shall be
required with respect to the merger of a defined contribution plan of one ERISA
Affiliate into a defined contribution plan of another ERISA Affiliate.


(g)    As soon as available, and in any event within (i) 60 days after the
beginning of each Fiscal Year, an annual forecast with respect to such Fiscal
Year and (ii) 45 days after (A) the end of each of the Fiscal Quarters ending on
June 30, 2016 and September 30, 2016, an update to the annual forecast delivered
to the Lenders prior to the Effective Date with respect to the 2016 Fiscal Year,
(B) the end of each of the Fiscal Quarters ending on March 31, 2017, June 30,
2017 and September 30, 2017, an update to the annual forecast for the 2017
Fiscal Year and (C) the end of the Fiscal Quarter ending on June 30th of each
Fiscal Year thereafter (commencing with the 2018 Fiscal Year), an update to the
annual forecast for such Fiscal Year delivered pursuant to this Section 7.01(g).


(h)    If as of the end of any Fiscal Quarter, (i) the total book value of all
assets of the Other Subsidiaries Group represents more than 2.5% of the total
book value of the WIL-Ireland Group or (ii) the Consolidated Adjusted EBITDA of
the Other Subsidiaries Group represents more than 2.5% of the Consolidated
Adjusted EBITDA of the WIL-Ireland Group, WIL-Ireland shall deliver, as soon as
available, and in any event within 45 days after the end of such Fiscal Quarter,
a consolidating balance sheet and income statement with respect to the Other
Subsidiaries Group (together with the applicable eliminating entries).


(i)    From time to time and with reasonable promptness, such other information
or documents (financial or otherwise) with respect to any Obligor or any of its
Restricted Subsidiaries as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request; provided that any non-public
information obtained by any Person pursuant to such request shall be treated as
confidential information in accordance with Section 11.06. Notwithstanding the
foregoing, no Obligor or any of its Restricted Subsidiaries shall be required to
deliver any information or documents if the disclosure thereof to the
Administrative Agent or any Lender would violate a binding confidentiality
agreement with a Person that is not an Affiliate of WIL-Ireland or any
Subsidiary.


SECTION 7.02 Books, Records and Inspections. Each Obligor Party shall permit, or
cause to be permitted, any Lender, upon written notice, to visit and inspect any
of the properties of such Obligor Party and its Restricted Subsidiaries, to
examine the books and financial records of such Obligor Party and its Restricted
Subsidiaries and to discuss the affairs, finances and accounts of such Obligor
Party and its Restricted Subsidiaries with any Responsible Officer of such
Obligor Party, all at such reasonable times and as often as any Lender, through
the Administrative Agent, may reasonably request; provided that any non-public
information obtained by any Person during any such visitation, inspection,
examination or discussion shall be treated as confidential information in
accordance with Section 11.06.




94

--------------------------------------------------------------------------------




SECTION 7.03 Insurance. WIL-Ireland and its Subsidiaries shall maintain or cause
to be maintained (including through self‑insurance) insurance with respect to
their property and business against such liabilities and risks, in such types
and amounts and with such deductibles or self-insurance risk retentions, in each
case as are in accordance with customary industry practice for companies engaged
in similar businesses as WIL-Ireland and its Subsidiaries (taken as a whole), as
such customary industry practice may change from time to time.


SECTION 7.04 Payment of Taxes and other Claims. Each Obligor Party shall, and
WIL-Ireland shall cause each Subsidiary to, pay or discharge or cause to be paid
or discharged, before the same shall become delinquent, all Taxes levied or
imposed upon such Obligor Party or such Subsidiary, as applicable, or upon the
income, profits or property of such Obligor Party or such Subsidiary, as
applicable, except for (i) such Taxes the non-payment or non-discharge of which
would not, individually or in the aggregate, have a Material Adverse Effect and
(ii) any such Tax whose amount, applicability or validity is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP.


SECTION 7.05 Existence. Except as expressly permitted pursuant to Section 8.02
or Section 8.05, WIL-Ireland shall, and will cause each Restricted Subsidiary
to, do all things necessary to (a) preserve and keep in full force and effect
the corporate or other existence of WIL-Ireland or such Restricted Subsidiary as
applicable (which, for the avoidance of doubt, shall not prohibit a change in
corporate form or domiciliation), and (b) preserve and keep in full force and
effect the rights and franchises of WIL-Ireland or such Restricted Subsidiary as
applicable; provided that this clause (b) shall not require WIL-Ireland or such
Restricted Subsidiary to preserve or maintain any rights or franchises if
WIL-Ireland or such Restricted Subsidiary shall determine that (i) the
preservation and maintenance thereof is no longer desirable in the conduct of
the business of WIL-Ireland or such Restricted Subsidiary, taken as a whole, and
that the loss thereof is not disadvantageous in any material respect to the
Lenders, or (ii) the failure to maintain and preserve the same could not
reasonably be expected, in the aggregate, to result in a Material Adverse
Effect.


SECTION 7.06 ERISA Compliance. WIL-Ireland and each Borrower shall, and shall
cause each ERISA Affiliate to, comply with respect to each Plan and
Multiemployer Plan, with all applicable provisions of ERISA and the Code, except
to the extent that any failure to comply would not reasonably be expected to
have a Material Adverse Effect.


SECTION 7.07 Compliance with Laws and Material Contractual Obligations.
WIL-Ireland will, and will cause each of its Subsidiaries to, (i) comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including Environmental Laws) and (ii) perform in all
material respects its obligations under material agreements to which it is a
party, except in the case of each of clauses (i) and (ii) where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. WIL-Ireland will maintain in effect and
enforce policies and procedures designed to ensure compliance by WIL-Ireland,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.


SECTION 7.08 Additional Guarantors; Additional Specified Jurisdictions.




95

--------------------------------------------------------------------------------




(a)    If (i) as of the time of delivery of a Compliance Certificate pursuant to
Section 7.01(a), it is determined that any Restricted Subsidiary is a Material
Specified Subsidiary that is organized in a Specified Jurisdiction, (ii) any
Restricted Subsidiary Guarantees Indebtedness or other obligations under the
Term Loan Facility or any other third party Indebtedness for borrowed money of a
Holdco Guarantor in an aggregate principal amount in excess of $20,000,000 or
(iii) any Wholly-Owned Subsidiary that is not a Guarantor becomes a Borrower
pursuant to Section 11.01(c), WIL-Ireland shall (A) with respect to a
determination made pursuant to clause (a)(i) above, within 45 days after such
determination (or, in the case of a Material Specified Subsidiary organized in a
new Specified Jurisdiction, 45 days after the Administrative Agent designates
such new Specified Jurisdiction pursuant to Section 7.08(b), as such time period
may be extended by the Administrative Agent in its sole discretion) or (B) with
respect any Guarantee provided pursuant to clause (a)(ii) immediately above,
contemporaneously with the provision of such Guarantee or (c) with respect to
becoming a Borrower as described in clause (a)(iii) immediately above,
contemporaneously therewith, cause such Restricted Subsidiary to (1) become a
Guarantor by delivering to the Administrative Agent a duly executed Guaranty
Agreement or supplement to a Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (2) deliver to the
Administrative Agent such opinions, organizational and authorization documents
and certificates of the type referred to in Section 5.01 as may be reasonably
requested by the Administrative Agent, and (3) deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.


(b)    If, in the most recent Compliance Certificate delivered pursuant to
Section 7.01(e), WIL-Ireland identifies any Material Specified Subsidiary that
is organized in a jurisdiction that is not a then existing Specified
Jurisdiction or an Excluded Jurisdiction, then the Administrative Agent shall
have the right to designate such jurisdiction as a Specified Jurisdiction by
providing written notice of such designation to WIL-Ireland, which designation
shall be deemed to take effect on the Business Day such designation is made.


(c)    At any time, at its option, WIL-Ireland may cause any Subsidiary to
(i) become a Guarantor by delivering to the Administrative Agent a duly executed
Guaranty Agreement or supplement to a Guaranty Agreement or such other document
as the Administrative Agent shall deem appropriate for such purpose, (ii)
deliver to the Administrative Agent such opinions, organizational and
authorization documents and certificates of the type referred to in Section 5.01
as may be reasonably requested by the Administrative Agent, and (iii) deliver to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent, all in form, content and scope reasonably satisfactory
to the Administrative Agent (any such Subsidiary, an “Added Guarantor”).


SECTION 7.09 Designation of Unrestricted Subsidiaries; Redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries.


(a)    Unless designated as an Unrestricted Subsidiary pursuant to this
Section 7.09, each Subsidiary shall be classified as a Restricted Subsidiary.




96

--------------------------------------------------------------------------------




(b)    If WIL-Ireland designates any Subsidiary as an Unrestricted Subsidiary
pursuant to paragraph (c) below, WIL-Ireland shall be deemed to have made an
Investment in such Unrestricted Subsidiary in an amount equal to the fair market
value as of the date of such designation of the consolidated assets of such
Subsidiary.


(c)    WIL-Ireland may designate, by written notice to the Administrative Agent,
any Subsidiary to be an Unrestricted Subsidiary if (i) before and after giving
effect to such designation, no Default or Event of Default shall exist,
(ii) WIL-Ireland shall be in pro forma compliance with the Financial Covenants
both before and after giving effect to such designation, (iii) the deemed
Investment by WIL-Ireland in such Unrestricted Subsidiary resulting from such
designation would be permitted to be made at the time of such designation under
Section 8.06 and (iv) such Subsidiary otherwise meets the requirements set forth
in the definition of “Unrestricted Subsidiary”. Such written notice shall be
accompanied by a certificate of a Principal Financial Officer, certifying as to
the matters set forth in the preceding sentence.


(d)    WIL-Ireland may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, after giving effect to such designation: (i) the representations
and warranties of the Obligors contained in each of the Loan Documents are true
and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality in the text
thereof, such representations and warranties must be true and correct in all
respects) on and as of the date of such designation as if made on and as of the
date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date),
(ii) no Default or Event of Default would exist, (iii) any Indebtedness of such
Subsidiary (which shall be deemed to be incurred by a Restricted Subsidiary as
of the date of designation) is permitted to be incurred as of such date under
Section 8.01, (iv) any Liens on assets of such Subsidiary (which shall be deemed
to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 8.04 and (v) Investments in or of such Subsidiary (which shall be deemed
to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 8.06.
 
(e)    Any merger, consolidation or amalgamation of an Unrestricted Subsidiary
into a Restricted Subsidiary shall be deemed to constitute a designation of such
Unrestricted Subsidiary as a Restricted Subsidiary for purposes of this
Agreement and, as such, must be permitted by Section 7.09(d) (in addition to
Section 8.02 and any other relevant provisions herein).


(f)    Notwithstanding the foregoing or anything to the contrary contained
herein, no Obligor may be an Unrestricted Subsidiary.


SECTION 7.10 More Favorable Financial Covenants.


(a)    If, on any date, any Other Debt Agreement governing Indebtedness and/or
letters of credit, bank guaranties and bankers’ acceptances in a principal
amount in excess of $20,000,000 (with committed but unutilized amounts under
such Other Debt Agreement being deemed fully drawn for purposes of measuring
such limit) includes one or more Additional




97

--------------------------------------------------------------------------------




Financial Covenants (including, for the avoidance of doubt, as a result any
amendment, supplement, waiver or other modification to any Other Debt Agreement
causing it to contain one or more Additional Financial Covenants), then (i) on
or prior to the third Business Day following the effectiveness of any such
Additional Financial Covenants, WIL-Ireland shall notify the Administrative
Agent thereof, and (ii) whether or not WIL-Ireland provides such notice, the
terms of this Agreement shall, without any further action on the part of any
Obligor Party, the Administrative Agent or any Lender, be deemed to be amended
automatically to include each Additional Financial Covenant in this Agreement.
Each Obligor Party further covenants to promptly execute and deliver at its
expense an amendment to this Agreement in form and substance reasonably
satisfactory to the Required Lenders evidencing the amendment of this Agreement
to include such Additional Financial Covenants in this Agreement; provided that
the execution and delivery of such amendment shall not be a precondition to the
effectiveness of such amendment as provided for in this Section 7.10(a), but
shall merely be for the convenience of the parties hereto.


(b)    If after the time this Agreement is amended pursuant to Section 7.10(a)
to include in this Agreement any Additional Financial Covenant (an “Incorporated
Financial Covenant”) contained in any Other Debt Agreement, such Incorporated
Financial Covenant ceases to be in effect under, or is deleted from, such Other
Debt Agreement, or is amended or modified for the purposes of such Other Debt
Agreement so as to become less restrictive with respect to WIL-Ireland or any of
its Restricted Subsidiaries, then, upon the request of WIL-Ireland, the Required
Lenders will amend this Agreement to delete or similarly amend or modify, as the
case may be, such Incorporated Financial Covenant as in effect in this
Agreement, provided that no Default or Event of Default in respect of such
Incorporated Financial Covenant shall be in existence immediately before or
after such deletion, amendment or modification. Notwithstanding the foregoing,
no amendment to this Agreement pursuant to this Section 7.10(b) as the result of
any Incorporated Financial Covenant ceasing to be in effect or being deleted,
amended or otherwise modified shall cause any covenant or Event of Default in
this Agreement to be less restrictive as to WIL-Ireland or any Restricted
Subsidiary than such covenant or Event of Default as contained in this Agreement
as in effect on the Effective Date, and as amended, supplemented or otherwise
modified thereafter (other than as the result of the application of
Section 7.10(a).


SECTION 7.11 Compliance with the Swiss Non-Bank Rules.
(a)    Each Swiss Obligor shall comply with the Swiss Non-Bank Rules; provided,
however, that a Swiss Obligor shall not be in breach of this covenant if the
permitted number of Swiss Non-Qualifying Lenders is exceeded solely by reason
of:


(i)    a failure by one or more Lenders or Participants to comply with their
obligations under Section 11.05;


(ii)    a confirmation made by a one or more Lenders or Participants to be one
single Swiss Non-Qualifying Lender is incorrect;




98

--------------------------------------------------------------------------------




(iii)    one or more Lenders or Participants ceasing to be a Swiss Qualifying
Lender (to the extent such Lender or Participant confirmed to be a Swiss
Qualifying Lender) as a result of any reason attributable to such Lender or
Participant; or


(iv)    an assignment or participation of any Loan under this Agreement to a
Swiss Non-Qualifying Lender after the occurrence of an Event of Default.


(b)    For the purposes of this Section 7.11, each Swiss Obligor shall assume
that the aggregate number of Lenders and Participants under this Agreement which
are Swiss Non-Qualifying Lenders is eight.


SECTION 7.12 Secured Facility Covenant. If WIL-Ireland or any Restricted
Subsidiary shall be required to grant any Lien on any of its property to secure
any of the Existing Senior Notes, other senior notes or any Permitted
Refinancing Indebtedness in respect of any of the foregoing, WIL-Ireland shall,
and shall cause its Restricted Subsidiaries to, grant Liens to secure the
Guaranteed Obligations equally and ratably with, or prior to, such Existing
Senior Notes, other senior notes or Permitted Refinancing Indebtedness.


ARTICLE VIII
NEGATIVE COVENANTS


Until Payment in Full, the Obligor Parties covenant and agree that:
SECTION 8.01 Indebtedness. WIL-Ireland shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:  


(a)    the Obligations;


(b)    Indebtedness of the Obligors incurred under the Term Loan Facility in an
aggregate principal amount not to exceed $500,000,000 at any time outstanding
and Permitted Refinancing Indebtedness in respect thereof;


(c)    Permitted Existing Indebtedness and Permitted Refinancing Indebtedness in
respect thereof;


(d)    Indebtedness arising from intercompany loans and advances owing by any
Obligor or any Specified Group Member to any Obligor or any Specified Group
Member; provided that (i) if any such Indebtedness incurred after the Effective
Date (including Indebtedness incurred after the Effective Date pursuant to an
agreement or arrangement existing on the Effective Date) is owing by an Obligor
to a Specified Group Member that is not an Obligor, such Indebtedness shall be
Subordinated, to the extent not prohibited by applicable Requirements of Law and
to the extent not giving rise to material adverse tax consequences and (ii) any
such intercompany loans and advances made to any Specified Group Member that is
not a Wholly-Owned Subsidiary shall be subject to the limitations set forth in
Section 8.06;  


(e)    Indebtedness arising from intercompany loans and advances owing by any
Obligor, any Specified Group Member or any Other Subsidiaries Group Member to
any Other Subsidiaries Group Member; provided that if any such Indebtedness
incurred after the Effective




99

--------------------------------------------------------------------------------




Date (including Indebtedness incurred after the Effective Date pursuant to an
agreement or arrangement existing on the Effective Date) is owing by an Obligor
to an Other Subsidiaries Group Member, such Indebtedness shall be Subordinated,
to the extent not prohibited by applicable Requirements of Law and to the extent
not giving rise to material adverse tax consequences;


(f)    Indebtedness arising from intercompany loans and advances owing by any
Other Subsidiaries Group Member to any Obligor or any Specified Group Member;
provided that any such intercompany loans and advances shall be subject to the
limitations set forth in Section 8.06;


(g)    Guarantees by any Other Subsidiaries Group Member of Indebtedness of any
Obligor, any Specified Group Member or any other Other Subsidiaries Group
Member;


(h)    Guarantees by any Obligor or any Specified Group Member of Indebtedness
of any Other Subsidiaries Group Member to the extent such Investment is
permitted by Section 8.06(f);


(i)    Indebtedness of Restricted Subsidiaries in respect of overdrafts, working
capital borrowings and facilities, short term loans and cash management
requirements (and Guarantees thereof) that, in each case, are required to be
repaid or are repaid within 30 days following the incurrence thereof (which
Indebtedness may be continuously rolled-over for successive 30-day periods),
provided that aggregate outstanding amount of such Indebtedness does not at any
time exceed $250,000,000;


(j)    Specified Senior Indebtedness, provided that (i) no Default or Event of
Default shall have occurred and be continuing at the time of and immediately
after giving pro forma effect to the incurrence of such Indebtedness and (ii) if
such Indebtedness is incurred on or prior to December 31, 2016, after giving pro
forma effect to the incurrence of such Indebtedness, either (A) the aggregate
principal amount of all Indebtedness incurred pursuant to this Section 8.01(j)
would not exceed $750,000,000 or (B) the Specified Senior Leverage Ratio
(calculated as of the last day of the most recently ended Testing Period for
which financial statements are available as if such Indebtedness had been
incurred on the last day of such Testing Period) would be less than 2.50 to 1.00
and (iii) if such Indebtedness is incurred after December 31, 2016, after giving
pro forma effect to the incurrence of such Indebtedness, the Specified Senior
Leverage Ratio (calculated as of the last day of the most recently ended Testing
Period for which financial statements are available as if such Indebtedness had
been incurred on the last day of such Testing Period) would be less than 2.50 to
1.00;


(k)    unsecured Indebtedness incurred by WIL-Ireland, WIL-Bermuda, WIL-Delaware
and Other Subsidiaries Group Members; provided that (i) no Default or Event of
Default shall have occurred and be continuing at the time of and immediately
after giving effect to the incurrence of such Indebtedness, (ii) after giving
pro forma effect to the incurrence of such Indebtedness, WIL-Ireland would be in
compliance with the Financial Covenants (calculated as of the last day of the
most recently ended Testing Period for which financial statements are available
as if such Indebtedness had been incurred on the last day of such Testing
Period) and (iii) except with respect to Indebtedness in an aggregate amount not
to exceed $90,000,000, as of




100

--------------------------------------------------------------------------------




the date of incurrence, such Indebtedness shall have a stated maturity date no
sooner than 91 days after the later of (A) the Extended Maturity Date and (B)
the Term Loan Maturity Date;


(l)    Subordinated Indebtedness of any Obligor (other than Subordinated
Indebtedness consisting of Guarantees by any Specified Obligor of Indebtedness
incurred pursuant to Section 8.01(c), Section 8.01(j), Section 8.01(k) or
Section 8.01(l)), provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of and immediately after giving effect to
the incurrence of such Indebtedness, and (ii) as of the date of incurrence, such
Indebtedness shall have a stated maturity date no sooner than 91 days after the
later of (A) the Extended Maturity Date and (B) the Term Loan Maturity Date;
    
(m)    Indebtedness of WIL-Ireland or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness incurred pursuant to this Section 8.01(m) shall not at any time
exceed $175,000,000;


(n)    Indebtedness incurred to finance insurance premiums of any Restricted
Subsidiary in the ordinary course of business in an aggregate principal amount
not to exceed the amount of such insurance premiums;


(o)    indemnification, adjustment of purchase price, earnout or similar
obligations (including any earnout obligations), in each case, incurred or
assumed in connection with any acquisition or Disposition otherwise permitted
hereunder of any business or assets of WIL-Ireland and any Restricted Subsidiary
or Capital Stock of a Subsidiary, other than guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or Capital
Stock for the purpose of financing or in contemplation of any such acquisition;


(p)    other Indebtedness in an aggregate principal amount at any time
outstanding pursuant to this Section 8.01(p) not in excess of $10,000,000;


(q)    subject to Section 8.15, non-contingent reimbursement obligations of
WIL-Ireland and its Restricted Subsidiaries in respect of letters of credit,
bank guaranties, bankers’ acceptances, bid bonds, surety bonds, performance
bonds, customs bonds, advance payment bonds and similar instruments; and


(r)    support, reimbursement, hold harmless, indemnity and similar letters or
agreements provided by, or entered into solely between, WIL-Ireland and/or any
of its Restricted Subsidiaries (whether before, simultaneous with, or after the
Effective Date), but only to the extent any such letters or agreements both (i)
relate to the guarantee of Obligations and/or pledge of assets by WIL-Ireland
and/or any Restricted Subsidiary under a Loan Document and (ii) do not modify,
limit or otherwise adversely affect any obligation of any Guarantor or pledgor
of




101

--------------------------------------------------------------------------------




assets to a Lender, the Administrative Agent, or an Issuing Bank (or any rights
a Lender, the Administrative Agent, or Issuing Bank has under the Loan
Documents).


For purposes of this Section 8.01, any payment by WIL-Ireland or any Restricted
Subsidiary of any interest on any Indebtedness in kind (by adding the amount of
such interest to the principal amount of such Indebtedness) shall be deemed to
be an incurrence of Indebtedness.
SECTION 8.02 Fundamental Changes.


(a)    WIL-Ireland shall not, and shall not permit any Restricted Subsidiary to,
merge into or consolidate or amalgamate with any other Person, or permit any
other Person to merge into or consolidate or amalgamate with it, except that, if
at the time thereof and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, any Person may merge,
consolidate or amalgamate with (i) any Obligor, any Specified Group Member or
any Other Subsidiaries Group Member or (ii) any non-Affiliate to facilitate any
acquisition or Disposition otherwise permitted by the Loan Documents; provided
that, in the case of each of clauses (i) and (ii), each of the following
conditions must be met: (A) if such merger, consolidation or amalgamation
involves WIL-Bermuda, WIL-Bermuda shall be the surviving or continuing Person;
(B) if such merger, consolidation or amalgamation involves a Borrower (other
than WIL-Bermuda), a Borrower shall be the surviving or continuing Person, (C)
other than in the case of facilitating a Disposition otherwise permitted by the
Loan Documents, if such merger, consolidation or amalgamation involves an
Obligor (other than a Borrower), an Obligor shall be the surviving or continuing
Person and (D) if such merger, consolidation or amalgamation involves a
Specified Obligor, either (1) a Specified Obligor shall be the surviving or
continuing Person or (2) after giving pro forma effect to such merger,
consolidation or amalgamation and treating the surviving or continuing Person as
a member of the Specified Group (disregarding the definition thereof for this
purpose), WIL-Ireland would be in compliance with the Financial Covenants
(calculated as of the last day of the most recently ended Testing Period for
which financial statements are available as if such merger, consolidation or
amalgamation had been consummated on the first day of such Testing Period);
provided further that, in each case, any such merger, consolidation or
amalgamation involving a Person that is not a Wholly-Owned Subsidiary
immediately prior to such merger, consolidation or amalgamation shall not be
permitted unless it is also permitted by Section 8.06 and, in the case of a
Person that is an Unrestricted Subsidiary immediately prior to such merger,
consolidation or amalgamation, Section 7.09.


(b)    Notwithstanding the foregoing provisions, this Section 8.02 shall not
prohibit any Redomestication; provided that (i) in the case of a Redomestication
of WIL-Ireland of the type described in clause (a) of the definition thereof,
the Surviving Person shall (A) execute and deliver to the Administrative Agent
an instrument, in form and substance reasonably satisfactory to the
Administrative Agent, whereby such Surviving Person shall become a party to this
Agreement and the Affiliate Guaranty and assume all rights and obligations of
WIL-Ireland hereunder and thereunder and (B) deliver to the Administrative Agent
one or more opinions of counsel in form, scope and substance reasonably
satisfactory to the Administrative Agent, and (ii) in the case of a
Redomestication of WIL-Ireland of the type described in clause (b) of the
definition thereof in which the Person formed pursuant to such Redomestication
is a different legal entity than WIL-Ireland, the Person formed pursuant to such




102

--------------------------------------------------------------------------------




Redomestication shall (A) execute and deliver to the Administrative Agent an
instrument, in form and substance reasonably satisfactory to the Administrative
Agent, whereby such Person shall become a party to this Agreement and the
Affiliate Guaranty and assume all rights and obligations of such Obligor
hereunder and thereunder and (B) deliver to the Administrative Agent one or more
opinions of counsel in form, scope and substance reasonably satisfactory to the
Administrative Agent.


(c)    WIL-Ireland shall not, and shall not permit any Restricted Subsidiary to,
wind up, liquidate or dissolve; provided that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, (i) any Restricted Subsidiary that is not an
Obligor may wind up, liquidate or dissolve if WIL-Ireland determines in good
faith that such winding up, liquidation or dissolution is in the best interests
of WIL-Ireland and its other Restricted Subsidiaries and is not materially
disadvantageous to the Lenders and (ii) any Specified Obligor may wind up,
liquidate or dissolve if (A) the owner of all of the Capital Stock of such
Specified Obligor immediately prior to such event shall be a Wholly-Owned
Subsidiary of WIL-Ireland (other than WIL-Bermuda or WIL-Delaware, unless the
Subsidiaries directly owned by WIL-Bermuda or WIL-Delaware winding up,
liquidating or dissolving in the aggregate since the Effective Date do not have
assets representing more than 2.5% of the Total Specified Asset Value as of the
last day of any Fiscal Quarter ended for which financial statements have been
delivered pursuant to Section 7.01(a) or Section 7.01(b) or generate more than
2.5% of Consolidated Adjusted EBITDA of the Specified Group for the four
consecutive Fiscal Quarter period ending on such date) that is organized in a
Specified Jurisdiction and (B) if such owner is not then an Obligor, such owner
shall execute and deliver to the Administrative Agent (1) a guaranty of the
Obligations in form and substance reasonably satisfactory to the Administrative
Agent, (2) an opinion, reasonably satisfactory in form, scope and substance to
the Administrative Agent, of counsel reasonably satisfactory to the
Administrative Agent, addressing such matters in connection with such event as
the Administrative Agent or any Lender may reasonably request and (3) such other
documentation as the Administrative Agent may reasonably request; provided
further that WIL-Ireland shall comply with the conditions set forth in
Sections 11.01(d)(i) and 11.01(d)(ii) with respect to any Specified Obligor that
is a Borrower (for purposes of this Section 8.02(c), the references to “Borrower
Removal Date” in Sections 11.01(d)(i) and 11.01(d)(ii) being understood to refer
to the date on which such Borrower winds up, liquidates or dissolves pursuant to
this Section 8.02(c)). Notwithstanding anything to the contrary contained
herein, in the event that any Borrower shall cease to be a Borrower hereunder as
a result of a transaction permitted under this Section 8.02(c), the other
Obligors shall remain jointly and severally liable with respect to each Loan
made to such Borrower and each Letter of Credit issued for the account of such
Borrower outstanding on the date on which such Borrower winds up, liquidates or
dissolves pursuant to this Section 8.02(c).


SECTION 8.03 Material Change in Business. WIL-Ireland and its Restricted
Subsidiaries (taken as a whole) shall not engage in any material business
substantially different from those businesses of WIL-Ireland and its
Subsidiaries described in the Form 10-K of WIL-Ireland for the Fiscal Year ended
December 31, 2015, as filed with the SEC, and any businesses reasonably related,
ancillary or complementary thereto.




103

--------------------------------------------------------------------------------




SECTION 8.04 Liens. WIL-Ireland shall not, and shall not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:


(a)    Liens created pursuant to any Loan Document;


(b)    Liens arising under the Term Loan Documents that secure the Term Loan
Obligations;


(c)    Permitted Liens;


(d)    any Lien on any property or asset of WIL-Ireland or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 8.04, provided
that (i) such Lien shall not apply to any other property or asset of WIL-Ireland
or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the date hereof and Permitted Refinancing
Indebtedness in respect thereof;


(e)    precautionary Liens on Receivables and Receivables Related Security
arising in connection with Permitted Factoring Transactions; and


(f)    Liens on assets so long as the aggregate principal amount of the
Indebtedness and other obligations secured by such Liens does not at any time
exceed $50,000,000.


SECTION 8.05 Asset Dispositions. WIL-Ireland shall not, and shall not permit any
Restricted Subsidiary to, Dispose of any assets to any Person, except that:


(a)    any Obligor or any Specified Group Member may Dispose of assets to any
Obligor or any Specified Group Member that is a Wholly-Owned Subsidiary;


(b)    any Other Subsidiaries Group Member may Dispose of assets to any Obligor,
any Specified Group Member or any other Other Subsidiaries Group Member;


(c)    any Obligor or any Specified Group Member may Dispose of assets to any
Other Subsidiaries Group Member or any Specified Group Member that is not a
Wholly-Owned Subsidiary; provided that the aggregate value of all assets
Disposed of in reliance on this Section 8.05(c) (net of the value of any such
assets subsequently transferred to any Obligor or any Specified Group Member)
since the Effective Date, together with the aggregate amount of all Investments
made pursuant to Section 8.06(f) and then outstanding, shall not exceed
$200,000,000;


(d)    subject to compliance with the provisions of Sections 2.06(c) and
2.08(e), WIL-Ireland and its Restricted Subsidiaries may consummate the Land Rig
Sale, so long as (i) at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(ii) at least 60% of the consideration received by WIL-Ireland and its
Restricted Subsidiaries in respect of the Land Rig Sale shall be cash or Cash
Equivalents and (iii) the consideration received in respect of the Land Rig Sale
shall be equal to or greater than the fair market value of the assets subject to
the Land Rig Sale (as reasonably determined by




104

--------------------------------------------------------------------------------




a Principal Financial Officer of WIL-Ireland, and if requested by the
Administrative Agent, WIL-Ireland shall deliver a certificate of a Principal
Financial Officer of WIL-Ireland certifying as to the foregoing);


(e)    WIL-Ireland and its Restricted Subsidiaries may Dispose of inventory or
obsolete or worn-out property in the ordinary course of business;


(f)    WIL-Ireland and its Restricted Subsidiaries may make Investments
permitted by Section 8.06 and Restricted Payments permitted by Section 8.08, in
each case to the extent constituting Dispositions;


(g)    any Disposition of Receivables and Receivables Related Security in
connection with any Permitted Factoring Transaction shall be permitted;


(h)    any Disposition of assets resulting from a casualty event or condemnation
proceeding, expropriation or other involuntary taking by a Governmental
Authority shall be permitted;


(i)    WIL-Ireland and its Restricted Subsidiaries may grant in the ordinary
course of business any license of patents, trademarks, registrations therefor
and other similar intellectual property;


(j)    subject to compliance with Sections 2.06(c) and 2.08(e), WIL-Ireland and
its Restricted Subsidiaries may Dispose of assets so long as (i) at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (ii) at least 75% of the
consideration received in respect of such Disposition shall be cash or Cash
Equivalents, (iii) the consideration received in respect of such Disposition
shall be equal to or greater than the fair market value of the assets subject to
such Disposition (as reasonably determined by a Principal Financial Officer of
WIL-Ireland, and if requested by the Administrative Agent, WIL-Ireland shall
deliver a certificate of a Principal Financial Officer of WIL-Ireland certifying
as to the foregoing) and (iv) after giving pro forma effect to such Disposition,
WIL-Ireland would be in compliance with the Financial Covenants (calculated as
of the last day of the most recently ended Testing Period for which financial
statements are available as if such Disposition had been made on the first day
of such Testing Period);


(k)    Dispositions of surplus property in the ordinary course of business
having an aggregate fair market value not greater than $25,000,000 in any Fiscal
Year shall be permitted;


(l)    Dispositions of equipment in the ordinary course of business the proceeds
of which are reinvested in the acquisition of other equipment of comparable
value and useful in the business of WIL-Ireland and its Restricted Subsidiaries
within 180 days of such Disposition shall be permitted; and


(m)    leases of real or personal property in the ordinary course of business
shall be permitted.




105

--------------------------------------------------------------------------------




SECTION 8.06 Investments. WIL-Ireland shall not, and shall not permit any
Restricted Subsidiary to, make any Investments in any Person, except:


(a)    Cash Equivalents;


(b)    Permitted Acquisitions;


(c)    (i) Investments in Subsidiaries in existence on the Effective Date and
(ii) other Investments in existence on the Effective Date and described on
Schedule 8.06 and any renewal or extension of any such Investments that does not
increase the amount of the Investment being renewed or extended as determined as
of such date of renewal or extension;


(d)    Investments by any Obligor or any Specified Group Member in any Obligor
or any Specified Group Member that is a Wholly-Owned Subsidiary;


(e)    Investments by any Other Subsidiaries Group Member in any Obligor, any
Specified Group Member or any other Other Subsidiaries Group Member;


(f)    (i) Investments in Unrestricted Subsidiaries and (ii) Investments by any
Obligor or any Specified Group Member in any Other Subsidiaries Group Member or
any Specified Group Member that is not a Wholly-Owned Subsidiary; provided that
(i) no Default or Event of Default shall have occurred and be continuing at the
time of and immediately after giving effect to any such Investment, (ii) after
giving pro forma effect to the making of any such Investment, WIL-Ireland shall
be in compliance with the Financial Covenants (in each case calculated as of the
last day of the most recently ended Testing Period for which financial
statements are available as if such Investment had been made on the first day of
such Testing Period, and calculated on a pro forma basis to include any
Indebtedness incurred to make such Investment (as if such Indebtedness was
incurred on the first day of such Testing Period)), and (iii) the aggregate
amount of all Investments made pursuant to this Section 8.06(f) and then
outstanding, together with the aggregate value of all assets Disposed of in
reliance on Section 8.05(c) (net of the value of any such assets subsequently
transferred to any Obligor or any Specified Group Member) since the Effective
Date, shall not exceed $200,000,000;
(g)    accounts receivable arising in the ordinary course of business, and
Investments received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, and other
disputes with, customers and suppliers to the extent reasonably necessary in
order to prevent or limit loss;


(h)    Investments in the Designated Joint Venture consisting of (i)
contributions of the Designated Assets to the Designated Joint Venture and (ii)
additional Investments in the Designated Joint Venture (whether in cash, Cash
Equivalents or other property); provided that (A) in the case of any Investment
made pursuant to this Section 8.06(h), (x) no Default or Event of Default shall
have occurred and be continuing at the time of and immediately after giving
effect to any such Investment and (y) after giving pro forma effect to the
making of any such Investment, WIL-Ireland shall be in compliance with the
Financial Covenants (in each case calculated as of the last day of the most
recently ended Testing Period for which financial statements are available as if
such Investment had been made on the first day of such Testing Period, and
calculated on a pro forma basis to include any Indebtedness incurred to make
such




106

--------------------------------------------------------------------------------




Investment (as if such Indebtedness was incurred on the first day of such
Testing Period)) and (B) in the case of any Investment made pursuant to clause
(ii) of this Section 8.06(h), the amount of such Investment, together with the
aggregate amount of all other Investments made pursuant to such clause (ii) and
outstanding at the time of such Investment, shall not exceed the Designated
Joint Venture Investments Basket;


(i)    subject to the limitations set forth in clauses (d), (e) and (f) of this
Section, Guarantees permitted by Section 8.01;


(j)    Investments received in consideration for a Disposition permitted by
Section 8.05;


(k)    loans or advances to directors, officers and employees of any Restricted
Subsidiary for expenses or other payments incident to such Person’s employment
or association with any Restricted Subsidiary; provided that the aggregate
outstanding amount of such advances and loans shall not exceed $2,500,000 at any
time outstanding;


(l)    Investments evidencing the right to receive a deferred purchase price or
other consideration for the Disposition of Receivables and Receivables Related
Security in connection with any Permitted Factoring Transaction;


(m)    Investments consisting of Swap Agreements permitted under Section 8.07;
and


(n)    other Investments in an aggregate amount not to exceed $125,000,000 at
any one time outstanding.


For purposes of determining the amount of any Investment, such amount shall be
deemed to be the amount of such Investment when made, purchased or acquired
(without adjustment for subsequent increases or decreases in the value of such
Investment).
SECTION 8.07 Swap Agreements. WIL-Ireland shall not, and shall not permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which WIL-Ireland or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock of WIL-Ireland or any of its Restricted Subsidiaries), including
to hedge or mitigate foreign currency and commodity price risks to which
WIL-Ireland or any Restricted Subsidiary has actual exposure, and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of WIL-Ireland or any Restricted Subsidiary.


SECTION 8.08 Restricted Payments. WIL-Ireland shall not, and shall not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:


(a)    WIL-Ireland may declare and pay dividends on its Capital Stock payable
solely in additional Capital Stock (other than Disqualified Capital Stock);




107

--------------------------------------------------------------------------------




(b)    WIL-Ireland and its Restricted Subsidiaries may make Restricted Payments
in exchange for, or out of the proceeds received from, any substantially
concurrent issuance (other than to a Subsidiary) of additional Capital Stock of
WIL-Ireland (other than Disqualified Capital Stock);


(c)    (i) Restricted Subsidiaries that are wholly-owned by one or more Obligors
and/or Specified Group Members may declare and pay dividends or make other
distributions on account of, and make payments on account of the purchase,
redemption acquisition, cancellation or termination of, their Capital Stock and
(ii) Restricted Subsidiaries that do not satisfy the requirements of clause (i)
immediately above may pay dividends or make other distributions on account of,
and make payments on account of the purchase, redemption, acquisition,
cancellation or termination of, their Capital Stock ratably (or more favorably
to a Restricted Subsidiary); provided, however, in the case of clause (ii), if
any non-Wholly Owned Subsidiary received cash proceeds from the issuance of any
of its Capital Stock to one or more Persons that are not Affiliates of
WIL-Ireland, such Subsidiary may declare and pay dividends non-ratably to
holders of its Capital Stock that are not Affiliates of WIL-Ireland in an
aggregate amount not to exceed the amount of such cash proceeds (to the extent
such cash proceeds have not been used for any other transaction permitted
hereunder);


(d)    WIL-Ireland and its Restricted Subsidiaries may make any prepayments
under this Agreement and the Term Loan Agreement in accordance with the terms
thereof;


(e)    so long as no Default or Event of Default has occurred and is continuing
at the time thereof or immediately after giving effect thereto, WIL-Ireland and
its Restricted Subsidiaries may (i) Redeem any Existing Senior Notes or other
senior notes that have a stated maturity date prior to the Extended Maturity
Date and (ii) Redeem any Existing Senior Notes or other senior notes with the
proceeds of (A) Permitted Refinancing Indebtedness or (B) Indebtedness incurred
under Section 8.01(j), (k) or (l);


(f)    WIL-Ireland and its Restricted Subsidiaries may redeem, repurchase or
otherwise acquire or retire for value Capital Stock of WIL-Ireland or any
Restricted Subsidiary held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates), either (i) upon any such individual’s death, disability,
retirement, severance or termination of employment or service or (ii) pursuant
to any equity subscription agreement, stock option agreement, restricted stock
agreement, restricted stock unit agreement, stockholders’ agreement or similar
agreement; provided, in any case, that the aggregate cash consideration paid for
all such redemptions, repurchases or other acquisitions or retirements shall not
exceed $10,000,000 during any calendar year;


(g)    WIL-Ireland and each Restricted Subsidiary may consummate
(i) repurchases, redemptions or other acquisitions or retirements for value of
Capital Stock deemed to occur upon the exercise of stock options, warrants,
rights to acquire Capital Stock or other convertible securities to the extent
such Capital Stock represents a portion of the exercise or exchange price
thereof and (ii) any repurchases, redemptions or other acquisitions or
retirements for value of Capital Stock made or deemed to be made in lieu of
withholding Taxes in connection with any exercise, vesting, settlement or
exchange, as applicable, of stock options, warrants, restricted stock,
restricted stock units or other similar rights;




108

--------------------------------------------------------------------------------




(h)    WIL-Ireland and each Restricted Subsidiary may make payments of cash in
lieu of issuing fractional Capital Stock;


(i)    WIL-Ireland and each Restricted Subsidiary may make payments or
distributions to dissenting stockholders pursuant to applicable law in
connection with a merger, consolidation or transfer of assets that complies with
the provisions of Sections 8.02 or 8.05; and


(j)    WIL-Ireland and its Restricted Subsidiaries may make other Restricted
Payments, provided that (i) no Default or Event of Default shall have occurred
and be continuing at the time of such Restricted Payment or immediately after
giving effect thereto, (ii) the amount of such Restricted Payment, together with
the aggregate amount of all other Restricted Payments made by WIL-Ireland and
its Restricted Subsidiaries pursuant to this Section 8.08(j) since the Effective
Date, is less than the amount of the Restricted Payment Basket at such time, and
(iii) after giving pro forma effect to the making of such Restricted Payment,
the Total Leverage Ratio would be less than 4.00 to 1.00 (calculated as of the
last day of the most recently ended Testing Period for which financial
statements are available as if such Restricted Payment had been made on the
first day of such Testing Period).


SECTION 8.09 Financial Covenants.


(a)    Specified Senior Leverage Ratio. WIL-Ireland shall not, as of the last
day of any Fiscal Quarter (commencing with the Fiscal Quarter ending June 30,
2016), permit the Specified Senior Leverage Ratio to be greater than (i) with
respect to any Fiscal Quarter ending on or before December 31, 2016, 3.00 to
1.00 and (ii) with respect to any Fiscal Quarter ending on or after March 31,
2017, 2.50 to 1.00.


(b)    Specified Asset Coverage Ratio. WIL-Ireland shall not, as of the last day
of any Fiscal Quarter (commencing with the Fiscal Quarter ending June 30, 2016),
permit the Specified Asset Coverage Ratio to be less than 4.00 to 1.00.


(c)    Specified Leverage and LC Ratio. WIL-Ireland shall not, as of the last
day of any Fiscal Quarter (commencing with the Fiscal Quarter ending June 30,
2016), permit the Specified Leverage LC Ratio to be greater than (i) with
respect to any Fiscal Quarter ending on or before December 31, 2016, 4.00 to
1.00 and (ii) with respect to any Fiscal Quarter ending on or after March 31,
2017, 3.50 to 1.00.


SECTION 8.10    Limitation on Transactions with Affiliates. WIL-Ireland shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
conduct any business or enter into, renew, extend or permit to exist any
transaction or series of related transactions (including any purchase, sale,
lease or other exchange of property or the rendering of any service) with any
Affiliate that is not either (a) WIL-Ireland or one of WIL-Ireland’s Restricted
Subsidiaries or a Person that becomes, pursuant to a Redomestication, a part of
the consolidated group that includes WIL-Ireland, or (b) Weatherford\Al-Rushaid
Limited or Weatherford Saudi Arabia Limited, other than on fair and reasonable
terms (taking all related transactions into account and considering the terms of
such related transactions in their entirety) substantially as favorable to
WIL-Ireland or such Restricted Subsidiary, as the case may be, as would be
available in a comparable arm’s length transaction with a Person that is not an
Affiliate. Notwithstanding the




109

--------------------------------------------------------------------------------




foregoing, the restrictions set forth in this covenant shall not apply to
(i) Investments in Unrestricted Subsidiaries permitted by Section 8.06, (ii) the
payment of reasonable and customary regular fees to directors of an Obligor or a
Restricted Subsidiary of such Obligor who are not employees of such Obligor;
(iii) loans and advances permitted hereby to officers and employees of an
Obligor and its respective Restricted Subsidiaries for travel, entertainment and
moving and other relocation expenses made in direct furtherance and in the
ordinary course of business of an Obligor and its Restricted Subsidiaries;
(iv) any other transaction with any employee, officer or director of an Obligor
or any of its Restricted Subsidiaries pursuant to employee benefit, compensation
or indemnification arrangements entered into in the ordinary course of business
and approved by, as applicable, the Board of Directors of such Obligor or the
Board of Directors of such Restricted Subsidiary permitted by this Agreement;
and (v) non-exclusive licenses of patents, copyrights, trademarks, trade secrets
and other intellectual property.


SECTION 8.11 Restrictive Agreements. WIL-Ireland shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur, create
or permit to exist any Restrictive Agreement, except for:


(a)    limitations or restrictions contained in any Loan Document or any of the
Term Loan Documents;


(b)    limitations or restrictions existing under or by reason of any
Requirement of Law;


(c)    customary restrictions with respect to any Restricted Subsidiary or any
of its assets contained in any agreement for the Disposition of a material
portion of the Capital Stock of, or any of the assets of, such Restricted
Subsidiary pending such Disposition; provided that such restrictions apply only
to the Restricted Subsidiary that is, or assets that are, the subject of such
Disposition and such Disposition is permitted hereunder;


(d)    limitations or restrictions contained in contracts and agreements
outstanding on the Effective Date and renewals, extensions, refinancings or
replacements thereof identified on Schedule 8.11; provided that the foregoing
restrictions set forth in this Section 8.11 shall apply to any amendment or
modification to, or any renewal, extension, refinancing or replacement of, any
such contract or agreement that would have the effect of expanding the scope of
any such limitation or restriction;


(e)    limitations or restrictions contained in any agreement or instrument to
which any Person is a party at the time such Person is merged or consolidated
with or into, or the Capital Stock of such Person is otherwise acquired by,
WIL-Ireland or any Restricted Subsidiary; provided that such restriction or
limitation (i) is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of such Person, so
acquired and (ii) is not incurred in connection with, or in contemplation of,
such merger, consolidation or acquisition;


(f)    (i) clause (a) of the definition of Restrictive Agreements shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted




110

--------------------------------------------------------------------------------




by this Agreement or Liens permitted under Section 8.04 if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
(ii) customary restrictions or limitations in leases or other contracts
restricting the assignment thereof or the assignment of the property that is the
subject of such lease;


(g)    limitations or restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of such joint venture, partnership or other joint ownership entity, so
long as such encumbrances or restrictions are not applicable to the property or
assets of any other Person; and


(h)    customary restrictions and conditions contained in Permitted Factoring
Transaction Documents.


SECTION 8.12 Use of Proceeds.


(a)    WIL-Ireland and the Borrowers shall not, and WIL-Ireland shall not permit
any of its other Subsidiaries to, (i) use the proceeds of any Loans for any
purpose other than for working capital and general corporate purposes, including
providing financial accommodations to the Borrowers and their respective
Subsidiaries (to the extent otherwise permitted hereunder), or (ii) arrange for
the issuance of any Letters of Credit for any purpose other than general
corporate purposes of WIL-Ireland and its Restricted Subsidiaries (to the extent
otherwise permitted hereunder).


(b)    WIL-Ireland shall not, nor shall it permit any of its Subsidiaries to,
use any Letter of Credit or the proceeds of any Loan under this Agreement
directly or indirectly for the purpose of buying or carrying any “margin stock”
within the meaning of Regulation U (herein called “margin stock”) or for the
purpose of reducing or retiring any indebtedness which was originally incurred
to buy or carry a margin stock (except that WIL-Ireland and any of its
Restricted Subsidiaries may purchase the common stock of WIL‑Ireland, subject to
compliance with applicable law and provided that WIL-Ireland will not at any
time permit the value of the assets of the WIL-Ireland and its Subsidiaries on a
consolidated basis that comprise “margin stock” as defined in Regulation U to
exceed an amount equal to 25% of all of the assets of WIL-Ireland and its
Subsidiaries on a consolidated basis), or for any other purpose which would
constitute this transaction a “purpose” credit within the meaning of Regulation
U. WIL-Ireland shall not, nor shall it permit any of its Subsidiaries to, take
any action which would cause this Agreement or any other Loan Document to
violate Regulation T, U or X.


(c)    No Borrower will request any Loans, and WIL-Ireland shall not use or
otherwise make available, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use or
otherwise make available, any proceeds of the Loans (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti‑Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.




111

--------------------------------------------------------------------------------




SECTION 8.13 Changes to Fiscal Year. WIL-Ireland will not change its Fiscal Year
from the basis in effect on the Effective Date.


SECTION 8.14 Amendments to Documents Governing Certain Indebtedness. WIL-Ireland
shall not, and shall not permit any Restricted Subsidiary to, amend or otherwise
modify any of the documentation governing (i) (a) the Term Loan Facility or
Permitted Refinancing Indebtedness in respect thereof or (b) any Existing Senior
Notes or Permitted Refinancing Indebtedness in respect thereof, in each case to
the extent that any such amendment or other modification, taken as a whole,
would be materially adverse to the Lenders, (ii) any unsecured Indebtedness
incurred pursuant to Section 8.01(k) to reduce the stated maturity of any such
Indebtedness to be sooner than 91 days after the later of the Extended Maturity
Date and the Term Loan Maturity Date or (iii) any Subordinated Indebtedness
incurred pursuant to Section 8.01(l) to amend or otherwise modify the
subordination terms of such Indebtedness in a manner adverse to the Lenders.


SECTION 8.15 Limit on Credit Support Instruments. WIL-Ireland shall not permit
the aggregate amount of all obligations (contingent or otherwise) of WIL-Ireland
and its Restricted Subsidiaries with respect to letters of credit, bank
guarantees, bid bonds, surety bonds, performance bonds, customs bonds, advance
payment bonds and similar instruments (including Letters of Credit issued
pursuant to this Agreement) to exceed $1,000,000,000.


ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES


SECTION 9.01 Events of Default and Remedies. If any of the following events
(“Events of Default”) shall occur and be continuing:


(a)    (i) the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall not be paid when such payment is due (whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise), or
(ii) any interest on any Loan, any fee or any other amount (other than an amount
referred to in clause (i) of this Section 9.01(a)) payable hereunder or any
other Loan Document shall not be paid within five calendar days following the
date on which the payment of interest, fee or such other amount is due; or


(b)    any representation or warranty made or, for purposes of Article V, deemed
made by or on behalf of WIL-Ireland or any Subsidiary herein or in any other
Loan Document or in any document, certificate or financial statement delivered
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect (or, to the extent qualified by
materiality or reference to Material Adverse Effect, in all respects) when made
or deemed made or reaffirmed, as the case may be; or


(c)    any Obligor Party shall (i) fail to perform or observe any covenant,
condition or agreement contained in Section 7.05 (with respect to the existence
of any Obligor) or Article VIII, (ii) fail to give any notice required by
Section 7.01(d)(ii) or (iii) fail to perform or observe any Additional Financial
Covenant (subject to any grace period applicable to such Additional Financial
Covenant in the Other Debt Document that contains such Additional Financial
Covenant); or




112

--------------------------------------------------------------------------------




(d)    any Obligor Party shall fail to give any notice required by
Section 7.01(c), 7.01(d)(i), 7.01(d)(iii) or 7.01(f) and, in any event, such
failure shall remain unremedied for five Business Days after the earlier to
occur of (i) receipt by a Principal Financial Officer of any Obligor Party of
notice of such failure (given by the Administrative Agent or any Lender) and
(ii) a Principal Financial Officer of any Obligor Party otherwise becoming aware
of such failure; or


(e)    any Obligor shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement (other than those specified in
Section 9.01(a), 9.01(c) or 9.01(d)) or any other Loan Document to which it is a
party and, in any event, such failure shall remain unremedied for 30 calendar
days after the earlier to occur of (i) receipt by a Principal Financial Officer
of any Obligor of notice of such failure (given by the Administrative Agent or
any Lender) and (ii) a Principal Financial Officer of any Obligor otherwise
becoming aware of such failure; or


(f)    WIL-Ireland or any of its Restricted Subsidiaries shall fail to make
(whether as primary obligor or as guarantor or other surety) any payment
(regardless of amount) of principal or interest or premium, if any, in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any grace period thereto); or


(g)    (i) any event or condition occurs that results in any Material
Indebtedness (other than under Swap Agreements) becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any event, condition or default occurs under any Swap Agreement that
constitutes Material Indebtedness which default could enable the other
counterparty to terminate such Swap Agreement; provided that clause (g)(i) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; or


(h)    any Obligor or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due; or


(i)    the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of any Obligor or any Material Subsidiary in an
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree or
order adjudging any Obligor or any Material Subsidiary bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of any Obligor or any Material
Subsidiary under any applicable federal, state or foreign law, or appointing a
custodian, receiver, liquidator, assignee, trustee, examiner, administrator,
sequestrator or other similar official of any Obligor or any Material Subsidiary
of any substantial part of its property, or ordering the winding up or
liquidation of its affairs; or


(j)    any Obligor or any Material Subsidiary shall (i) voluntarily commence a
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency,




113

--------------------------------------------------------------------------------




reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, (ii) consent to the entry of a decree or
order for relief in respect of such Obligor or such Material Subsidiary in an
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it,
(iii) file a petition or answer or consent seeking reorganization or relief
under any applicable federal, state or foreign law, (iv) apply for or consent to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, examiner, administrator, sequestrator or similar official of
such Obligor or such Material Subsidiary or of any substantial part of its
property, (v) make an assignment for the benefit of creditors, or (vi) take any
corporate or other action in furtherance of any of the foregoing; or


(k)    a judgment or order for monetary damages shall be entered against any
Obligor or any Restricted Subsidiary, which with other outstanding judgments and
orders for monetary damages entered against the Obligors and the Restricted
Subsidiaries equals or exceeds $100,000,000 in the aggregate (to the extent not
covered by independent third-party insurance as to which the respective insurer
is financially sound and has not disputed coverage), and (i) within 60 days
after entry thereof such judgment shall not have been discharged or execution
thereof stayed pending appeal or, within 60 days after the expiration of any
such stay, such judgment shall not have been discharged, or (ii) any enforcement
proceeding shall have been commenced (and not stayed) by any creditor upon any
such judgment; provided that if such judgment or order provides for any Obligor
or any Restricted Subsidiary to make periodic payments over time, no Event of
Default shall arise under this clause (i) if such Obligor or such Restricted
Subsidiary makes each such periodic payment when due in accordance with the
terms of such judgment or order (or within 30 days after the due date of each
such periodic payment, but only so long as no Lien attaches during such 30-day
period and no enforcement proceeding is commenced by any creditor for payment of
such judgment or order during such 30-day period); or


(l)    at any time prior to Payment in Full, any Loan Document shall (other than
to the extent permitted by the terms hereof or thereof or with the consent of
the Administrative Agent and the Lenders), at any time after its execution and
delivery and for any reason, cease to be in full force and, or shall be declared
to be null and void, or the validity or enforceability thereof shall be
contested by any Obligor or any Obligor shall deny that it has any or further
liability or obligation thereunder; or


(m)    an ERISA Event has occurred that would reasonably be expected
(individually or collectively) to have a Material Adverse Effect; any proceeding
shall have occurred or is reasonably likely to occur by the PBGC under
Section 4069(a) of ERISA to impose liability on WIL-Ireland, any of its
Subsidiaries, any Borrower or any ERISA Affiliate which (individually or
collectively) would reasonably be expected to have a Material Adverse Effect; or
WIL-Ireland, any of its Subsidiaries, any Borrower or any ERISA Affiliate has
incurred or is reasonably likely to incur a liability to or on account of a Plan
or Multiemployer Plan under Section 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA, or a notice of intent to terminate any Plan in a distress termination
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan, or the PBGC shall have notified WIL-




114

--------------------------------------------------------------------------------




Ireland or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, and there shall result (individually or collectively) from any such
event or events a material risk of either (i) the imposition of a Lien(s) upon,
or the granting of a security interest(s) in, the assets of WIL-Ireland, any of
its Subsidiaries and/or any Borrower or any ERISA Affiliate which would
reasonably be expected to have a Material Adverse Effect, or (ii) WIL-Ireland,
any of its Subsidiaries and/or any Borrower or any ERISA Affiliate incurring a
liability(ies) or obligation(s) with respect thereto which would reasonably be
expected to have a Material Adverse Effect; then, and in every such event (other
than an event with respect to any Obligor described in Section 9.01(i) or
Section 9.01(j)), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrowers, take either or both of the following actions,
at the same or different times:


(i)    terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and


(ii)    declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;


and in case of any event with respect to any Obligor described in
Section 9.01(i) or Section 9.01(j), the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Obligors.
SECTION 9.02 Right of Setoff. Upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized at any time and from time
to time, without notice to any Obligor (any such notice being expressly waived
by each Obligor), to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding the funds held in accounts
clearly designated as escrow or trust accounts held by any Obligor for the
benefit of Persons which are not Affiliates of any Obligor), whether or not such
setoff results in any loss of interest or other penalty, and including all
certificates of deposit, at any time held and other obligations at any time
owing by such Lender or any of its Affiliates to or for the credit or the
account of any Obligor against any and all of the Obligations irrespective of
whether or not such Lender or the Administrative Agent shall have made any
demand under this Agreement, the Notes or any other Loan Document. Should the
right of any Lender to realize funds in any manner set forth above be challenged
and any application of such funds be reversed, whether by court order or
otherwise, the Lenders shall make restitution or refund to the applicable
Obligor, as the case may be, pro rata in accordance with their Commitments;
provided that if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to the Administrative
Agent for further application and/or cash




115

--------------------------------------------------------------------------------




collateralization pursuant to Section 4.01(e) and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of each Credit Party and each Obligor as herein provided,
and (y) such Defaulting Lender shall promptly provide to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees to promptly notify the applicable Obligor and the Administrative Agent
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent and the Lenders under this Section are in addition
to other rights and remedies (including other rights of setoff) which the
Administrative Agent or the Lenders may have. This Section is subject to the
terms and provisions of Section 4.01(c).


SECTION 9.03 Other Remedies. No remedy conferred herein or in any of the other
Loan Documents is to be exclusive of any other remedy, and each and every remedy
contained herein or in any other Loan Document shall be cumulative and shall be
in addition to every other remedy given hereunder and under the other Loan
Documents now or hereafter existing at law or in equity or by statute or
otherwise.


SECTION 9.04 Application of Moneys During Continuation of Event of Default.


(a)    So long as an Event of Default of which the Administrative Agent shall
have given notice to the Lenders shall continue, all moneys received by the
Administrative Agent from any Obligor under the Loan Documents shall, except as
otherwise required by law, be distributed by the Administrative Agent on the
dates selected by the Administrative Agent as follows:


first, to payment of the unreimbursed expenses for which the Administrative
Agent or any Lender is to be reimbursed pursuant to Section 11.03 and to any
unpaid fees owing under the Loan Documents by the Obligors to the Administrative
Agent;
second, to the ratable payment of accrued but unpaid interest on the Loans;
third, to the ratable payment of unpaid principal of the Loans;
fourth, to the ratable payment of all other amounts payable by the Obligors
hereunder;
fifth, to secure the repayment and discharge of the outstanding amount of all LC
Exposure in accordance with Section 3.01(j);
sixth, to the ratable payment of all other Obligations, until all Obligations
shall have been paid in full;
seventh, to the ratable payment of any Banking Services Obligations and Swap
Obligations, until all Banking Services Obligations and Swap Obligations shall
have been paid in full; and


116

--------------------------------------------------------------------------------




finally, to payment to the Obligors, or their respective successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining from such proceeds.
(b)    The term “unpaid” as used in this Section 9.04 shall mean all relevant
Obligations outstanding as of any such distribution date as to which prior
distributions have not been made, after giving effect to any adjustments which
are made pursuant to Section 9.02 of which the Administrative Agent shall have
been notified.


ARTICLE X
ADMINISTRATIVE AGENT


Each of the Lenders, on behalf of itself and any of its Affiliates that are
holders of Guaranteed Obligations, and each Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Obligor or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby and by the other Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
of the Obligors or any of their Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01) or in the absence of its own gross
negligence, willful misconduct or unlawful acts, as determined by a final
nonappealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
a Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (v) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (w) the contents of any certificate, report or other


117

--------------------------------------------------------------------------------




document delivered under this Agreement or any other Loan Document or in
connection with this Agreement or any other Loan Document, (x) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or in any other Loan Document, (y) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (z) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than those conditions requiring
delivery of items expressly required to be delivered to the Administrative
Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed in good faith by it to
be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it, in each case in good faith in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph and the second succeeding paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, each
Issuing Bank and the Borrowers. Upon any resignation of the Administrative
Agent, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.
In addition, in the event that (i) the Person serving as the Administrative
Agent is a Defaulting Lender, (ii) such Person has been replaced in its capacity
as a Lender pursuant to Section 4.03(b), (iii) if such Person is a Swingline
Lender, such Person has been replaced in its capacity as a Swingline Lender
pursuant to Section 4.03(b), and (iv) if such Person is an Issuing Bank, (A) the
LC Commitment of such Person, as an Issuing Bank, has been terminated pursuant
to Section 3.01(i) and (B) no Letters of Credit issued by such Person, as an
Issuing Bank, are outstanding such time (unless arrangements satisfactory to
such Person for the cash collateralization thereof have been made), then the
Required Lenders or the Borrowers may, by written notice to the Administrative
Agent, remove such Person from its capacity as


118

--------------------------------------------------------------------------------




Administrative Agent under the Loan Documents; provided that the consent or
agreement of such Person, in any of its capacities, shall not be required in
respect of its removal as a Lender or a Swingline Lender; provided further that
a successor Administrative Agent selected by the Required Lenders, in
consultation with the Borrowers, shall be appointed concurrently with such
removal.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Sections 11.03 and 11.04 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extension of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information (which may contain material non-public
information within the meaning of the United States securities laws concerning
the Borrowers and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.
Notwithstanding anything to the contrary contained herein, none of the Joint
Lead Arrangers, Joint Bookrunners, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.




119

--------------------------------------------------------------------------------




ARTICLE XI
MISCELLANEOUS
SECTION 11.01 Waiver; Amendments; Joinder; Removal of Certain Borrowers; Release
of Guarantors.


(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default at the
time.


(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Obligor Parties and the Required Lenders or by the Obligor Parties and
the Administrative Agent, with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender (irrespective of whether such Lender is a
Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
affected thereby (including Defaulting Lenders), (iii) postpone any scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby (including Defaulting Lenders),
(iv) change Section 4.01(b) or 4.01(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
(other than Defaulting Lenders), (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder or thereunder, without the written consent of each
Lender (other than Defaulting Lenders), (vi) except as provided in
Section 11.01(d), release any Borrower from its joint and several liability for
the Obligations, without the written consent of each Lender (other than
Defaulting Lenders), or (vii) release any Person from its liability under a
guaranty (other than the release of WII from its obligations under the Guaranty
Agreement in accordance with the terms set forth in the Guaranty Agreement),
without the written consent of each Lender (other than Defaulting Lenders);
provided further that no such agreement shall amend, modify or




120

--------------------------------------------------------------------------------




otherwise affect the rights or duties of the Administrative Agent, any Swingline
Lender or any Issuing Bank hereunder without the prior written consent of the
Administrative Agent, such Swingline Lender or such Issuing Bank, as the case
may be; provided further that no such agreement shall amend or modify any
provision of Section 2.17 without the consent of the Administrative Agent, each
Swingline Lender, each Issuing Bank and the Required Lenders. Subject to the
foregoing, the waiver, amendment or modification of any provision of Article VI,
VII or VIII or Section 9.01 may be effected with the consent of the Required
Lenders. Notwithstanding anything to the contrary herein, this Section 11.01(b)
shall, in respect of a Defaulting Lender, be subject to Section 2.17(b).


(c)    From time to time, WIL-Ireland may cause one or more additional
Wholly-Owned Subsidiaries to become Borrowers hereunder by delivering, or
causing to be delivered, to the Administrative Agent in respect of each
applicable Subsidiary, the following, each in form and substance reasonably
satisfactory to the Administrative Agent: (i) a Joinder Agreement in the form of
Exhibit H attached hereto, executed and delivered by such Subsidiary (the date
of each such Joinder Agreement being referred to herein as a “Joinder Date”,
which date shall be at least ten days after WIL-Ireland provides notice to the
Administrative Agent of its intention to cause such Subsidiary to become a
Borrower hereunder), (ii) each of the documents or other closing deliverables
specified in Section 5.01 that would have been required to be delivered by or on
behalf of such Subsidiary had such Subsidiary been a Borrower on the Effective
Date, each such deliverable to be dated as of the applicable Joinder Date unless
otherwise agreed by the Administrative Agent, (iii) replacement Notes dated as
of the applicable Joinder Date payable to each Lender for which an existing Note
is outstanding on such Joinder Date, (iv) a written confirmation by the
Guarantors that their guarantee obligations shall apply to the obligations of
such Subsidiary under the Loan Documents from and after the Joinder Date and
(v) such other approvals, opinions or documents as the Administrative Agent may
reasonably request; provided, that no Subsidiary may become a Borrower hereunder
pursuant to this paragraph (c) if (x) a Default or Event of Default shall have
occurred and be continuing on the applicable Joinder Date, or shall result from
the joinder of such Subsidiary as a Borrower on such Joinder Date, or (y) such
Subsidiary is not organized under the laws of any jurisdiction of the United
States and any Lender notifies the Administrative Agent that such Subsidiary is
organized in a jurisdiction in which such Lender and its Affiliates cannot
legally lend or do business. Without limiting the foregoing, if the designation
of any additional Wholly-Owned Subsidiary as a Borrower hereunder obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar regulatory requirements and the information necessary for such
compliance is not already available to the Administrative Agent or such Lender,
as applicable, WIL-Ireland shall, promptly upon the request of the
Administrative Agent or such Lender, as applicable, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or
such Lender, as applicable, in order for it to comply with all “know your
customer” and/or similar identification procedures required under all applicable
laws and regulations. If WIL-Ireland shall designate an additional Wholly-Owned
Subsidiary as a Borrower hereunder that is not organized under the laws of any
jurisdiction of the United States, the Republic of Hungary or Bermuda,
WIL-Ireland shall notify the Administrative Agent and the Lenders, on or prior
to the Joinder Date applicable to such Subsidiary, of all documentation
prescribed by the law of the jurisdiction in which such Subsidiary is organized,
tax resident or otherwise located, or any treaty to which any such jurisdiction
is a party, as shall permit payments made by such Subsidiary under this
Agreement and the other Loan Documents to be




121

--------------------------------------------------------------------------------




made without withholding or at a reduced rate to the extent an exemption or
reduction is available under any such applicable law or treaty.


(d)    From time to time, WIL-Ireland may cause any Borrower (other than WIL) to
cease to be a Borrower hereunder by (i) delivering to the Administrative Agent a
notice to such effect, specifying the identity of the applicable Borrower and
the proposed date on which such Borrower shall no longer be a Borrower
hereunder, which date shall be no earlier than three Business Days after
delivery of such notice (each such date being referred to herein as a “Borrower
Removal Date”) and (ii) delivering, or causing to be delivered, to the
Administrative Agent replacement Notes dated as of the applicable Borrower
Removal Date payable to each Lender for which an existing Note is outstanding on
such Borrower Removal Date, executed by WIL and each other Borrower that shall
not cease to be a Borrower on such Borrower Removal Date, in form and substance
reasonably satisfactory to the Administrative Agent; provided, that no Borrower
may cease to be a Borrower hereunder pursuant to this Section 11.01(d) if a
Default or Event of Default shall have occurred and be continuing on the
applicable Borrower Removal Date, or shall result from such Borrower ceasing to
be a Borrower hereunder on such Borrower Removal Date. Upon satisfaction of the
conditions set forth in the preceding sentence, on the applicable Borrower
Removal Date, the applicable Borrower shall no longer be a “Borrower”, an
“Obligor” or an “Obligor Party” hereunder or under any other Loan Document.
Notwithstanding anything to the contrary contained herein, in the event that any
Borrower shall cease to be a Borrower hereunder in accordance with this
Section 11.01(d), the other Obligors shall remain jointly and severally liable
with respect to each Loan made to such Borrower and each Letter of Credit issued
for the account of such Borrower outstanding on the applicable Borrower Removal
Date.


(e)    Promptly upon receipt of a written request therefor from the Borrowers,
the Administrative Agent will execute and deliver all documents as may
reasonably be requested to effect a release of a Guarantor that ceases to exist
in accordance with Section 8.02. The Borrowers hereby, jointly and severally,
agree to pay all reasonable costs and expenses incurred by the Administrative
Agent in connection with any such release of a Guarantor.


SECTION 11.02 Notices.


(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic transmission (in .pdf format), as follows:


(i)    if to any Borrower or Guarantor, to it at:
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com





122

--------------------------------------------------------------------------------






with a copy to:
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: Treasurer
Telephone: (713) 836-7460
Email: Mark.Rothleitner@weatherford.com;
Josh.Silverman@weatherford.com

(ii)    if to the Administrative Agent or to JPMorgan, in its capacity as an
Issuing Bank or a Swingline Lender, to it at:
JPMorgan Chase Bank, N.A.
Chase Tower
CLS Unit: MC Loan & Agency 7th Floor
21 S. Clark
Chicago, IL 60603
Attention: April Yebd
Telephone: (312) 732-2628
Facsimile: (888) 208-7168
Email: jpm.agency.servicing.6@jpmchase.com

(iii)    if to Deutsche Bank, in its capacity as an Issuing Bank, to it at:
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attention: Global Loan Operations,
Standby Letter of Credit Unit
Everardus Rozing
Telephone: (212) 250-1014
Facsimile: (212) 797-0403
Email: everardus.rozing@db.com;

(iv)    if to Credit Agricole, in its capacity as an Issuing Bank, to it at:
Credit Agricole and Corporate Investment Bank
Mr. Gener David
1301 Avenue of the Americas
New York, NY 10019
Telephone: (212) 261-7741
Facsimile: (917) 849-5440
Email: gener.david@ca-cib.com;

(v)    if to Wells Fargo, in its capacity as an Issuing Bank, to it at:


123

--------------------------------------------------------------------------------






Wells Fargo Bank, National Association
1000 Louisiana Street, 9th Floor
MAC T5002-090
Houston, Texas 77002-5005
Attention: Gracie Ramirez
Telephone: (713) 319-1307
Facsimile: (713) 739-1087
Email: gricelda.ramirez@wellsfargo.com;

(vi)    if to Toronto Dominion, in its capacity as an Issuing Bank, to it at:
The Toronto Dominion Bank, New York Branch
77 King Street West, 25th Floor
Toronoto ON M5K 1A2
Canada
Attention: Maryam Royan
Telephone: (416) 982-3503
Facsimile: (416) 982-8619
Email: maryam.royan@tdsecurities.com    

(vii)    if to any other Issuing Bank, to it at such address (or facsimile
number) as shall be specified in the Issuing Bank Agreement to which such
Issuing Bank shall be a party; and


(viii)    if to any Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lenders. The Administrative Agent or any
Obligor may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to


124

--------------------------------------------------------------------------------






an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.


(d)    The Administrative Agent shall deliver to any Borrower, upon written
request, the address and facsimile number of any Lender and the name of the
appropriate contact person at such Lender, in each case as provided in such
Lender’s Administrative Questionnaire.


(e)    Electronic Systems.


(i)    Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.


(ii)    Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Obligor, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Obligor’s or the Administrative
Agent’s transmission of Communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or the Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Electronic System.


SECTION 11.03 Expenses, Etc. The Borrowers, jointly and severally, shall pay
(a) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
or invoiced fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including via the
internet or through a services such as Intralinks) of the credit facilities
provided for herein, the preparation, registration and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or


125

--------------------------------------------------------------------------------




thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (b) all reasonable and documented out-of-pocket expenses incurred
by JPMorgan, Deutsche Bank Securities Inc. and their respective Affiliates,
including the reasonable and documented or invoiced fees, charges and
disbursements of counsel for each of JPMorgan and Deutsche Bank Securities Inc.,
in connection with the syndication of the credit facilities provided for herein,
provided that such fees, charges and disbursements of counsel for Deutsche Bank
Securities Inc. shall not exceed $15,000 in the aggregate, (c) all reasonable
and documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (d) all transfer, stamp, documentary or other
similar taxes, assessments or charges levied by any governmental or revenue
authority in respect of this Agreement or any other Loan Document or any other
document referred to herein or therein, and (e) all documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank and/or any
Lender (including the documented or invoiced fees, disbursements and other
charges of (i) any counsel for the Administrative Agent (which, for the
avoidance of doubt, may include counsel in foreign jurisdictions) and (ii) one
counsel to the Lenders licensed in the State of New York and licensed in each
jurisdiction (including any state) where any Obligor or any Subsidiary of an
Obligor is organized, has its chief executive office or has assets with a
material value) in connection with the enforcement, collection or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that a Defaulting Lender will not be
reimbursed for its costs and expenses related to the replacement of such
Defaulting Lender or other matters incidental thereto.


SECTION 11.04 Indemnity.


(a)    The Borrowers, jointly and severally, shall indemnify the Administrative
Agent, each Lead Arranger, each Issuing Bank and each Lender, and each Affiliate
of each of the foregoing, and their respective directors, officers, employees
and agents (each such Person being called an “Indemnitee”) from, and hold each
Indemnitee harmless against, any and all losses, liabilities, claims or damages
(including reasonable and documented or invoiced legal fees and expenses) to
which any Indemnitee may become subject, insofar as such losses, liabilities,
claims or damages arise out of or result from (i) any claim, investigation,
litigation or proceeding (including any threatened claim, investigation,
litigation or proceeding) relating to this Agreement, any Loan, any Letter of
Credit or any other Loan Document (whether or not such claim, investigation,
litigation or proceeding is brought by a Borrower or any other Obligor or its or
their respective equity holders, Affiliates, creditors or any other third Person
and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto), (ii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
WIL-Ireland or any of its Subsidiaries, or any Environmental Liability related
in any way to WIL-Ireland or any of its Subsidiaries, except, in each case,
insofar as the Environmental Liability or liability relating to the presence or
release of Hazardous Materials arises out of actions taken by, or failed to be
taken by, such Indemnitee after the date on which WIL-Ireland or any of its
Subsidiaries is divested of ownership of such property (whether by foreclosure
or deed in lieu of foreclosure, as mortgagee-in-possession or otherwise), or
(iii) any actual or proposed use by any Borrower or any of its Subsidiaries of
the proceeds of




126

--------------------------------------------------------------------------------




any extension of credit by any Lender or any Issuing Bank hereunder, and the
Borrowers, jointly and severally, shall reimburse each Indemnitee upon demand
for any expenses (including reasonable and documented or invoiced legal fees)
incurred in connection with any such claim, investigation, litigation or
proceeding; but excluding any such losses, liabilities, claims, damages or
expenses (A) found by a final, nonappealable judgment of a court of competent
jurisdiction to have been incurred by reason of the gross negligence, willful
misconduct or unlawful conduct of such Indemnitee, (B) that arise from any
dispute solely between or among Indemnitees (not arising as a result of any act
or omission by the Obligors or their Affiliates), other than claims against an
Indemnitee in its capacity as, or in fulfilling its role or roles as an
arranger, administrative agent, syndication agent or documentation agent for the
facility evidence by this Agreement or (C) incurred by any Defaulting Lender to
the extent directly arising from or caused by the conduct, acts, omissions or
events of or applicable to such Defaulting Lender that were the cause of such
Lender’s becoming a Defaulting Lender; provided that nothing herein shall be
deemed to limit the Borrower’s payment obligations under any other provision of
this Agreement or any other Loan Document as a result of such Lender’s becoming
a Defaulting Lender. WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS THE
EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH INDEMNITEE HEREUNDER SHALL BE
INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS OR
DAMAGES ARISING OUT OF OR RESULTING FROM THE SOLE OR CONCURRENT ORDINARY
NEGLIGENCE OF SUCH INDEMNITEE. WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
OBLIGATIONS OF THE BORROWERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY, THE OBLIGATIONS OF THE BORROWERS UNDER THIS SECTION 11.04
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE PAYMENT OF THE OTHER OBLIGATIONS OR THE ASSIGNMENT OF THE NOTES.


(b)    To the extent that any Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Swingline Lender or any Issuing Bank
under Section 11.03 or paragraph (a) of this Section, each Lender severally
agrees to pay to the Administrative Agent, such Swingline Lender or such Issuing
Bank, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Swingline
Lender or such Issuing Bank in its capacity as such.


(c)    To the extent permitted by applicable law, neither any party hereto nor
any of their respective directors, officers, employees and agents shall assert,
and each hereby waives, any claim against any other such Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby,
any Loan or Letter of Credit or the use of the proceeds thereof (it being
understood that, to the extent any Indemnitee suffers any such special,
indirect, consequential or punitive damages, the indemnification obligations of
the Borrowers set forth in the paragraph (a) of this Section shall apply).




127

--------------------------------------------------------------------------------




(d)    No Indemnitee referred to in Section 11.04(a) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
for
any such damages found by a final, nonappealable judgment of a court of
competent jurisdiction to have been incurred by reason of the gross negligence,
willful misconduct or unlawful conduct of such Indemnitee.


(e)    All amounts due under this Section 11.04 and under Section 11.03 shall be
payable not later than ten Business Days after written demand therefor and
presentation of any documents required to be delivered in connection therewith.


SECTION 11.05 Successors and Assigns.  


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Obligor may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by such Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)    (i) Subject to the conditions set forth in this Section 11.05 (including
subparagraph (b)(ii) below), any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld and,
additionally, in the case of assignments pursuant to Section 4.03, delayed or
conditioned) of:


(A)WIL-Bermuda, provided that no consent of WIL-Bermuda shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and


(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund immediately prior to giving effect to such assignment; and


(C)each Issuing Bank; and


(D)each Swingline Lender;




128

--------------------------------------------------------------------------------






provided that any consent to an assignment required by WIL-Bermuda under this
Section 11.05(b)(i) shall be deemed to have been given by WIL-Bermuda unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after receiving a written request for its consent to such
assignment.
(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Type, the amount of the Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of WIL-Bermuda and the Administrative Agent otherwise consent, provided
that no such consent of WIL-Bermuda shall be required if an Event of Default has
occurred and is continuing;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that, for the avoidance of doubt, (x) any assignment of the
Non-Extended Commitment and related Obligations of a Non-Extending Lender shall
include all rights, obligations and terms applicable thereto (including
termination of such Extended Commitment on the Existing Maturity Date), and (y)
any assignment of the Extended Commitment and related Obligations of an
Extending Lender shall include all rights, obligations and terms applicable
thereto (including termination of such Extended Commitment on the Extended
Maturity Date);


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Obligor Parties and
their respective Affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;


(E)except in connection with assignments made while an Event of Default has
occurred and is continuing, all prospective assignees of a Lender shall be
required, as a condition to the effectiveness of such assignment, to execute and
deliver the forms required under Section 4.02(c) and Section 4.02(e) for any




129

--------------------------------------------------------------------------------




Lender, and no assignment shall be effective in connection herewith unless and
until such forms are so delivered;


(F)except in the case when no consent of WIL-Bermuda is required because an
Event of Default has occurred and is continuing, no assignment shall be made to
any such assignee unless such assignee provides a written representation to
WIL-Bermuda that such assignee is not subject under then current law to any
withholding tax on amounts payable to such assignee under this Agreement;


(G)no assignment shall be made to an Ineligible Institution; and


(H)the assignee, if it shall not be a Lender, shall deliver to WIL-Ireland and
the Administrative Agent an Assignee Certificate.


Notwithstanding anything to the contrary in this Section 11.05 or elsewhere in
any Loan Document, the consent of each Swiss Borrower, if any, and of
WIL-Ireland shall, so long as no Specified Event of Default has occurred and is
continuing, be required for an assignment or participation to any assignee or
Participant that is a Swiss Non-Qualifying Lender; provided, however, that such
a consent shall not be unreasonably withheld or delayed and in any event, such
consent shall be deemed given if any Swiss Borrower or WIL-Ireland, as
applicable, does not give its written decision within 10 Business Days after a
request for such consent from the Administrative Agent. For the avoidance of
doubt, if any Swiss Borrower or WIL-Ireland determines in its reasonable
discretion that any assignment or participation would result in noncompliance
with the Swiss Non-Bank Rules and/or that the number of Lenders and Participants
that are Swiss Non-Qualifying Lenders would exceed the number of eight, then
such Swiss Borrower’s or WIL-Ireland’s objection to such assignment or
participation shall be deemed to be reasonable.
For purposes of this Section 11.05, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) WIL-Ireland any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
subparagraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall,




130

--------------------------------------------------------------------------------




to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.12, 2.13, 4.02,
11.03 and 11.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.05
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing by each Borrower to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be presumed correct, in the absence of manifest
error, and the Obligors, the Administrative Agent, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Obligors, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.


(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee permitted under paragraph (b) of this
Section, such assignee’s completed Administrative Questionnaire (unless such
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or such
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04, 3.01(d) or (e), 4.01(d) or 11.04(b), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.


(c)    (i)    Except as otherwise provided in this Agreement or any other Loan
Document, any Lender may, without the consent of any Obligor, the Administrative
Agent, any Swingline Lender or any Issuing Bank, sell participations to one or
more banks or other entities other than an Ineligible Institution (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other




131

--------------------------------------------------------------------------------




Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such Participant delivers a Participant Certificate to such Lender, the
Administrative Agent and WIL-Ireland. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.01(b) that affects such
Participant. Subject to subparagraph (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 4.02 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.02 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(b), and to deliver the forms required by
Sections 4.02(c), 4.02(e) and 4.02(i) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). Provided the requirements of this
Section 11.05 (including, but not limited to, Section 11.05(c)(ii)) are
satisfied, the entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.12 and 4.02 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with WIL-Bermuda’s prior
written consent. WIL-Bermuda shall be notified of each participation sold to a
Participant, and each Participant shall comply with Sections 4.02(c), 4.02(d),
4.02(e) and 4.02(i) as though it were a Lender. A Participant that fails to
comply with the preceding sentence shall not be entitled to any of the benefits
of Section 4.02.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 11.06 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers,




132

--------------------------------------------------------------------------------




employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential to the extent set forth herein), (b) to the extent
requested by any regulatory authority or self-regulatory body having or claiming
jurisdiction over such Person, (c) to the extent required by applicable laws or
regulations or by any subpoena, court order or similar legal or regulatory
process, (d) to any other party to this Agreement or any other Loan Document,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any other Loan Document or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
to which an Obligor is a direct counterparty relating to any Obligors and their
respective obligations hereunder, and to any insurer or insurance broker,
(g) with the consent of the applicable Obligors, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than an
Obligor, or (i) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein. For the purposes of this Section, “Information”
means all information received from any Obligor relating to such Obligor or any
other Obligor or their respective businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by the applicable Obligor and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry and service providers to the Administrative Agent, any Issuing Bank or
any other Lender in connection with the administration and management of this
Agreement and the other Loan Documents; provided that such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Issuing Banks and the Lenders shall
endeavor to notify WIL-Bermuda as promptly as possible of any Information that
it is required to disclose pursuant to any subpoena, court order or similar
legal or regulatory process so long as it is not legally prohibited from
providing such notice.


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-




133

--------------------------------------------------------------------------------




PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 11.07 Survival. All covenants, agreements, representations and
warranties made by the Obligors herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect until Payment in Full. The provisions of Sections 2.12, 2.13, 4.02, 11.03
and 11.04 and Article X shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.


SECTION 11.08 Governing Law. This Agreement, the other Loan Documents and all
other documents executed in connection herewith and therewith and the rights and
obligations of the parties hereto and thereto, shall be construed in accordance
with and governed by the law of the State of New York.


SECTION 11.09 Independence of Covenants. All covenants contained in this
Agreement and in the other Loan Documents shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by an
exception to, or otherwise be within the limitations of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.


SECTION 11.10 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the Notes, the other Loan Documents and any




134

--------------------------------------------------------------------------------




separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or electronic transmission (in .pdf format)
shall be effective for all purposes as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.


SECTION 11.11 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.


SECTION 11.12 Conflicts Between This Agreement and the Other Loan Documents. In
the event of any conflict between, or inconsistency with, the terms of this
Agreement and the terms of any of the other Loan Documents, the terms of this
Agreement shall control.


SECTION 11.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 11.14 Limitation of Interest. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.




135

--------------------------------------------------------------------------------




SECTION 11.15 Submission to Jurisdiction; Consent to Service of Process.


(a)    Each Obligor Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
(including this Section 11.15) shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any suit,
action or proceeding relating to this Agreement or any other Loan Document
against any Obligor or its properties in the courts of any jurisdiction.


(b)    Each Obligor Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each Obligor Party hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.02 other than by facsimile.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement or any other Loan Document to serve process in any
other manner permitted by law. Notwithstanding any other provision of this
Agreement, each foreign Obligor Party hereby irrevocably designates C T
Corporation System, 111 8th Avenue, New York, New York 10011, as the designee,
appointee and agent of such Obligor Party to receive, for and on behalf of such
Obligor Party, service of process in the State of New York in any suit, action
or proceeding arising out of or relating to this Agreement or any other Loan
Document.


(d)    Each Obligor Party agrees that any suit, action or proceeding brought by
any Obligor Party or any of their respective Subsidiaries relating to this
Agreement or any other Loan Document against the Administrative Agent, any
Issuing Bank, any Lender or any of their respective Affiliates shall be brought
exclusively in the United States District Court for the Southern District of New
York (or the state courts sitting in the Borough of Manhattan in the event the
Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, unless no such court shall accept
jurisdiction.


(e)    The Administrative Agent, each Issuing Bank and each Lender hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York (or the state courts sitting in the Borough of Manhattan in
the event the Southern District of New York lacks subject




136

--------------------------------------------------------------------------------




matter jurisdiction), and any appellate court from any thereof, in any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final, non-appealable judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(f)    The Administrative Agent, each Issuing Bank and each Lender hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (e) of this Section. Each of the Administrative Agent, each Issuing
Bank and each Lender hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.


(g)    To the extent that any Obligor Party has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Obligor Party hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents.


SECTION 11.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 11.17 Judgment Currency. The obligation of each Obligor to make payments
on any Obligation to the Lenders, to any Issuing Bank or to the Administrative
Agent hereunder in any currency (the “first currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any other currency (the “second currency”) except to the extent
to which such tender or recovery shall result in the effective receipt by the
applicable Lender, the applicable Issuing Bank or the Administrative Agent of
the full amount of the first currency payable, and accordingly the primary
obligation of each Obligor shall be enforceable as an alternative or additional
cause of action for the purpose of recovery in the second currency of the amount
(if any) by which such effective receipt shall




137

--------------------------------------------------------------------------------




fall short of the full amount of the full currency payable and shall not be
affected by a judgment being obtained for any other sum due hereunder.


SECTION 11.18 USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) hereby
notifies the Obligors that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each
Obligor, which information includes the name and address of such Obligor and
other information that will allow such Lender to identify such Obligor in
accordance with the PATRIOT Act.


SECTION 11.19 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, any Issuing Bank or any
Lender, or the Administrative Agent, any Issuing Bank or any Lender exercises
its right of set-off pursuant hereto, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Issuing Bank or such
Lender in its discretion) to be repaid to a trustee, receiver, examiner,
administrator or any other party, in connection with any Bankruptcy Event of an
Obligor or otherwise, then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such set-off
had not occurred, and (b) each Lender and each Issuing Bank severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent (to the extent such amount had previously been paid by the Administrative
Agent to such Lender or such Issuing Bank, as applicable), plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders and the Issuing Banks under clause (b) of the
preceding sentence shall survive the Payment in Full.


SECTION 11.20 No Fiduciary Duty. The Credit Parties and their respective
Affiliates (collectively, solely for purposes of this Section 11.20, the “Credit
Parties”) may have economic interests that conflict with those of the Borrowers.
Each Obligor Party agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Credit Parties and the Borrowers, their
stockholders or their affiliates. Each Obligor Party acknowledges and agrees
that (i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Obligors, on the other, (ii) in connection therewith and with the process
leading to such transactions, each of the Credit Parties is acting solely as a
principal and not the fiduciary of the Obligors, their management, stockholders,
creditors or any other person, (iii) no Credit Party has assumed an advisory or
fiduciary responsibility in favor of any Obligor with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Credit Party or any of its affiliates has advised or is currently
advising any Obligor on other matters), (iv) each of the Credit Parties may be
engaged in a broad range of transactions that involve interests that differ from
those of the Obligor Parties and their Affiliates, and no Credit Party has any
obligation to disclose any of such interests to the Obligor Parties or their
Affiliates and (v) each Obligor has consulted its own legal and financial
advisors to the extent it deemed appropriate. Each Obligor Party further




138

--------------------------------------------------------------------------------




acknowledges and agrees that it is responsible for making its own independent
judgment with respect to the transactions contemplated hereby and the process
leading thereto. Each Obligor Party agrees that it will not claim that any
Credit Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Obligor Party or any other Obligor, in
connection with the transactions contemplated hereby or the process leading
thereto.


SECTION 11.21 Release of Guarantors.


(a)    Any Guarantor (other than WIL-Ireland or WIL-Delaware) shall be
automatically released from its obligations under any applicable Guaranty
Agreement and the other Loan Documents (i) upon such Person ceasing to be a
Subsidiary as a result of such Disposition otherwise permitted by the Loan
Document, (ii) upon such Person becoming an Unrestricted Subsidiary or (iii) if
both of the following are true: (A) such Person is not a Material Specified
Subsidiary that is organized in a Specified Jurisdiction and (B) such Person
does not Guarantee third party Indebtedness for borrowed money of a Holdco
Guarantor in the principal amount in excess of $20,000,000 (other than the Term
Loan Facility), and in any case set forth above, promptly upon receipt of a
written request therefor from the Borrowers, the Administrative Agent will
execute and deliver all documents as may reasonably be requested to evidence
such release.


(b)    Upon written notice from the Borrowers to the Administrative Agent, any
Added Guarantor shall be automatically released from its obligations under any
applicable Guaranty Agreement and the other Loan Documents if both of the
following are true: (A) such Person is not a Material Specified Subsidiary that
is organized in a Specified Jurisdiction and (B) such Person does not Guarantee
third party Indebtedness for borrowed money of a Holdco Guarantor in the
principal amount in excess of $20,000,000 (other than the Term Loan Facility),
and promptly upon receipt of a written request therefor from the Borrowers, the
Administrative Agent will execute and deliver all documents as may reasonably be
requested to evidence such release.


SECTION 11.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;




139

--------------------------------------------------------------------------------




(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution Authority


SECTION 11.23 Confirmation of Lender’s Status as a Swiss Qualifying Lender.


(a)    Each Lender confirms that, as of the Effective Date, unless notified in
writing to WIL-Ireland and the Administrative Agent prior to the Effective Date,
such Lender is a Swiss Qualifying Lender and has not entered into a
participation arrangement with respect to this Agreement with any Person that is
a Swiss Non-Qualifying Lender.


(b)    Without limitation to any consent or other rights provided for in this
Agreement (including Section 11.05), any Person that shall become an assignee,
Participant or sub-participant with respect to any Lender or Participant
pursuant to this Agreement shall confirm in writing to WIL-Ireland and the
Administrative Agent prior to the date such Person becomes a Lender, Participant
or sub-participant, that:


(i)    it is a Swiss Qualifying Lender and has not entered into a participation
(including sub-participation) arrangement with respect to this Agreement with
any Person that is a Swiss Non-Qualifying Lender; or


(ii)    if it is a Swiss Non-Qualifying Lender, it counts as one single creditor
for purposes of the Swiss Non-Bank Rules (taking into account any participations
and sub-participations).


(c)    Each Lender or Participant (including sub-participants) shall promptly
notify WIL-Ireland and the Administrative Agent if for any reason it ceases to
be a Swiss Qualifying Lender.


[Remainder of this page intentionally left blank; signature pages intentionally
omitted.]




140